 Fill in this information to identify the case and this filing:

              Breault Research Organization, Inc
 Debtor Name __________________________________________________________________

                                         District of Arizona
 United States Bankruptcy Court for the: ________________________________

                              4:19-bk-08754-BMW
 Case number (If known):    _________________________




Official Form 202
De c la ra t ion U nde r Pe na lt y of Pe rjury for N on-I ndividua l De bt ors                                                                    12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit
this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document,
and any amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the
document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



            De c la ra t ion a nd signa t ure



         I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
         another individual serving as a representative of the debtor in this case.

         I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:


         
         ✔    Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

         
         ✔    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

         
         ✔    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

         
         ✔    Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

         
         ✔    Schedule H: Codebtors (Official Form 206H)

         
         ✔    Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

             Amended Schedule ____


             Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)


             Other document that requires a declaration__________________________________________________________________________________




        I declare under penalty of perjury that the foregoing is true and correct.


                    08/01/2019
        Executed on ______________                          /s/ Matthew Pobloske
                                                               _________________________________________________________________________
                           MM / DD / YYYY                       Signature of individual signing on behalf of debtor



                                                                  Matthew Pobloske
                                                                ________________________________________________________________________
                                                                Printed name

                                                                  President
                                                                ______________________________________
                                                                Position or relationship to debtor



Official Form 202                           Declaration Under Penalty of Perjury for Non-Individual Debtors
 Fill in this information to identify the case:

                Breault Research Organization, Inc
  Debtor name _________________________________________________________________

                                          District of Arizona
  United States Bankruptcy Court for the:_______________________ District of ________
                                                                                                                     (State)
                                        4:19-bk-08754-BMW
  Case number (If known):              _________________________


                                                                                                                                                                                                      Check if this is an
                                                                                                                                                                                                         amended filing



Official Form 206Sum
Sum m a ry of Asse t s a nd Lia bilit ie s for N on-I ndividua ls                                                                                                                                                  12/15




Pa rt 1 :        Sum m a ry of Asse t s


1. Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

     1a. Real property:
                                                                                                                                                                                                                   0.00
                                                                                                                                                                                                   $ __________________
           Copy line 88 from Schedule A/B ..........................................................................................................................................

     1b. Total personal property:                                                                                                                                                                         323,052.73
                                                                                                                                                                                                    $ __________________
           Copy line 91A from Schedule A/B ........................................................................................................................................

     1c. Total of all property:                                                                                                                                                                           323,052.73
                                                                                                                                                                                                    $ __________________
           Copy line 92 from Schedule A/B ..........................................................................................................................................




Pa rt 2 :        Sum m a ry of Lia bilit ie s




2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                                                                                                                                                                                                          160,229.79
                                                                                                                                                                                                    $ __________________
     Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D ................................................

3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)


     3a. Total claim amounts of priority unsecured claims:
                                                                                                                                                                                                          203,726.00
                                                                                                                                                                                                    $ __________________
           Copy the total claims from Part 1 from line 6a of Schedule E/F .........................................................................................

     3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 6b of Schedule E/F .............................................................                                           +$ __________________
                                                                                                                                                                                                        3,036,297.68



4. Total liabilities ...........................................................................................................................................................................        3,400,253.47
                                                                                                                                                                                                    $ __________________
     Lines 2 + 3a + 3b




  Official Form 206Sum                                        Summary of Assets and Liabilities for Non-Individuals                                                                                       page 1
  Fill in this information to identify the case:

               Breault Research Organization, Inc
  Debtor name __________________________________________________________________


  United States Bankruptcy Court for the:_______________________________
                                          District of Arizona
  Case number (If known):
                                 4:19-bk-08754-BMW
                                _________________________                                                                            Check if this is an
                                                                                                                                        amended filing


Official Form 206A/B
Sche dule A/B: Asse t s — Re a l a nd Pe rsona l Prope r t y                                                                                      12/15

Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest. Include
all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties which have
no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts or unexpired
leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).
Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.


Pa rt 1 :     Ca sh a nd c a sh e quiva le nt s

1. Does the debtor have any cash or cash equivalents?

           No. Go to Part 2.
   ✔
            Yes. Fill in the information below.

     All cash or cash equivalents owned or controlled by the debtor                                                               Current value of debtor’s
                                                                                                                                  interest

2. Cash on hand                                                                                                                  $______________________
                                                                                                                                   0.00

3. Checking, savings, money market, or financial brokerage accounts (Identify all)

    Name of institution (bank or brokerage firm)                Type of account                Last 4 digits of account number
          Pacific Premiere Bank
    3.1. _________________________________________________  Checking
                                                           ______________________              3
                                                                                               ____    1
                                                                                                      ____    7
                                                                                                             ____   8
                                                                                                                    ____         $______________________
                                                                                                                                   52,395.41
    3.2. _________________________________________________ ______________________              ____ ____ ____ ____               $______________________


4. Other cash equivalents (Identify all)
    4.1. _____________________________________________________________________________________________________                   $______________________
    4.2. _____________________________________________________________________________________________________                   $______________________

5. Total of Part 1                                                                                                                 52,395.41
                                                                                                                                 $______________________
   Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.



Pa rt 2 :     De posit s a nd pre pa ym e nt s

6. Does the debtor have any deposits or prepayments?

           No. Go to Part 3.
   ✔
            Yes. Fill in the information below.
                                                                                                                                   Current value of
                                                                                                                                   debtor’s interest
7. Deposits, including security deposits and utility deposits

    Description, including name of holder of deposit
          Employee Service Group
    7.1. ________________________________________________________________________________________________________                 $______________________
                                                                                                                                    642.00
         See continuation sheet
    7.2._________________________________________________________________________________________________________                 $_______________________
                                                                                                                                    16,033.82



   Official Form 206A/B                                     Schedule A/B: Assets  Real and Personal Property                                 page 1
Debtor           Breault Research Organization, Inc
                _______________________________________________________                                                 4:19-bk-08754-BMW
                                                                                                 Case number (if known)_____________________________________
                Name




8. Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
    Description, including name of holder of prepayment
         Flowers, Reiger & Associates
    8.1.___________________________________________________________________________________________________________                $______________________
                                                                                                                                     5,000.00
         See continuation sheet
    8.2.___________________________________________________________________________________________________________                $_______________________
                                                                                                                                     27,529.00

9. Total of Part 2.
                                                                                                                                   $______________________
                                                                                                                                     49,204.82
   Add lines 7 through 8. Copy the total to line 81.



Pa rt 3 :   Ac c ount s re c e iva ble

10. Does the debtor have any accounts receivable?

      No. Go to Part 4.
      Yes. Fill in the information below.
      ✔


                                                                                                                                   Current value of debtor’s
                                                                                                                                   interest
11. Accounts receivable

     11a. 90 days old or less:     173,379.50
                                  ____________________________    0.00
                                                               – ___________________________          = ........                 $______________________
                                                                                                                                    173,379.50
                                    face amount                  doubtful or uncollectible accounts

     11b. Over 90 days old:         0.00
                                   ___________________________    0.00
                                                               – ___________________________          = ........                 $______________________
                                                                                                                                    0.00
                                    face amount                  doubtful or uncollectible accounts


12. Total of Part 3
                                                                                                                                  $______________________
                                                                                                                                    173,379.50
     Current value on lines 11a + 11b = line 12. Copy the total to line 82.


Pa rt 4 :   I nve st me nt s

13. Does the debtor own any investments?
      No. Go to Part 5.
      Yes. Fill in the information below.
      ✔


                                                                                                         Valuation method          Current value of debtor’s
                                                                                                         used for current value    interest

14. Mutual funds or publicly traded stocks not included in Part 1
    Name of fund or stock:
    14.1. ________________________________________________________________________________               _____________________    $________________________
    14.2. ________________________________________________________________________________               _____________________    $________________________



15. Non-publicly traded stock and interests in incorporated and unincorporated businesses,
    including any interest in an LLC, partnership, or joint venture

    Name of entity:                                                                 % of ownership:
          Breualt International, Inc.
    15.1._______________________________________________________________             100
                                                                                    ________%             Inactive business
                                                                                                         _____________________    $________________________
                                                                                                                                    0.00
    15.2._______________________________________________________________            ________%            _____________________    $________________________

16. Government bonds, corporate bonds, and other negotiable and non-negotiable
    instruments not included in Part 1
    Describe:

    16.1.________________________________________________________________________________                ______________________    $_______________________
    16.2.________________________________________________________________________________                ______________________    $_______________________



17. Total of Part 4
                                                                                                                                  $______________________
                                                                                                                                    0.00
     Add lines 14 through 16. Copy the total to line 83.



Official Form 206A/B                                         Schedule A/B: Assets  Real and Personal Property                                   page 2
                   Breault Research Organization, Inc                                                                      4:19-bk-08754-BMW
Debtor            _______________________________________________________                           Case number (if known)_____________________________________
                  Name




Pa rt 5 :    I nve nt ory, e x c luding a gric ult ure a sse t s

18. Does the debtor own any inventory (excluding agriculture assets)?
      No. Go to Part 6.
      ✔


      Yes. Fill in the information below.
      General description                               Date of the last         Net book value of        Valuation method used        Current value of
                                                        physical inventory       debtor's interest        for current value            debtor’s interest
                                                                                 (Where available)
19. Raw materials
    ________________________________________                  ______________                                                          $______________________
                                                              MM / DD / YYYY
                                                                                 $__________________       ______________________

20. Work in progress
    ________________________________________                  ______________                                                          $______________________
                                                              MM / DD / YYYY
                                                                                 $__________________       ______________________

21. Finished goods, including goods held for resale
    ________________________________________                  ______________                                                          $______________________
                                                              MM / DD / YYYY
                                                                                 $__________________       ______________________

22. Other inventory or supplies
    ________________________________________                  ______________                                                          $______________________
                                                              MM / DD / YYYY
                                                                                 $__________________       ______________________


23. Total of Part 5                                                                                                                   $______________________
     Add lines 19 through 22. Copy the total to line 84.

24. Is any of the property listed in Part 5 perishable?
           No
           Yes
25. Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?

           No
           Yes. Book value _______________          Valuation method____________________ Current value______________
26. Has any of the property listed in Part 5 been appraised by a professional within the last year?
           No
           Yes

Pa rt 6 :    Fa rm ing a nd fishing-re la t e d a sse t s (ot he r t ha n t it le d m ot or ve hic le s a nd la nd)

27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?
      No. Go to Part 7.
      ✔



      Yes. Fill in the information below.
      General description                                                        Net book value of        Valuation method used        Current value of debtor’s
                                                                                 debtor's interest        for current value            interest
                                                                                 (Where available)
28. Crops—either planted or harvested
    ______________________________________________________________                $________________         ____________________      $______________________

29. Farm animals Examples: Livestock, poultry, farm-raised fish

    ______________________________________________________________                $________________         ____________________      $______________________

30. Farm machinery and equipment (Other than titled motor vehicles)

    ______________________________________________________________                $________________         ____________________      $______________________

31. Farm and fishing supplies, chemicals, and feed

    ______________________________________________________________                $________________         ____________________      $______________________

32. Other farming and fishing-related property not already listed in Part 6
    ______________________________________________________________                $________________         ____________________     $______________________


Official Form 206A/B                                          Schedule A/B: Assets  Real and Personal Property                                     page 3
Debtor
                Breault Research Organization, Inc
               _______________________________________________________                                                  4:19-bk-08754-BMW
                                                                                                 Case number (if known)_____________________________________
               Name




33. Total of Part 6.
                                                                                                                                   $______________________
     Add lines 28 through 32. Copy the total to line 85.

34. Is the debtor a member of an agricultural cooperative?

      No
      Yes. Is any of the debtor’s property stored at the cooperative?
        No
        Yes
35. Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?

      No
      Yes. Book value $_______________ Valuation method ____________________ Current value $________________
36. Is a depreciation schedule available for any of the property listed in Part 6?

      No
      Yes
37. Has any of the property listed in Part 6 been appraised by a professional within the last year?

      No
      Yes

Pa rt 7 :   Offic e furnit ure , fix t ure s, a nd e quipm e nt ; a nd c olle c t ible s

38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

      No. Go to Part 8.
      Yes. Fill in the information below.
      ✔




    General description                                                          Net book value of     Valuation method             Current value of debtor’s
                                                                                 debtor's interest     used for current value       interest
                                                                                 (Where available)
39. Office furniture
Furniture and Fixtures
                                                                                    92,779.21
                                                                                  $________________      Cost
                                                                                                        ____________________        9,278.00
                                                                                                                                  $______________________
40. Office fixtures

                                                                                  $________________     ____________________      $______________________
41. Office equipment, including all computer equipment and
   communication systems equipment and software
Computers and Accessories                                                           238,923.00           Cost/Depreciation          12,890.00
                                                                                  $________________     ____________________      $______________________


42. Collectibles Examples: Antiques and figurines; paintings, prints, or other
   artwork; books, pictures, or other art objects; china and crystal; stamp, coin,
   or baseball card collections; other collections, memorabilia, or collectibles

    42.1___________________________________________________________               $________________      ____________________      $______________________
    42.2___________________________________________________________               $________________      ____________________      $______________________
    42.3___________________________________________________________               $________________      ____________________      $______________________
43. Total of Part 7.
                                                                                                                                     22,168.00
                                                                                                                                   $______________________
    Add lines 39 through 42. Copy the total to line 86.

44. Is a depreciation schedule available for any of the property listed in Part 7?

      No
     
     ✔ Yes

45. Has any of the property listed in Part 7 been appraised by a professional within the last year?
     
     ✔ No
      Yes
Official Form 206A/B                                          Schedule A/B: Assets  Real and Personal Property                                  page 4
 Debtor
                 Breault Research Organization, Inc
                _______________________________________________________
                                                                                                              4:19-bk-08754-BMW
                                                                                           Case number (if known)_____________________________________
                Name




Pa rt 8 : M a c hine ry, e quipme nt , a nd ve hic le s

46. Does the debtor own or lease any machinery, equipment, or vehicles?

      No. Go to Part 9.
     
     ✔
       Yes. Fill in the information below.


    General description                                                    Net book value of      Valuation method used        Current value of
                                                                           debtor's interest      for current value            debtor’s interest
    Include year, make, model, and identification numbers (i.e., VIN,
                                                                           (Where available)
    HIN, or N-number)

47. Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

    47.1___________________________________________________________         $________________      ____________________       $______________________

    47.2___________________________________________________________         $________________      ____________________       $______________________

    47.3___________________________________________________________         $________________      ____________________       $______________________

    47.4___________________________________________________________         $________________      ____________________       $______________________

48. Watercraft, trailers, motors, and related accessories Examples: Boats,
    trailers, motors, floating homes, personal watercraft, and fishing vessels

    48.1__________________________________________________________         $________________       ____________________       $______________________

    48.2__________________________________________________________         $________________       ____________________       $______________________

49. Aircraft and accessories

    49.1__________________________________________________________         $________________       ____________________       $______________________

    49.2__________________________________________________________         $________________       ____________________       $______________________

50. Other machinery, fixtures, and equipment
    (excluding farm machinery and equipment)
    Various Lab Eqquipment
                                                                             329,500.00             Depreciation Schedule       10,446.00
    ______________________________________________________________         $________________       ____________________       $______________________


51. Total of Part 8.                                                                                                            10,446.00
                                                                                                                              $______________________
    Add lines 47 through 50. Copy the total to line 87.



52. Is a depreciation schedule available for any of the property listed in Part 8?
         No
     
     ✔    Yes

53. Has any of the property listed in Part 8 been appraised by a professional within the last year?
     
     ✔    No
         Yes




 Official Form 206A/B                                     Schedule A/B: Assets  Real and Personal Property                                page 5
                   Breault Research Organization, Inc                                                                  4:19-bk-08754-BMW
 Debtor           _______________________________________________________                           Case number (if known)_____________________________________
                  Name




Pa rt 9 :    Re a l prope rt y

54. Does the debtor own or lease any real property?
        No. Go to Part 10.
        Yes. Fill in the information below.
       ✔



55. Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

       Description and location of property                   Nature and extent      Net book value of     Valuation method used        Current value of
       Include street address or other description such as    of debtor’s interest   debtor's interest     for current value            debtor’s interest
       Assessor Parcel Number (APN), and type of property     in property            (Where available)
       (for example, acreage, factory, warehouse, apartment
       or office building), if available.
       2175 E Valencia Rd                                      Lessee/Tenant
55.1
                                                                                      0.00                                               0.00
                                                                                     $_______________      ____________________        $_____________________
       4400 E Broadway, Suites 10 and 500                     Lesee
55.2
                                                                                      8,500.00                                           0.00
                                                                                     $_______________      ____________________        $_____________________

55.3

                                                                                     $_______________      ____________________        $_____________________


56. Total of Part 9.                                                                                                                     0.00
                                                                                                                                       $_____________________
       Add the current value on lines 55.1 through 55.6 and entries from any additional sheets. Copy the total to line 88.

57. Is a depreciation schedule available for any of the property listed in Part 9?
       
       ✔    No
           Yes
58. Has any of the property listed in Part 9 been appraised by a professional within the last year?
       
       ✔    No
           Yes

Pa rt 1 0 : I nt a ngible s a nd int e lle c t ua l prope rty

59. Does the debtor have any interests in intangibles or intellectual property?
        No. Go to Part 11.
        Yes. Fill in the information below.
       ✔



        General description                                                          Net book value of     Valuation method             Current value of
                                                                                     debtor's interest     used for current value       debtor’s interest
                                                                                     (Where available)
60. Patents, copyrights, trademarks, and trade secrets                20,445.00                                        Unknown
                                                                                        Cost
    ASAP Trademark, APEX Trademark, Reflectorcad Trademark, BRO (design
    ______________________________________________________________      Trademark), BRO Tradmark,
                                                                    $_________________            Breaul research Trademark,
                                                                                          ______________________             Patent #11/286.988,
                                                                                                                     $____________________

61. Internet domain names and websites
                                                                                       0.00                                               0.00
    Breault.com
    ______________________________________________________________                   $_________________     ______________________       $____________________

62. Licenses, franchises, and royalties
                                                                                       54,305.00          Cost/Depreiciation              2,459.00
    Computer Software
    ______________________________________________________________                   $_________________     ______________________       $____________________

63. Customer lists, mailing lists, or other compilations                               0.00                                               Unknown
    ASAP, APEX customer lists
    ______________________________________________________________                   $_________________     ______________________       $____________________

64. Other intangibles, or intellectual property
       ______________________________________________________________                 $________________     _____________________       $____________________
65. Goodwill
       ______________________________________________________________                 $________________     _____________________       $____________________

66. Total of Part 10.                                                                                                                     2,459.00
                                                                                                                                        $____________________
       Add lines 60 through 65. Copy the total to line 89.




 Official Form 206A/B                                            Schedule A/B: Assets  Real and Personal Property                                   page 6
Debtor            Breault Research Organization, Inc
                 _______________________________________________________                                                 4:19-bk-08754-BMW
                                                                                                  Case number (if known)_____________________________________
                 Name




67. Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C. §§ 101(41A) and 107)?
    
    ✔     No
         Yes
68. Is there an amortization or other similar schedule available for any of the property listed in Part 10?
         No
    
    ✔     Yes
69. Has any of the property listed in Part 10 been appraised by a professional within the last year?
    
    ✔     No
         Yes

Pa rt 1 1 : All ot he r a sse t s

70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.
          No. Go to Part 12.
     ✔
           Yes. Fill in the information below.
                                                                                                                                       Current value of
                                                                                                                                       debtor’s interest
71. Notes receivable
     Description (include name of obligor)
      See continuation sheet
     ______________________________________________________
                                                                       24,040.00
                                                                      _______________     –    11,040.00
                                                                                              __________________________         =     13,000.00
                                                                                                                                      $_____________________
                                                                      Total face amount       doubtful or uncollectible amount

72. Tax refunds and unused net operating losses (NOLs)

     Description (for example, federal, state, local)

     _________________________________________________________________________________
                                                                                                            Tax year ___________      $_____________________
     _________________________________________________________________________________
                                                                                                            Tax year ___________      $_____________________
     _________________________________________________________________________________
                                                                                                            Tax year ___________      $_____________________

73. Interests in insurance policies or annuities
    ______________________________________________________________                                                                    $_______________________

74. Causes of action against third parties (whether or not a lawsuit
    has been filed)
     Charles Luebbering Claims
    ______________________________________________________________                                                                      Unknown
                                                                                                                                      $_______________________
    Nature of claim                     Breach of Fiduciary Duty Claims Against Former CFO
                                       ___________________________________

    Amount requested                     150,000.00
                                       $________________

75. Other contingent and unliquidated claims or causes of action of
    every nature, including counterclaims of the debtor and rights to
    set off claims
    ______________________________________________________________                                                                    $_______________________

    Nature of claim                    ___________________________________

    Amount requested                   $________________

76. Trusts, equitable or future interests in property

    ______________________________________________________________                                                                     $_____________________

77. Other property of any kind not already listed Examples: Season tickets,
    country club membership
   ____________________________________________________________                                                                       $_____________________
   ____________________________________________________________                                                                       $_____________________
78. Total of Part 11.
                                                                                                                                        13,000.00
                                                                                                                                      $_____________________
    Add lines 71 through 77. Copy the total to line 90.

79. Has any of the property listed in Part 11 been appraised by a professional within the last year?
    
    ✔     No
         Yes

Official Form 206A/B                                         Schedule A/B: Assets  Real and Personal Property                                    page 7
Debtor
                   Breault Research Organization, Inc
                  _______________________________________________________
                                                                                                                                              4:19-bk-08754-BMW
                                                                                                                       Case number (if known)_____________________________________
                  Name




Pa rt 1 2 :     Sum ma ry



In Part 12 copy all of the totals from the earlier parts of the form.


       Type of property                                                                             Current value of                         Current value
                                                                                                    personal property                        of real property
                                                                                                         52,395.41
80. Cash, cash equivalents, and financial assets. Copy line 5, Part 1.                                 $_______________

                                                                                                         49,204.82
81. Deposits and prepayments. Copy line 9, Part 2.                                                     $_______________

                                                                                                         173,379.50
82. Accounts receivable. Copy line 12, Part 3.                                                         $_______________

                                                                                                         0.00
83. Investments. Copy line 17, Part 4.                                                                 $_______________
                                                                                                         0.00
84. Inventory. Copy line 23, Part 5.                                                                   $_______________
                                                                                                         0.00
85. Farming and fishing-related assets. Copy line 33, Part 6.                                          $_______________

86. Office furniture, fixtures, and equipment; and collectibles.                                         22,168.00
                                                                                                       $_______________
     Copy line 43, Part 7.
                                                                                                         10,446.00
87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                          $_______________

                                                                                                                                               0.00
                                                                                                                                             $________________
88. Real property. Copy line 56, Part 9. . .................................................................................. 
                                                                                                         2,459.00
89. Intangibles and intellectual property. Copy line 66, Part 10.                                      $_______________

                                                                                                         13,000.00
90. All other assets. Copy line 78, Part 11.                                                      +    $_______________

                                                                                                         323,052.73                            0.00
91. Total. Add lines 80 through 90 for each column. ........................... 91a.                   $_______________           +   91b.
                                                                                                                                             $________________




                                                                  323,052.73                                                                                       323,052.73
92. Total of all property on Schedule A/B. Lines 91a + 91b = 92. ...........................................................................................     $__________________




Official Form 206A/B                                                     Schedule A/B: Assets  Real and Personal Property                                               page 8
                Breault Research Organization, Inc                                                                  4:19-bk-08754-BMW
 Debtor 1                                                                _                 Case number (if known)
               First Name     Middle Name            Last Name



                                                         Continuation Sheet for Official Form 206 A/B
7) Deposits, including security deposits and utility deposits

4400 Broadway LLC                                                   $15,533.82

UPS                                                                 $500.00


8) Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and
rent

Frontier Manufacturing                                              $11,989.00

JSX                                                                 $15,540.00


71) Notes receivable

Breault Internation                  11,040.00                        11,040.00                          0.00

Carey Portnoy                        1,800.00                         0.00                               1,800.00

Gary Peterson                        3,000.00                         0.00                               3,000.00

Preston McCormick                    1,200.00                         0.00                               1,200.00

Charles Luebbering                   3,700.00                         0.00                               3,700.00

William Donnelly                     3,300.00                         0.00                               3,300.00




Official Form 206 A/B                                                 Schedule A/B: Property
  Fill in this information to identify the case:
              Breault Research Organization, Inc
  Debtor name __________________________________________________________________
                                          _______________________________________
  United States Bankruptcy Court for the: District of Arizona
                                 4:19-bk-08754-BMW
  Case number (If known):       _________________________                                                                                               Check if this is an
                                                                                                                                                            amended filing
 Official Form 206D
 Sc he dule D: Cre dit ors Who H a ve Cla im s Se c ure d by Prope rt y                                                                                                12/15
 Be as complete and accurate as possible.

 1. Do any creditors have claims secured by debtor’s property?
        No. Check this box and submit page 1 of this form to the court with debtor’s other schedules. Debtor has nothing else to report on this form.
        Yes. Fill in all of the information below.

 Pa rt 1 :      List Cre dit ors Who H a ve Se c ure d Cla im s
                                                                                                                                 Column A                  Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one
    secured claim, list the creditor separately for each claim.                                                                  Amount of claim           Value of collateral
                                                                                                                                 Do not deduct the value   that supports this
2.1 Creditor’s name                                              Describe debtor’s property that is subject to a lien            of collateral.            claim
     Dodge Capital LLC                                           Optics Table
      __________________________________________                                                                                   7,500.00
                                                                                                                                 $__________________          10,000.00
                                                                                                                                                            $_________________

     Creditor’s mailing address

      4940 N CALLE FAJA
      ________________________________________________________
      Tucson, AZ 85718
      ________________________________________________________

                                                                 Describe the lien
    Creditor’s email address, if known
                                                                 Agreement    you made
                                                                 _________________________________________________
      _________________________________________
                                                                 Is the creditor an insider or related party?
    Date debt was incurred            07/2019
                                     __________________          
                                                                 ✔   No
    Last 4 digits of account                                        Yes
    number                   _________________                   Is anyone else liable on this claim?
    Do multiple creditors have an interest in the                
                                                                 ✔   No
    same property?                                                  Yes. Fill out Schedule H: Codebtors (Official Form 206H).
    
    ✔
      No
                                                                 As of the petition filing date, the claim is:
     Yes. Specify each creditor, including this creditor,
                                                                 Check all that apply.
                                                                    Contingent
                                                                    Unliquidated
                                                                    Disputed
2.2 Creditor’s name                                              Describe debtor’s property that is subject to a lien
     EUKAIPIA VENTURES, LLC
                                                                                                                                 $__________________
                                                                                                                                  152,729.79                $_________________
                                                                                                                                                             0.00
      __________________________________________
     Creditor’s mailing address
      6622 N Longfellow Drive
      ________________________________________________________
      Tucson, AZ 85718
      ________________________________________________________


    Creditor’s email address, if known
      _________________________________________
                                                                 Describe the lien
    Date debt was incurred __________________
    Last 4 digits of account                                      Agreement you made
                                                                  _________________________________________________
    number                   _________________
                                                                 Is the creditor an insider or related party?
    Do multiple creditors have an interest in the                   No
    same property?                                               
                                                                 ✔   Yes
    
    ✔ No
                                                                 Is anyone else liable on this claim?
     Yes. Have you already specified the relative                  No
              priority?
                                                                    Yes. Fill out Schedule H: Codebtors (Official Form 206H).
             No. Specify each creditor, including this
                   creditor, and its relative priority.          As of the petition filing date, the claim is:
                                                                 Check all that apply.
                                                                    Contingent
             Yes. The relative priority of creditors is            Unliquidated
                  specified on lines _____                       
                                                                 ✔   Disputed

 3. Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional                                    160,229.79
                                                                                                                                  $________________
    Page, if any.
   Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                          2
                                                                                                                                                              page 1 of ___
Debtor
               Breault Research Organization, Inc
               _______________________________________________________                                                    4:19-bk-08754-BMW
                                                                                                  Case number (if known)_____________________________________
               Name



Pa rt 2 :    List Ot he rs t o Be N ot ifie d for a De bt Alre a dy List e d in Pa rt 1

List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection
agencies, assignees of claims listed above, and attorneys for secured creditors.

If no others need to be notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.

                                                                                                                On which line in Part 1      Last 4 digits of
         Name and address
                                                                                                                did you enter the            account number
                                                                                                                related creditor?            for this entity


                                                                                                               Line 2. __                    _________________




                                                                                                               Line 2. __                    _________________




                                                                                                               Line 2. __                    _________________




                                                                                                               Line 2. __                    _________________




                                                                                                               Line 2. __                    _________________




                                                                                                               Line 2. __                    _________________




                                                                                                               Line 2. __                    _________________




                                                                                                               Line 2. __                    _________________




                                                                                                               Line 2. __                    _________________




                                                                                                               Line 2. __                    _________________




                                                                                                               Line 2. __                    _________________




                                                                                                               Line 2. __                    _________________




                                                                                                               Line 2. __                    _________________




                                                                                                               Line 2. __                    _________________




Form 206D                          Official Part 2 of Schedule D: Creditors Who Have Claims Secured by Property                                 page ___
                                                                                                                                                      2 of ___
                                                                                                                                                           2
   Fill in this information to identify the case:

   Debtor
                    Breault Research Organization, Inc
                    __________________________________________________________________

                                           District of Arizona
   United States Bankruptcy Court for the: ________________________________

   Case number       4:19-bk-08754-BMW
                     ___________________________________________
    (If known)

                                                                                                                                     Check if this is an
                                                                                                                                        amended filing
  Official Form 206E/F
  Sc he dule E/F: Cre dit ors Who Ha ve U nse c ure d Cla im s                                                                                    12/15
  Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY
  unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
  on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases
  (Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach
  the Additional Page of that Part included in this form.

 Pa rt 1 :       List All Cre ditors w ith PRI ORI T Y U nse c ure d Cla im s

 1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).
        No. Go to Part 2.
    
    ✔    Yes. Go to line 2.

 2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than
    3 creditors with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                         Total claim                Priority amount
2.1 Priority creditor’s name and mailing address            As of the petition filing date, the claim is: $______________________
                                                                                                           19,463.85                  13,650.00
    Breault, Robert                                                                                                                 $_________________
                                                            Check all that apply.
    5923 E Seneca                                              Contingent
                                                               Unliquidated
     Tucson, AZ, 85712                                         Disputed

                                                            Basis for the claim:
    Date or dates debt was incurred                          Wages, Salaries, Commissions
    _________________________________

    Last 4 digits of account                                Is the claim subject to offset?
    number      _______________________                     ✔ No

                                                             Yes
    Specify Code subsection of PRIORITY unsecured
                                4
    claim: 11 U.S.C. § 507(a) (_____)
    Priority creditor’s name and mailing address
2.2 Breeding, Mary                                          As of the petition filing date, the claim is: $______________________
                                                                                                            6,420.00                  6,420.00
                                                                                                                                    $_________________
                                                            Check all that apply.
    7161 E 42nd Street
                                                               Contingent
     Tucson, AZ, 85730                                         Unliquidated
                                                               Disputed

                                                            Basis for the claim:
    Date or dates debt was incurred
                                                             Wages, Salaries, Commissions
    _________________________________

    Last 4 digits of account
    number      _______________________                     Is the claim subject to offset?
                                                            ✔ No

    Specify Code subsection of PRIORITY unsecured            Yes
    claim: 11 U.S.C. § 507(a) (_____)
                                4
2.3 Priority creditor’s name and mailing address            As of the petition filing date, the claim is: $______________________
                                                                                                           20,583.35                 13,650.00
    Donnelly III, William                                                                                                           $_________________
                                                            Check all that apply.
    2535 Dos Hombres
                                                               Contingent
                                                               Unliquidated
    Tucson, AZ, 85715                                          Disputed

                                                            Basis for the claim:
    Date or dates debt was incurred                          Wages, Salaries, Commissions
    _________________________________

    Last 4 digits of account
    number      _______________________                     Is the claim subject to offset?
                                                            ✔
                                                                 No
    Specify Code subsection of PRIORITY unsecured            Yes
    claim: 11 U.S.C. § 507(a) (_____)
                               4


  Official Form 206E/F                              Schedule E/F: Creditors Who Have Unsecured Claims                                               20
                                                                                                                                         page 1 of ___
  Debtor         Breault Research Organization, Inc
                 _______________________________________________________                                              4:19-bk-08754-BMW
                                                                                               Case number (if known)_____________________________________
                 Name



 Pa rt 1 .    Addit iona l Pa ge


 Copy this page if more space is needed. Continue numbering the lines sequentially from the
 previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.          Total claim              Priority amount


  4
2.____ Priority creditor’s name and mailing address                                                      27,408.35                 13,650.00
                                                                                                        $______________________   $_________________
      Fink, Mark                                        As of the petition filing date, the claim is:
      632 N Jasmine Pl                                  Check all that apply.
                                                            Contingent
      Tucson, AZ, 85710                                     Unliquidated
                                                            Disputed


        Date or dates debt was incurred                  Basis for the claim:

        _________________________________
                                                         Wages, Salaries, Commissions
                                                         _________________________________
        Last 4 digits of account
        number      _______________________
                                                        Is the claim subject to offset?
        Specify Code subsection of PRIORITY unsecured
                                    4
        claim: 11 U.S.C. § 507(a) (_____)
                                                        
                                                        ✔    No
                                                            Yes

  5
2.____ Priority creditor’s name and mailing address                                                      30,558.35                  13,650.00
                                                                                                        $______________________   $_________________
      Garcia, Kevin
                                                        As of the petition filing date, the claim is:
      8261 E Placita Del Oso
                                                        Check all that apply.

      Tucson, AZ, 85750
                                                            Contingent
                                                            Unliquidated
                                                            Disputed

                                                         Basis for the claim:
        Date or dates debt was incurred
        _________________________________
                                                         Wages, Salaries, Commissions
                                                         _________________________________

        Last 4 digits of account
                                                        Is the claim subject to offset?
        number _______________________

        Specify Code subsection of PRIORITY unsecured
                                                        
                                                        ✔
                                                             No
                                   4
        claim: 11 U.S.C. § 507(a) (_____)
                                                            Yes

  6
2.____ Priority creditor’s name and mailing address                                                       8,160.00                  8,160.00
                                                                                                        $______________________   $_________________
      Hall, Wayne                                       As of the petition filing date, the claim is:
      580 N 5th Street                                  Check all that apply.
                                                            Contingent
      Union, OR, 97883                                      Unliquidated
                                                            Disputed

                                                         Basis for the claim:
        Date or dates debt was incurred
        _________________________________                Wages, Salaries, Commissions
                                                         _________________________________

        Last 4 digits of account
        number      _______________________              Is the claim subject to offset?

        Specify Code subsection of PRIORITY unsecured    
                                                         ✔
                                                             No
        claim: 11 U.S.C. § 507(a) (_____)
                                    4                       Yes

  7
2.____ Priority creditor’s name and mailing address                                                     13,000.00
                                                        As of the petition filing date, the claim is: $______________________
                                                                                                                                    13,000.00
                                                                                                                                  $_________________
      Hart, Donna
                                                        Check all that apply.
      4021 Bliss Canyon Court
                                                            Contingent
      Las Vegas, NV, 89129
                                                            Unliquidated
                                                            Disputed


                                                         Basis for the claim:
        Date or dates debt was incurred
                                                         Wages, Salaries, Commissions
                                                         _________________________________
        _________________________________

        Last 4 digits of account                         Is the claim subject to offset?
        number      _______________________

        Specify Code subsection of PRIORITY unsecured
                                                         
                                                         ✔
                                                             No
                                    4
        claim: 11 U.S.C. § 507(a) (_____)
                                                            Yes


      Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                                  2 of ___
                                                                                                                                                page __    20
  Debtor          Breault Research Organization, Inc
                  _______________________________________________________                                             4:19-bk-08754-BMW
                                                                                               Case number (if known)_____________________________________
                  Name



 Pa rt 1 .    Addit iona l Pa ge


 Copy this page if more space is needed. Continue numbering the lines sequentially from the
 previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.          Total claim              Priority amount


  8
2.____ Priority creditor’s name and mailing address                                                      20,833.35                 13,650.00
                                                                                                        $______________________   $_________________
       Herlocker, Jon                                   As of the petition filing date, the claim is:
       8777 E Corte Caida Del Sol                       Check all that apply.
                                                            Contingent
       Tucson, AZ, 85715                                    Unliquidated
                                                            Disputed


        Date or dates debt was incurred                  Basis for the claim:

        _________________________________
                                                         Wages, Salaries, Commissions
                                                         _________________________________
        Last 4 digits of account
        number      _______________________
                                                        Is the claim subject to offset?
        Specify Code subsection of PRIORITY unsecured
                                    4
        claim: 11 U.S.C. § 507(a) (_____)
                                                        
                                                        ✔    No
                                                            Yes

  9
2.____ Priority creditor’s name and mailing address                                                      17,856.65                  13,650.00
                                                                                                        $______________________   $_________________
       Juozapaitis, Linda
                                                        As of the petition filing date, the claim is:
       6607 E Calle De San Alberto
                                                        Check all that apply.

       Tucson, AZ, 85710
                                                            Contingent
                                                            Unliquidated
                                                            Disputed

                                                         Basis for the claim:
        Date or dates debt was incurred
        _________________________________
                                                         Wages, Salaries, Commissions
                                                         _________________________________

        Last 4 digits of account
                                                        Is the claim subject to offset?
        number _______________________

        Specify Code subsection of PRIORITY unsecured
                                                        
                                                        ✔
                                                             No
                                   4
        claim: 11 U.S.C. § 507(a) (_____)
                                                            Yes

  10
2.____ Priority creditor’s name and mailing address                                                       16,683.35                 13,650.00
                                                                                                        $______________________   $_________________
       McClellan, Paul                                  As of the petition filing date, the claim is:
       8612 E Mabel Place                               Check all that apply.
                                                            Contingent
       Tucson, AZ, 85715                                    Unliquidated
                                                            Disputed

                                                         Basis for the claim:
        Date or dates debt was incurred
        _________________________________                Wages, Salaries, Commissions
                                                         _________________________________

        Last 4 digits of account
        number      _______________________              Is the claim subject to offset?

        Specify Code subsection of PRIORITY unsecured    
                                                         ✔
                                                             No
        claim: 11 U.S.C. § 507(a) (_____)
                                    4                       Yes

  11
2.____ Priority creditor’s name and mailing address                                                     22,758.75
                                                        As of the petition filing date, the claim is: $______________________
                                                                                                                                    13,650.00
                                                                                                                                  $_________________
      Peterson, Gary
                                                        Check all that apply.
      15091 346th St
                                                            Contingent
      Center city, MN, 55012
                                                            Unliquidated
                                                            Disputed


                                                         Basis for the claim:
        Date or dates debt was incurred
                                                         Wages, Salaries, Commissions
                                                         _________________________________
        _________________________________

        Last 4 digits of account                         Is the claim subject to offset?
        number      _______________________

        Specify Code subsection of PRIORITY unsecured
                                                         
                                                         ✔
                                                             No
                                    4
        claim: 11 U.S.C. § 507(a) (_____)
                                                            Yes


       Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                                                  3 of ___
                                                                                                                                                page __    20
  Debtor
               Breault Research Organization, Inc
               _______________________________________________________                                                      4:19-bk-08754-BMW
                                                                                                     Case number (if known)_____________________________________
                Name


 Pa rt 2 :   List All Cre ditors w ith NONPRI ORI T Y U nse c ure d Cla ims

 3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority
    unsecured claims, fill out and attach the Additional Page of Part 2.
                                                                                                                               Amount of claim
                                                                           As of the petition filing date, the claim is:
3.1 Nonpriority creditor’s name and mailing address                        Check all that apply.
    4400 Broadway LLC                                                                                                          296,562.90
                                                                                                                             $________________________________
                                                                              Contingent
    PO Box 714733                                                             Unliquidated
                                                                              Disputed
    Cincinnati, OH, 45271                                                                          Credit Card Debt
                                                                           Basis for the claim:



    Date or dates debt was incurred            2018-03-23
                                               ___________________          Is the claim subject to offset?

    Last 4 digits of account number            ___________________         
                                                                           ✔   No
                                                                              Yes

3.2 Nonpriority creditor’s name and mailing address                        As of the petition filing date, the claim is:
    4400 Broadway LLC                                                      Check all that apply.                               Unknown
                                                                                                                             $________________________________
    3422 E SUNNYSIDE DR                                                       Contingent
    Phoenix, AZ, 85028                                                        Unliquidated
                                                                           
                                                                           ✔   Disputed
                                                                           Basis for the claim:
                                                                                                   Landlord


    Date or dates debt was incurred            ___________________         Is the claim subject to offset?
                                                                           
                                                                           ✔   No
    Last 4 digits of account number            __________________             Yes
                                                                           As of the petition filing date, the claim is:
3.3 Nonpriority creditor’s name and mailing address                        Check all that apply.
    A-1 FAB, Inc.                                                                                                              950.00
                                                                                                                             $________________________________
                                                                              Contingent
    3137 E President St                                                       Unliquidated
                                                                              Disputed
     Tucson, AZ, 85714
                                                                           Basis for the claim:
                                                                                                   Credit Card Debt

    Date or dates debt was incurred            2016-09-30
                                               ___________________
                                                                            Is the claim subject to offset?
    Last 4 digits of account number            __________________          
                                                                           ✔   No
                                                                              Yes
3.4 Nonpriority creditor’s name and mailing address                        As of the petition filing date, the claim is:
    Argus Machine                                                          Check all that apply.
                                                                                                                               5,150.00
                                                                                                                             $________________________________
    3220 E Lincoln St                                                         Contingent
                                                                              Unliquidated
    Tucson, AZ, 85714                                                         Disputed
                                                                            Basis for the claim:
                                                                                                   Credit Card Debt

    Date or dates debt was incurred            2016-10-13
                                               ___________________         Is the claim subject to offset?

    Last 4 digits of account number            __________________          
                                                                           ✔
                                                                               No
                                                                              Yes
3.5 Nonpriority creditor’s name and mailing address                        As of the petition filing date, the claim is:
    Axis Recruiting Solutions                                                                                                  456.46
                                                                                                                             $________________________________
                                                                           Check all that apply.
    3849 E Broadway Blvd #299                                                 Contingent
                                                                              Unliquidated
    Tucson, AZ, 85716                                                         Disputed
                                                                           Basis for the claim:
                                                                                                   Credit Card Debt

    Date or dates debt was incurred            2017-09-11
                                               ___________________
                                                                           Is the claim subject to offset?
    Last 4 digits of account number            __________________          
                                                                           ✔   No
                                                                              Yes
3.6 Nonpriority creditor’s name and mailing address                        As of the petition filing date, the claim is:
    Bank of America Loan                                                                                                       5,077.10
                                                                                                                             $________________________________
                                                                           Check all that apply.
    PO box 660576                                                             Contingent
                                                                              Unliquidated
     Dallas, TX, 75266                                                        Disputed
                                                                           Basis for the claim:    Credit Card Debt

    Date or dates debt was incurred            ___________________         Is the claim subject to offset?
    Last 4 digits of account number            ___________________         
                                                                           ✔
                                                                               No
                                                                              Yes


    Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                                       4 of ___
                                                                                                                                                      page __    20
  Debtor
                  Breault Research Organization, Inc
                  _______________________________________________________                                           4:19-bk-08754-BMW
                                                                                             Case number (if known)_____________________________________
                  Name



Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                        Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  7
3.___ Nonpriority creditor’s name and mailing address                As of the petition filing date, the claim is:
                                                                     Check all that apply.                             31,247.14
                                                                                                                     $________________________________
 Bank Of America-Visa                                                   Contingent
 PO Box 15019                                                           Unliquidated
                                                                        Disputed
 Wilmington, DE, 19886
                                                                     Basis for the claim: Credit Card Debt



                                                                     Is the claim subject to offset?
        Date or dates debt was incurred        2014-06-22
                                              ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
        Last 4 digits of account number       ___________________
  8
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                     Check all that apply.
                                                                                                                       32.00
                                                                                                                     $________________________________
 Barcelo, Jose
 5238 W Golden Vista Way                                                Contingent
                                                                        Unliquidated
 Tucson, AZ, 85713                                                      Disputed

                                                                     Basis for the claim: Credit Card Debt



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
  9
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 BREI Law Firm                                                       Check all that apply.
                                                                                                                      1,685.52
                                                                                                                     $________________________________
 4574 N First Ave STE 150                                               Contingent
                                                                        Unliquidated
 Tucson, AZ, 85718                                                      Disputed
                                                                     Basis for the claim: Credit Card Debt



        Date or dates debt was incurred       ___________________
                                              2017-03-31             Is the claim subject to offset?
        Last 4 digits of account number       __________________     
                                                                     ✔
                                                                         No
                                                                        Yes
  10
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                                                                      31,599.80
                                                                                                                     $________________________________
 Charles Luebbering                                                  Check all that apply.
 6622 N Longfellow Drive                                                Contingent
                                                                        Unliquidated
 Tucson, AZ, 85718                                                   
                                                                     ✔
                                                                         Disputed

                                                                     Basis for the claim: Credit Card Debt



        Date or dates debt was incurred        2011-12-14
                                              ___________________    Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes
  11
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 Chase Card Services                                                 Check all that apply.
                                                                                                                       22,657.15
                                                                                                                     $________________________________
 PO Box 94014                                                           Contingent
                                                                        Unliquidated
 Palatine, IL, 60094                                                    Disputed
                                                                     Basis for the claim: Credit Card Debt



        Date or dates debt was incurred        2016-02-22
                                              ____________________   Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes




       Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                                 5 of ___
                                                                                                                                              page __    20
  Debtor
                  Breault Research Organization, Inc
                  _______________________________________________________                                           4:19-bk-08754-BMW
                                                                                             Case number (if known)_____________________________________
                  Name



Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                        Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  12
3.___ Nonpriority creditor’s name and mailing address                As of the petition filing date, the claim is:
                                                                     Check all that apply.                             104,092.17
                                                                                                                     $________________________________
 Chase Line of Credit                                                   Contingent
 PO box 78039                                                           Unliquidated
                                                                        Disputed
 Phoenix, AZ, 85052
                                                                     Basis for the claim: Credit Card Debt



                                                                     Is the claim subject to offset?
        Date or dates debt was incurred       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
        Last 4 digits of account number       ___________________
  13
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                     Check all that apply.
                                                                                                                       1,931.82
                                                                                                                     $________________________________
 Cheong, Kit
 8901 E Seneca St                                                       Contingent
                                                                        Unliquidated
 Tucson, AZ, 85715                                                      Disputed

                                                                     Basis for the claim: Credit Card Debt



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
  14
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 Clements Agency, LLC                                                Check all that apply.
                                                                                                                      1,748.17
                                                                                                                     $________________________________
 6245 E Broadway Blvd STE 310                                           Contingent
                                                                        Unliquidated
 Tucson, AZ, 85711                                                      Disputed
                                                                     Basis for the claim: Credit Card Debt



        Date or dates debt was incurred       ___________________
                                              2016-12-14             Is the claim subject to offset?
        Last 4 digits of account number       __________________     
                                                                     ✔
                                                                         No
                                                                        Yes
  15
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                                                                      51,509.51
                                                                                                                     $________________________________
 Compass Bank Line of Credit                                         Check all that apply.
 PO box 192                                                             Contingent
                                                                        Unliquidated
 Birmingham, AL, 35201                                                  Disputed

                                                                     Basis for the claim: Credit Card Debt



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes
  16
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 Cox Communications                                                  Check all that apply.
                                                                                                                       1,345.85
                                                                                                                     $________________________________
 PO Box 53249                                                           Contingent
                                                                        Unliquidated
 Phoenix, AZ, 85072                                                     Disputed
                                                                     Basis for the claim: Credit Card Debt



        Date or dates debt was incurred        2019-06-01
                                              ____________________   Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes




       Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                                 6 of ___
                                                                                                                                              page __    20
  Debtor
                  Breault Research Organization, Inc
                  _______________________________________________________                                           4:19-bk-08754-BMW
                                                                                             Case number (if known)_____________________________________
                  Name



Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                        Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  17
3.___ Nonpriority creditor’s name and mailing address                As of the petition filing date, the claim is:
                                                                     Check all that apply.                             4,201.54
                                                                                                                     $________________________________
 DataKit                                                                Contingent
 2 rue des Ecoles                                                       Unliquidated
                                                                        Disputed
 Floure , CA, F-11800
                                                                     Basis for the claim: Credit Card Debt



                                                                     Is the claim subject to offset?
        Date or dates debt was incurred        2017-07-19
                                              ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
        Last 4 digits of account number       ___________________
  18
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                     Check all that apply.
                                                                                                                       2,040.00
                                                                                                                     $________________________________
 DOWA Electronic Materials Co., Ltd
 370 Lexington Ave STE 125                                              Contingent
                                                                        Unliquidated
 New York, NY, 10017                                                    Disputed

                                                                     Basis for the claim: Credit Card Debt



        Date or dates debt was incurred        2016-10-20
                                              ___________________    Is the claim subject to offset?
        Last 4 digits of account number       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
  19
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 Entrust Administration Inc.                                         Check all that apply.
                                                                                                                      66,366.88
                                                                                                                     $________________________________
 580 N 5th St                                                           Contingent
                                                                        Unliquidated
 Union, OR, 97883                                                       Disputed
                                                                     Basis for the claim: through 4/30/19



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       __________________     
                                                                     ✔
                                                                         No
                                                                        Yes
  20
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                                                                      20,371.02
                                                                                                                     $________________________________
 Flowers, Rieger & Assoc. P.L.L.C.                                   Check all that apply.
 6125 E Grant Road                                                      Contingent
                                                                        Unliquidated
 Tucson, AZ, 85712                                                      Disputed

                                                                     Basis for the claim: Credit Card Debt



        Date or dates debt was incurred        2016-05-31
                                              ___________________    Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes
  21
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 Frontier MFG Solutions LLC                                          Check all that apply.
                                                                                                                       12,879.06
                                                                                                                     $________________________________
 2002 E 18th St                                                         Contingent
                                                                        Unliquidated
 Tucson, AZ, 85719                                                      Disputed
                                                                     Basis for the claim: Credit Card Debt



        Date or dates debt was incurred        2016-09-12
                                              ____________________   Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes




       Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                                 7 of ___
                                                                                                                                              page __    20
  Debtor
                  Breault Research Organization, Inc
                  _______________________________________________________                                           4:19-bk-08754-BMW
                                                                                             Case number (if known)_____________________________________
                  Name



Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                        Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  22
3.___ Nonpriority creditor’s name and mailing address                As of the petition filing date, the claim is:
                                                                     Check all that apply.                             2,905.00
                                                                                                                     $________________________________
 Haley, Gail                                                            Contingent
 PO Box 18272                                                           Unliquidated
                                                                        Disputed
 Tucson, AZ, 85731
                                                                     Basis for the claim: Credit Card Debt



                                                                     Is the claim subject to offset?
        Date or dates debt was incurred       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
        Last 4 digits of account number       ___________________
  23
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                     Check all that apply.
                                                                                                                       2,041.00
                                                                                                                     $________________________________
 Hayes Soloway - IP Worldwide
 175 Canal Street                                                       Contingent
                                                                        Unliquidated
 Manchester, NH, 3101                                                   Disputed

                                                                     Basis for the claim: Credit Card Debt



        Date or dates debt was incurred        2018-03-07
                                              ___________________    Is the claim subject to offset?
        Last 4 digits of account number       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
  24
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 Iridian Spectral Technologies                                       Check all that apply.
                                                                                                                      1,375.00
                                                                                                                     $________________________________
 2700 Swansea Cres.                                                     Contingent
                                                                        Unliquidated
 Ottawa, NC, KJ1G6R8                                                    Disputed
                                                                     Basis for the claim: Credit Card Debt



        Date or dates debt was incurred       ___________________
                                              2016-09-13             Is the claim subject to offset?
        Last 4 digits of account number       __________________     
                                                                     ✔
                                                                         No
                                                                        Yes
  25
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                                                                      472.17
                                                                                                                     $________________________________
 Jianhua Jiang                                                       Check all that apply.
 974 E Riversong Dr.                                                    Contingent
                                                                        Unliquidated
 Eagle, ID, 83616                                                       Disputed

                                                                     Basis for the claim: Credit Card Debt



        Date or dates debt was incurred        2015-12-17
                                              ___________________    Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes
  26
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 John Parrigin                                                       Check all that apply.
                                                                                                                       1,000.00
                                                                                                                     $________________________________
 9663 E Corte Arcos Del Sol                                             Contingent
                                                                        Unliquidated
 Tucson, AZ, 85748                                                      Disputed
                                                                     Basis for the claim: Credit Card Debt



        Date or dates debt was incurred        2017-12-13
                                              ____________________   Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes




       Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                                 8 of ___
                                                                                                                                              page __    20
  Debtor
                  Breault Research Organization, Inc
                  _______________________________________________________                                           4:19-bk-08754-BMW
                                                                                             Case number (if known)_____________________________________
                  Name



Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                        Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  27
3.___ Nonpriority creditor’s name and mailing address                As of the petition filing date, the claim is:
                                                                     Check all that apply.                             598.96
                                                                                                                     $________________________________
 John Schweyen                                                          Contingent
 64 Burton Ave                                                          Unliquidated
                                                                        Disputed
 San Jose, CA, 95112
                                                                     Basis for the claim: Credit Card Debt



                                                                     Is the claim subject to offset?
        Date or dates debt was incurred        2016-08-15
                                              ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
        Last 4 digits of account number       ___________________
  28
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                     Check all that apply.
                                                                                                                       11,950.00
                                                                                                                     $________________________________
 JSX Aerospace Holding Inc
 1635 N Greenfield Road STE 121                                         Contingent
                                                                        Unliquidated
 Mesa, AZ, 85205                                                        Disputed

                                                                     Basis for the claim: Credit Card Debt



        Date or dates debt was incurred        2016-11-26
                                              ___________________    Is the claim subject to offset?
        Last 4 digits of account number       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
  29
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 Judi Breault                                                        Check all that apply.
                                                                                                                      3,281.04
                                                                                                                     $________________________________
 5923 E Seneca                                                          Contingent
                                                                        Unliquidated
 Tucson, AZ, 85712                                                      Disputed
                                                                     Basis for the claim: Credit Card Debt



        Date or dates debt was incurred       ___________________
                                              2012-05-29             Is the claim subject to offset?
        Last 4 digits of account number       __________________     
                                                                     ✔
                                                                         No
                                                                        Yes
  30
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                                                                      28,501.87
                                                                                                                     $________________________________
 Judith Breault loan                                                 Check all that apply.
 5923 E Seneca                                                          Contingent
                                                                        Unliquidated
 Tucson, AZ, 85712                                                      Disputed

                                                                     Basis for the claim: through 4/30/19



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes
  31
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 Kevin Garcia                                                        Check all that apply.
                                                                                                                       8,032.48
                                                                                                                     $________________________________
 8261 E. Placita Del Oso                                                Contingent
                                                                        Unliquidated
 Tucson, AZ, 85715                                                      Disputed
                                                                     Basis for the claim: Credit Card Debt



        Date or dates debt was incurred        2012-11-08
                                              ____________________   Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes




       Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                                 9 of ___
                                                                                                                                              page __    20
  Debtor
                  Breault Research Organization, Inc
                  _______________________________________________________                                           4:19-bk-08754-BMW
                                                                                             Case number (if known)_____________________________________
                  Name



Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                        Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  32
3.___ Nonpriority creditor’s name and mailing address                As of the petition filing date, the claim is:
                                                                     Check all that apply.                             88,610.25
                                                                                                                     $________________________________
 Kevin Garcia Loan                                                      Contingent
 8261 E. Placita Del Oso                                                Unliquidated
                                                                        Disputed
 Tucson, AZ, 85715
                                                                     Basis for the claim: Monies Loaned / Advanced



                                                                     Is the claim subject to offset?
        Date or dates debt was incurred       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
        Last 4 digits of account number       ___________________
  33
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                     Check all that apply.
                                                                                                                       3,500.00
                                                                                                                     $________________________________
 Leadformix
 4140 Dublin Blvd STE 400                                               Contingent
                                                                        Unliquidated
 Dublin, CA, 94568                                                      Disputed

                                                                     Basis for the claim: Credit Card Debt



        Date or dates debt was incurred        2016-05-31
                                              ___________________    Is the claim subject to offset?
        Last 4 digits of account number       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
  34
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 Leland R Whitney LLC                                                Check all that apply.
                                                                                                                      1,412.50
                                                                                                                     $________________________________
 1835 Jefferson Ave                                                     Contingent
                                                                        Unliquidated
 St. Paul, MN, 55105                                                    Disputed
                                                                     Basis for the claim: Credit Card Debt



        Date or dates debt was incurred       ___________________
                                              2015-10-21             Is the claim subject to offset?
        Last 4 digits of account number       __________________     
                                                                     ✔
                                                                         No
                                                                        Yes
  35
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                                                                      7,432.53
                                                                                                                     $________________________________
 Luebbering, Charles                                                 Check all that apply.
 6622 N Longfellow Drive                                                Contingent
                                                                        Unliquidated
 Tucson, AZ, 85718                                                   
                                                                     ✔
                                                                         Disputed

                                                                     Basis for the claim:



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes
  36
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 Mary Turner                                                         Check all that apply.
                                                                                                                       916.32
                                                                                                                     $________________________________
 4641 W Saguaro Cliff Dr                                                Contingent
                                                                        Unliquidated
 Tucson, AZ, 85745                                                      Disputed
                                                                     Basis for the claim: Credit Card Debt



        Date or dates debt was incurred        2016-02-24
                                              ____________________   Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes




       Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                            page __
                                                                                                                                                   10 of ___
                                                                                                                                                          20
  Debtor
                  Breault Research Organization, Inc
                  _______________________________________________________                                           4:19-bk-08754-BMW
                                                                                             Case number (if known)_____________________________________
                  Name



Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                        Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  37
3.___ Nonpriority creditor’s name and mailing address                As of the petition filing date, the claim is:
                                                                     Check all that apply.                             58.87
                                                                                                                     $________________________________
 Mayfield Florist                                                       Contingent
 7181 E Tanque Verde Road                                               Unliquidated
                                                                        Disputed
 Tucson, AZ, 85715
                                                                     Basis for the claim: Credit Card Debt



                                                                     Is the claim subject to offset?
        Date or dates debt was incurred        2018-05-31
                                              ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
        Last 4 digits of account number       ___________________
  38
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                     Check all that apply.
                                                                                                                       36,868.51
                                                                                                                     $________________________________
 McCormick, Preston
 9184 N Mystic Heights Pl                                               Contingent
                                                                        Unliquidated
 Tucson, AZ, 85742                                                      Disputed

                                                                     Basis for the claim: Credit Card Debt



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
  39
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 McNamara, Ney, Beatty, Slattery, Borges &                           Check all that apply.
                                                                                                                      13,193.85
                                                                                                                     $________________________________
 Ambacher LLP                                                           Contingent
 3480 Buskirk Ave STE 250                                               Unliquidated
                                                                        Disputed
 Pleasant Hill, CA, 94523
                                                                     Basis for the claim: Credit Card Debt



        Date or dates debt was incurred       ___________________
                                              2017-08-21             Is the claim subject to offset?
        Last 4 digits of account number       __________________     
                                                                     ✔
                                                                         No
                                                                        Yes
  40
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                                                                      9,396.50
                                                                                                                     $________________________________
 Mesch, Clark & Rothschild P.C.                                      Check all that apply.
 259 N Meyer Ave                                                        Contingent
                                                                        Unliquidated
 Tucson, AZ, 85701                                                      Disputed

                                                                     Basis for the claim: Credit Card Debt



        Date or dates debt was incurred        2016-09-02
                                              ___________________    Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes
  41
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 Newport Corporation                                                 Check all that apply.
                                                                                                                       1,759.00
                                                                                                                     $________________________________
 27631 Network Place                                                    Contingent
                                                                        Unliquidated
 Chicago, IL, 60673                                                     Disputed
                                                                     Basis for the claim: Credit Card Debt



        Date or dates debt was incurred        2015-01-01
                                              ____________________   Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes




       Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                            page __
                                                                                                                                                   11 of ___
                                                                                                                                                          20
  Debtor
                  Breault Research Organization, Inc
                  _______________________________________________________                                           4:19-bk-08754-BMW
                                                                                             Case number (if known)_____________________________________
                  Name



Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                        Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  42
3.___ Nonpriority creditor’s name and mailing address                As of the petition filing date, the claim is:
                                                                     Check all that apply.                             489.83
                                                                                                                     $________________________________
 Northwestern Mutual Life                                               Contingent
 PO Box 2754                                                            Unliquidated
                                                                        Disputed
 Portland, OR, 97208
                                                                     Basis for the claim: Credit Card Debt



                                                                     Is the claim subject to offset?
        Date or dates debt was incurred        2018-11-01
                                              ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
        Last 4 digits of account number       ___________________
  43
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                     Check all that apply.
                                                                                                                       11.72
                                                                                                                     $________________________________
 Ophir-Spiricon LLC
 3050 N 300 West                                                        Contingent
                                                                        Unliquidated
 North Logan, UT, 84341                                                 Disputed

                                                                     Basis for the claim: Credit Card Debt



        Date or dates debt was incurred        2016-05-19
                                              ___________________    Is the claim subject to offset?
        Last 4 digits of account number       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
  44
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 Orion Registrar Inc                                                 Check all that apply.
                                                                                                                      3,701.34
                                                                                                                     $________________________________
 PO Box 745070                                                          Contingent
                                                                        Unliquidated
 Avada, CO, 80006                                                       Disputed
                                                                     Basis for the claim: Credit Card Debt



        Date or dates debt was incurred       ___________________
                                              2015-12-28             Is the claim subject to offset?
        Last 4 digits of account number       __________________     
                                                                     ✔
                                                                         No
                                                                        Yes
  45
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                                                                      80,000.00
                                                                                                                     $________________________________
 Photon Control R & D                                                Check all that apply.
 400 Burrand St STE 1130                                                Contingent
                                                                        Unliquidated
 Vancouver, British Columbia, Canada V6C3A6                             Disputed

                                                                     Basis for the claim: Credit Card Debt



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
                                              0415                
                                                                  ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes
  46
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 Portnoy, Carey                                                      Check all that apply.
                                                                                                                       4,122.38
                                                                                                                     $________________________________
 5011 W Placita De Los Vientos                                          Contingent
                                                                        Unliquidated
 Tucson, AZ, 85745                                                      Disputed
                                                                     Basis for the claim: Credit Card Debt



        Date or dates debt was incurred       ____________________   Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes




       Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                            page __
                                                                                                                                                   12 of ___
                                                                                                                                                          20
  Debtor
                  Breault Research Organization, Inc
                  _______________________________________________________                                           4:19-bk-08754-BMW
                                                                                             Case number (if known)_____________________________________
                  Name



Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                        Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  47
3.___ Nonpriority creditor’s name and mailing address                As of the petition filing date, the claim is:
                                                                     Check all that apply.                             900.00
                                                                                                                     $________________________________
 Profit Enhancement Group LLC                                           Contingent
 PO Box 32384                                                           Unliquidated
                                                                        Disputed
 Tucson, AZ, 85751
                                                                     Basis for the claim: Credit Card Debt



                                                                     Is the claim subject to offset?
        Date or dates debt was incurred        2016-01-19
                                              ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
        Last 4 digits of account number       ___________________
  48
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                     Check all that apply.
                                                                                                                       5,200.00
                                                                                                                     $________________________________
 Quarles and Brady LLP
 One South Church Ave STE 1700                                          Contingent
                                                                        Unliquidated
 Tucson, AZ, 85701                                                      Disputed

                                                                     Basis for the claim: Credit Card Debt



        Date or dates debt was incurred        2016-02-16
                                              ___________________    Is the claim subject to offset?
        Last 4 digits of account number       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
  49
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 Randolph Steinen                                                    Check all that apply.
                                                                                                                      52,722.23
                                                                                                                     $________________________________
 52 Lexington Rd                                                        Contingent
                                                                        Unliquidated
 West Hartford, CT, 6119                                                Disputed
                                                                     Basis for the claim: Credit Card Debt



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       __________________     
                                                                     ✔
                                                                         No
                                                                        Yes
  50
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                                                                      40,017.97
                                                                                                                     $________________________________
 Raymond Castonguay                                                  Check all that apply.
 PO Box 11376                                                           Contingent
                                                                        Unliquidated
 Eugene, OR, 97440                                                      Disputed

                                                                     Basis for the claim: Monies Loaned / Advanced



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes
  51
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 Richard A Buchroeder                                                Check all that apply.
                                                                                                                       600.00
                                                                                                                     $________________________________
 8846 E Desert Vervena Place                                            Contingent
                                                                        Unliquidated
 Tucson, AZ, 85715                                                      Disputed
                                                                     Basis for the claim: Credit Card Debt



        Date or dates debt was incurred        2016-08-08
                                              ____________________   Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes




       Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                            page __
                                                                                                                                                   13 of ___
                                                                                                                                                          20
  Debtor
                  Breault Research Organization, Inc
                  _______________________________________________________                                           4:19-bk-08754-BMW
                                                                                             Case number (if known)_____________________________________
                  Name



Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                        Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  52
3.___ Nonpriority creditor’s name and mailing address                As of the petition filing date, the claim is:
                                                                     Check all that apply.                             13,337.52
                                                                                                                     $________________________________
 Robert Breault                                                         Contingent
 5923 E Seneca                                                          Unliquidated
                                                                        Disputed
 Tucson, AZ, 85712
                                                                     Basis for the claim: Credit Card Debt



                                                                     Is the claim subject to offset?
        Date or dates debt was incurred        2012-04-17
                                              ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
        Last 4 digits of account number       ___________________
  53
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                     Check all that apply.
                                                                                                                       1,598,503.17
                                                                                                                     $________________________________
 Robert Breault Loan
 5923 E Seneca                                                          Contingent
                                                                        Unliquidated
 Tucson, AZ, 85712                                                      Disputed

                                                                     Basis for the claim: through 4/30/19



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
  54
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 Rusing Lopez & Lizardi                                              Check all that apply.
                                                                                                                      4,581.60
                                                                                                                     $________________________________
 6363 N Swan Road STE 151                                               Contingent
                                                                        Unliquidated
 Tucson, AZ, 85718                                                      Disputed
                                                                     Basis for the claim: Credit Card Debt



        Date or dates debt was incurred       ___________________
                                              2016-02-17             Is the claim subject to offset?
        Last 4 digits of account number       __________________     
                                                                     ✔
                                                                         No
                                                                        Yes
  55
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                                                                      37,623.61
                                                                                                                     $________________________________
 Russell Chipman                                                     Check all that apply.
 4961 E Oakmont Dr.                                                     Contingent
                                                                        Unliquidated
 Tucson, AZ, 85718                                                      Disputed

                                                                     Basis for the claim: Monies Loaned / Advanced



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes
  56
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 Sasiadek's Information Technologies                                 Check all that apply.
                                                                                                                       455.35
                                                                                                                     $________________________________
 4555 S Palo Verde STE 131                                              Contingent
                                                                        Unliquidated
 Tucson, AZ, 85714                                                      Disputed
                                                                     Basis for the claim: Credit Card Debt



        Date or dates debt was incurred        2016-04-14
                                              ____________________   Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes




       Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                            page __
                                                                                                                                                   14 of ___
                                                                                                                                                          20
  Debtor
                  Breault Research Organization, Inc
                  _______________________________________________________                                           4:19-bk-08754-BMW
                                                                                             Case number (if known)_____________________________________
                  Name



Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                        Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  57
3.___ Nonpriority creditor’s name and mailing address                As of the petition filing date, the claim is:
                                                                     Check all that apply.                             2,927.50
                                                                                                                     $________________________________
 Snell & Wilmer, L.L.P.                                                 Contingent
 1 S Church Ave                                                         Unliquidated
                                                                        Disputed
 Tucson, AZ, 85701
                                                                     Basis for the claim: Credit Card Debt



                                                                     Is the claim subject to offset?
        Date or dates debt was incurred        2012-01-10
                                              ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
        Last 4 digits of account number       ___________________
  58
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                     Check all that apply.
                                                                                                                       94,610.00
                                                                                                                     $________________________________
 Solid Modeling Solutions Inc.
 PO Box 1306                                                            Contingent
                                                                        Unliquidated
 Vashon, WA, 98070                                                      Disputed

                                                                     Basis for the claim: Credit Card Debt



        Date or dates debt was incurred        2016-12-17
                                              ___________________    Is the claim subject to offset?
        Last 4 digits of account number       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
  59
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 Southwest Industrial Rigging                                        Check all that apply.
                                                                                                                      1,870.00
                                                                                                                     $________________________________
 2802 W Palm Lane                                                       Contingent
                                                                        Unliquidated
 Phoenix, AZ, 85009                                                     Disputed
                                                                     Basis for the claim: Credit Card Debt



        Date or dates debt was incurred       ___________________
                                              2016-01-31             Is the claim subject to offset?
        Last 4 digits of account number       __________________     
                                                                     ✔
                                                                         No
                                                                        Yes
  60
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                                                                      3,324.90
                                                                                                                     $________________________________
 SPIE                                                                Check all that apply.
 PO Box 10                                                              Contingent
                                                                        Unliquidated
 Bellingham, WA, 98227                                                  Disputed

                                                                     Basis for the claim: Credit Card Debt



        Date or dates debt was incurred        2019-02-26
                                              ___________________    Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes
  61
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 Stone House Ventures Inc.                                           Check all that apply.
                                                                                                                       4,000.00
                                                                                                                     $________________________________
 5311 E Peach St                                                        Contingent
                                                                        Unliquidated
 Tucson, AZ, 85712                                                      Disputed
                                                                     Basis for the claim: Credit Card Debt



        Date or dates debt was incurred        2017-12-20
                                              ____________________   Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes




       Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                            page __
                                                                                                                                                   15 of ___
                                                                                                                                                          20
  Debtor
                  Breault Research Organization, Inc
                  _______________________________________________________                                            4:19-bk-08754-BMW
                                                                                              Case number (if known)_____________________________________
                  Name



Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                         Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  62
3.___ Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:
                                                                      Check all that apply.                             7,340.26
                                                                                                                      $________________________________
 Suddath                                                                 Contingent
 815 S Maint St STE 415                                                  Unliquidated
                                                                         Disputed
 Jacksonville, FL, 32207
                                                                      Basis for the claim: Credit Card Debt



                                                                      Is the claim subject to offset?
        Date or dates debt was incurred         2016-03-17
                                               ___________________
                                                                      
                                                                      ✔
                                                                          No
                                                                         Yes
        Last 4 digits of account number        ___________________
  63
3.___ Nonpriority creditor’s name and mailing address
                                                                      As of the petition filing date, the claim is:
                                                                      Check all that apply.
                                                                                                                        6,862.00
                                                                                                                      $________________________________
 Suddath Relocation Systems of Arizona
 c/o Steven T. Long                                                      Contingent
 7301 North 16th Street Ste 203                                          Unliquidated
 Phoenix, AZ, 85020                                                      Disputed

                                                                      Basis for the claim: Lawsuit



        Date or dates debt was incurred        ___________________    Is the claim subject to offset?
        Last 4 digits of account number        ___________________
                                                                      
                                                                      ✔
                                                                          No
                                                                         Yes
  64
3.___ Nonpriority creditor’s name and mailing address
                                                                      As of the petition filing date, the claim is:
 University of Arizona Cryogenics & Gas Facility                      Check all that apply.
                                                                                                                       420.62
                                                                                                                      $________________________________
 1040 E 4th St                                                           Contingent
                                                                         Unliquidated
 Tucson, AZ, 85721                                                       Disputed
                                                                      Basis for the claim: Credit Card Debt



        Date or dates debt was incurred        ___________________
                                               2017-03-15             Is the claim subject to offset?
        Last 4 digits of account number        __________________     
                                                                      ✔
                                                                          No
                                                                         Yes
  65
3.___ Nonpriority creditor’s name and mailing address
                                                                      As of the petition filing date, the claim is:
                                                                                                                       651.00
                                                                                                                      $________________________________
 Vincent Associates                                                   Check all that apply.
 803 Linden Ave                                                          Contingent
                                                                         Unliquidated
 Rochester, NY, 14625                                                    Disputed

                                                                      Basis for the claim: Credit Card Debt



        Date or dates debt was incurred         2016-09-20
                                               ___________________    Is the claim subject to offset?
                                                                      
                                                                      ✔
                                                                          No
        Last 4 digits of account number        ___________________       Yes
  66
3.___ Nonpriority creditor’s name and mailing address
                                                                      As of the petition filing date, the claim is:
 Visclaro LLC                                                         Check all that apply.
                                                                                                                        6,000.00
                                                                                                                      $________________________________
 110 16th St. STE 1300                                                   Contingent
                                                                         Unliquidated
 Denver, CO, 80202                                                       Disputed
                                                                      Basis for the claim: Credit Card Debt



        Date or dates debt was incurred         2015-02-12
                                               ____________________   Is the claim subject to offset?
                                                                      
                                                                      ✔
                                                                          No
        Last 4 digits of account number        ___________________       Yes




       Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                           page __
                                                                                                                                                    16 of ___
                                                                                                                                                           20
  Debtor
                  Breault Research Organization, Inc
                  _______________________________________________________                                           4:19-bk-08754-BMW
                                                                                             Case number (if known)_____________________________________
                  Name



Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                        Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  67
3.___ Nonpriority creditor’s name and mailing address                As of the petition filing date, the claim is:
                                                                     Check all that apply.                             4,000.27
                                                                                                                     $________________________________
 Wayne Hall                                                             Contingent
 580 N 5th St                                                           Unliquidated
                                                                        Disputed
 Union, OR, 97883
                                                                     Basis for the claim: Credit Card Debt



                                                                     Is the claim subject to offset?
        Date or dates debt was incurred        2011-08-29
                                              ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
        Last 4 digits of account number       ___________________
  68
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                     Check all that apply.
                                                                                                                       918.66
                                                                                                                     $________________________________
 Wells Fargo Client Analysis
 PO Box 6995                                                            Contingent
                                                                        Unliquidated
 Portland, OR, 97228                                                    Disputed

                                                                     Basis for the claim: Credit Card Debt



        Date or dates debt was incurred        2018-06-08
                                              ___________________    Is the claim subject to offset?
        Last 4 digits of account number       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
  69
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 Wells Fargo Line of Credit                                          Check all that apply.
                                                                                                                      101,825.45
                                                                                                                     $________________________________
 PO Box 51174                                                           Contingent
                                                                        Unliquidated
 Los Angeles, CA, 90051                                                 Disputed
                                                                     Basis for the claim: Credit Card Debt



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       __________________     
                                                                     ✔
                                                                         No
                                                                        Yes
  70
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                                                                      52,163.70
                                                                                                                     $________________________________
 Wells Fargo Visa                                                    Check all that apply.
 PO Box 54349                                                           Contingent
                                                                        Unliquidated
 Los Angeles, CA, 90054                                                 Disputed

                                                                     Basis for the claim: Credit Card Debt



        Date or dates debt was incurred        2018-10-15
                                              ___________________    Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes
  71
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 Xerox Corporation (7405)                                            Check all that apply.
                                                                                                                       9,260.88
                                                                                                                     $________________________________
 PO Box 7405                                                            Contingent
                                                                        Unliquidated
 Pasadena, CA, 91109                                                    Disputed
                                                                     Basis for the claim: Credit Card Debt



        Date or dates debt was incurred        2012-03-01
                                              ____________________   Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes




       Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                            page __
                                                                                                                                                   17 of ___
                                                                                                                                                          20
  Debtor
               Breault Research Organization, Inc
               _______________________________________________________                                             4:19-bk-08754-BMW
                                                                                            Case number (if known)_____________________________________
               Name



Pa rt 2 :   Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  72
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             12,645.78
                                                                                                                    $________________________________
 Yannutz, Dennis                                                       Contingent
 9575 E Briana Lane                                                    Unliquidated
                                                                       Disputed
 Tucson, AZ, 85748
                                                                    Basis for the claim: Credit Card Debt



                                                                    Is the claim subject to offset?
     Date or dates debt was incurred         ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
     Last 4 digits of account number         ___________________

3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.                           $________________________________
                                                                       Contingent
                                                                       Unliquidated
                                                                       Disputed

                                                                    Basis for the claim:



     Date or dates debt was incurred         ___________________    Is the claim subject to offset?
     Last 4 digits of account number         ___________________
                                                                       No
                                                                       Yes

3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.                           $________________________________
                                                                       Contingent
                                                                       Unliquidated
                                                                       Disputed
                                                                    Basis for the claim:



     Date or dates debt was incurred         ___________________    Is the claim subject to offset?
     Last 4 digits of account number         __________________        No
                                                                       Yes
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.                           $________________________________
                                                                       Contingent
                                                                       Unliquidated
                                                                       Disputed

                                                                    Basis for the claim:



     Date or dates debt was incurred         ___________________    Is the claim subject to offset?
                                                                       No
     Last 4 digits of account number         ___________________       Yes

3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.                           $________________________________
                                                                       Contingent
                                                                       Unliquidated
                                                                       Disputed
                                                                    Basis for the claim:



     Date or dates debt was incurred         ____________________   Is the claim subject to offset?
                                                                       No
     Last 4 digits of account number         ___________________       Yes




    Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                                             page __
                                                                                                                                                  18 of ___
                                                                                                                                                         20
     Debtor
                    Breault Research Organization, Inc
                     _______________________________________________________
                                                                                                                            4:19-bk-08754-BMW
                                                                                                       Case number (if known)_____________________________________
                    Name



Pa rt 3 :           List Ot he rs t o Be N ot ifie d About Unse c ure d Cla ims


4.     List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
       assignees of claims listed above, and attorneys for unsecured creditors.
       If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.



              Name and mailing address                                                         On which line in Part 1 or Part 2 is the         Last 4 digits of
                                                                                               related creditor (if any) listed?                account number, if
                                                                                                                                                any
          John Smith
4.1.      Smith & Smith                                                                             3.53
                                                                                               Line _____
          6720 E. Camino Principal Suite 203                                                                                                    ________________
          85715                                                                                     Not listed. Explain:


          Patrick J Lopez
4.2.
          Rusing Lopez & Lizardi, PLLC                                                         Line 3.2
                                                                                                    _____
          6363 N Swan Rd #151                                                                     Not listed. Explain                          ________________
          Tucson, AZ, 85718

4.3.                                                                                           Line _____

                                                                                                  Not listed. Explain                          ________________



4.4.                                                                                           Line _____

                                                                                                  Not listed. Explain                          ________________



41.                                                                                            Line _____

                                                                                                  Not listed. Explain                          ________________



4.5.                                                                                           Line _____

                                                                                                  Not listed. Explain                          ________________



4.6.                                                                                           Line _____

                                                                                                  Not listed. Explain                          ________________



4.7.                                                                                           Line _____

                                                                                                  Not listed. Explain                          ________________



4.8.                                                                                           Line _____

                                                                                                  Not listed. Explain                          ________________



4.9.                                                                                           Line _____

                                                                                                  Not listed. Explain                          ________________



4.10.                                                                                          Line _____

                                                                                                  Not listed. Explain                          ________________



4.11.
                                                                                               Line _____

                                                                                                  Not listed. Explain                          ________________




       Official Form 206E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                                              20
                                                                                                                                                                19 of ___
                                                                                                                                                           page __
 Debtor
               Breault Research Organization, Inc
               _______________________________________________________
                                                                                                                4:19-bk-08754-BMW
                                                                                          Case number (if known)_____________________________________
               Name



Pa rt 4 :    T ot a l Amount s of the Priority a nd N onpriorit y Unse c ure d Cla im s


5. Add the amounts of priority and nonpriority unsecured claims.




                                                                                                                  Total of claim amounts



5a. Total claims from Part 1                                                                         5a.
                                                                                                                    203,726.00
                                                                                                                  $_____________________________




5b. Total claims from Part 2                                                                         5b.    +       3,036,297.68
                                                                                                                  $_____________________________




5c. Total of Parts 1 and 2                                                                                          3,240,023.68
                                                                                                     5c.          $_____________________________
   Lines 5a + 5b = 5c.




   Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                           page __
                                                                                                                                                20 of ___
                                                                                                                                                       20
 Fill in this information to identify the case:

             Breault Research Organization, Inc
 Debtor name __________________________________________________________________

                                         District of Arizona
 United States Bankruptcy Court for the:______________________

                            4:19-bk-08754-BMW                                11
 Case number (If known):    _________________________                Chapter _____



                                                                                                                                         Check if this is an
                                                                                                                                            amended filing

Official Form 206G
Sc he dule G: Ex e c ut ory Cont ra c t s a nd U ne x pire d Le a se s                                                                                12/15

Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries consecutively.

 1. Does the debtor have any executory contracts or unexpired leases?
          No. Check this box and file this form with the court with the debtor’s other schedules. There is nothing else to report on this form.
         Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property (Official
       Form 206A/B).
 2. List all contracts and unexpired leases                                               State the name and mailing address for all other parties with
                                                                                          whom the debtor has an executory contract or unexpired lease
                                       VALENCIA RD Lease                                 Matthew Poblaske
         State what the contract or    Lessee                                            2175 E Valencia Rd #125
 2.1     lease is for and the nature
         of the debtor’s interest
                                                                                         Tucson, AZ, 85706

         State the term remaining
                                       12 Months
         List the contract number of
         any government contract

                                       Office Building Lease                             4400 Broadway LLC,
         State what the contract or    Lessee                                            3422 E SUNNYSIDE DR
 2.2     lease is for and the nature
         of the debtor’s interest
                                                                                         Phoenix, AZ, 85028
         State the term remaining      4 years
         List the contract number of
         any government contract


         State what the contract or
 2.3     lease is for and the nature
         of the debtor’s interest

         State the term remaining
         List the contract number of
         any government contract


         State what the contract or
 2.4
         lease is for and the nature
         of the debtor’s interest

         State the term remaining
         List the contract number of
         any government contract


         State what the contract or
 2.5     lease is for and the nature
         of the debtor’s interest

         State the term remaining
         List the contract number of
         any government contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                                                        1
                                                                                                                                              page 1 of ___
 Fill in this information to identify the case:

 Debtor name __________________________________________________________________
             Breault Research Organization, Inc

                                         District of Arizona
 United States Bankruptcy Court for the:_______________________________

                            4:19-bk-08754-BMW
 Case number (If known):    _________________________




                                                                                                                                          Check if this is an
                                                                                                                                             amended filing
Official Form 206H
Sc he dule H : Code bt ors                                                                                                                               12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach
the Additional Page to this page.


 1. Does the debtor have any codebtors?
       
       ✔ No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
        Yes
 2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
       creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each
       schedule on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.

        Column 1: Codebtor                                                                                Column 2: Creditor

                                                                                                                                             Check all schedules
            Name                      Mailing address                                                     Name
                                                                                                                                             that apply:


 2.1                                                                                                       _____________________              D
                                                                                                                                              E/F
                                                                                                                                              G




 2.2
                                                                                                           _____________________              D
                                                                                                                                              E/F
                                                                                                                                              G




 2.3
                                                                                                           _____________________              D
                                                                                                                                              E/F
                                                                                                                                              G



 2.4
                                                                                                           _____________________              D
                                                                                                                                              E/F
                                                                                                                                              G



 2.5
                                                                                                           _____________________              D
                                                                                                                                              E/F
                                                                                                                                              G




 2.6
                                                                                                           _____________________              D
                                                                                                                                              E/F
                                                                                                                                              G




Official Form 206H                                               Schedule H: Codebtors                                                                    1
                                                                                                                                               page 1 of ___
                                          United States Bankruptcy Court
                                                                                4:19-bk-08754-BMW
IN RE:                                                               Case No.__________________
Breault Research Organization, Inc                                              11
__________________________________________________________ Chapter __________________

                                     LIST OF EQUITY SECURITY HOLDERS


 Registered name and last known address of security holder    Shares                 Security Class
                                                              (Or Percentage)        (or kind of interest)

 James Wyant                                                 9.59                    Preferred stockholder
 1881 N. King Street, Tucson, AZ 85749




 Michael Stevenson                                           0.25                    Common stockholder
 1028 Fremont St Unit 149, Las Vegas, NV 89101




 Michael Frate                                               0.25                    Common stockholder
 10102 S Azure Surrey Dr, Vail, AZ 85641




 Robert Hubbard                                              0.43                    Common stockholder
 8520 E. Desert Steppes, Tucson, AZ 85710




 Gary Peterson                                               0.84                    Common stockholder
 15091 346th St, Center City, MN 55012




 Randall Dockins                                             0.86                    Common stockholder
 4419 E Quivira Place, Tucson, AZ 85718
                                          United States Bankruptcy Court
                                                                                4:19-bk-08754-BMW
IN RE:                                                               Case No.__________________
Breault Research Organization, Inc                                              11
__________________________________________________________ Chapter __________________

                                     LIST OF EQUITY SECURITY HOLDERS


 Registered name and last known address of security holder    Shares                 Security Class
                                                              (Or Percentage)        (or kind of interest)

 Robert Pagano                                               0.89                    Common stockholder
 942 W. Wanda Vista Place, Tucson, AZ 85704




 John Schweyen                                               0.98                    Common stockholder
 64 Burton Ave, San Jose, CA 95112




 Kathleen Perkins                                            1.28                    Common stockholder
 64 Burton Ave, San Jose, CA 95112




 Kevin Garcia                                                1.97                    Common stockholder
 8261 E. Placito del Oso, Tucson, AZ 85750




 Charles Luebbering                                          2.6                     Common stockholder
 6622 N. Longfellow Dr., Tucson, AZ 85718




 Wayne Hall                                                  2.6                     Common stockholder
 580 N 5th St, Union, OR 97883
                                          United States Bankruptcy Court
                                                                                4:19-bk-08754-BMW
IN RE:                                                                Case No.__________________
Breault Research Organization, Inc                                              11
__________________________________________________________ Chapter __________________

                                     LIST OF EQUITY SECURITY HOLDERS


 Registered name and last known address of security holder    Shares                 Security Class
                                                              (Or Percentage)        (or kind of interest)

 Deward Manzer                                               5.65                    Common stockholder
 1760 N. Ranch Dr., Tucson, AZ 85715




 Wayne Greynolds                                             14.76                   Common stockholder
 10741 E. Placita Metate, Tucson, AZ 85749




 Adaptisense LLC                                             57.053                  Common stockholder
 8501 E Woodland Road, Tucson, AZ 85749




 LINDA JUOZAPAITIS                                           0
 2175 E Valencia Rd #125, Tucson, AZ 85706




 Robert Breault                                              0                       Other
 2175 E Valencia Rd #125, Tucson, AZ 85706




 Matthew Pobloske                                            65                      Common stockholder
 2175 E Valencia Rd #125, Tucson, AZ 85706
Fill in this information to identify the case:
             Breault Research Organization, Inc
Debtor name __________________________________________________________________

                                        ______________________
United States Bankruptcy Court for the: District of Arizona    District of _________
                                                                              (State)
Case number (If known):   _________________________
                           4:19-bk-08754-BMW                                                     ___________________________________________



                                                                                                                                     Check if this is an
                                                                                                                                        amended filing


Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                   04/19

The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).


 Part 1:        Income



 1. Gross revenue from business

        None

            Identify the beginning and ending dates of the debtor’s fiscal year, which        Sources of revenue                  Gross revenue
            may be a calendar year                                                            Check all that apply                (before deductions and
                                                                                                                                  exclusions)

           From the beginning of the                                                           
                                                                                               ✔ Operating a business
                                                                                                                                            1,003,021.00
           fiscal year to filing date:           01/01/0209
                                           From ___________         to     Filing date          Other                             $_____________________
                                                  MM / DD / YYYY


           For prior year:                       01/01/2018
                                           From ___________         to     12/31/2018
                                                                           ___________         ✔ Operating a business
                                                                                                                                           2,409,011.00
                                                  MM / DD / YYYY            MM / DD / YYYY                                         $_____________________
                                                                                                Other
           For the year before that:             01/01/2017
                                           From ___________         to     12/31/2017
                                                                           ___________         
                                                                                               ✔ Operating a business
                                                                                                                                            2,688,644.00
                                                  MM / DD / YYYY            MM / DD / YYYY                                         $_____________________
                                                                                                Other


 2. Non-business revenue
    Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected
    from lawsuits, and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

     
     ✔   None

                                                                                              Description of sources of revenue   Gross revenue from each
                                                                                                                                  source
                                                                                                                                  (before deductions and
                                                                                                                                  exclusions)

           From the beginning of the
                                                                                              ___________________________         $__________________
           fiscal year to filing date: From ___________             to      Filing date
                                                  MM / DD / YYYY



           For prior year:                 From ___________         to      ___________
                                                  MM / DD / YYYY             MM / DD / YYYY   ___________________________         $__________________



           For the year before that:       From ___________         to      ___________
                                                  MM / DD / YYYY             MM / DD / YYYY   ___________________________         $__________________




 Official Form 207                          Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                            page 1
Debtor
                 Breault Research Organization, Inc
                 _______________________________________________________                                              4:19-bk-08754-BMW
                                                                                               Case number (if known)_____________________________________
                 Name




 Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

 3. Certain payments or transfers to creditors within 90 days before filing this case
    List payments or transfersincluding expense reimbursementsto any creditor, other than regular employee compensation, within 90
    days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be
    adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None

             Creditor’s name and address                       Dates          Total amount or value         Reasons for payment or transfer
                                                                                                            Check all that apply
     3.1.
              4400 Broadway LLC
             __________________________________________       ________        $_________________                 Secured debt
             Creditor’s name
              PO Box 714733
                                                                                                                 Unsecured loan repayments
              Cincinnati, OH 45271                            ________                                           Suppliers or vendors

                                                                                                                 Services
                                                              ________                                      
                                                                                                            ✔            Credit Card Debt
                                                                                                                  Other _______________________________


     3.2.

              Frontier MFG Solutions LLC                      ________        $_________________                 Secured debt
             __________________________________________
             Creditor’s name                                                                                     Unsecured loan repayments
              2002 E 18th St
              Tucson, AZ 85719                                ________                                           Suppliers or vendors

                                                                                                                 Services
                                                              ________                                      
                                                                                                            ✔            Credit Card Debt
                                                                                                                  Other _______________________________


 4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
    List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or
    guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than
    $6,825. (This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.)
    Do not include any payments listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their
    relatives; general partners of a partnership debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing
    agent of the debtor. 11 U.S.C. § 101(31).

     
     ✔      None

             Insider’s name and address                        Dates          Total amount or value        Reasons for payment or transfer
     4.1.

             __________________________________________      _________       $__________________
             Insider’s name

                                                             _________

                                                             _________


             Relationship to debtor
             __________________________________________



     4.2.    __________________________________________
             Insider’s name
                                                             _________       $__________________

                                                             _________

                                                             _________




             Relationship to debtor

             __________________________________________



Official Form 207                          Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 2
Debtor
                 Breault Research Organization, Inc
                 _______________________________________________________                                                 4:19-bk-08754-BMW
                                                                                                  Case number (if known)_____________________________________
                 Name




 5. Repossessions, foreclosures, and returns
     List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor,
     sold at a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.
     None
    ✔
            Creditor’s name and address                        Description of the property                                Date                Value of property
     5.1.

            __________________________________________                                                                    ______________      $___________
            Creditor’s name




     5.2.
            __________________________________________
            Creditor’s name                                                                                               _______________       $___________




 6. Setoffs

     List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account of
     the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a debt.
     None
    ✔
             Creditor’s name and address                          Description of the action creditor took                 Date action was        Amount
                                                                                                                          taken

             __________________________________________                                                                  _______________      $___________
             Creditor’s name




                                                                Last 4 digits of account number: XXXX– ________


  Part 3:       Legal Actions or Assignments

 7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
     List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor
     was involved in any capacity—within 1 year before filing this case.

           None
             Case title                              Nature of case                           Court or agency’s name and address               Status of case
            Suddath Relocation Systems of                                                    Pima Superior Court
     7.1.   Arizona                                  Civil                                                                                     
                                                                                                                                               ✔   Pending

                                                                                                                                                  On appeal

             Case number                                                                     240 N Stone Avenue                                   Concluded
                                                                                             Tucson, AZ 85701
      CV19006655
             _________________________________

             Case title                                                                       Court or agency’s name and address
                                                                                                                                                  Pending
     7.2.
                                                                                                                                                  On appeal

             Case number
                                                                                                                                                  Concluded




             _________________________________


Official Form 207                           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 3
Debtor
                 Breault Research Organization, Inc
                 _______________________________________________________                                                  4:19-bk-08754-BMW
                                                                                                    Case number (if known)_____________________________________
                 Name




 8. Assignments and receivership
     List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the
     hands of a receiver, custodian, or other court-appointed officer within 1 year before filing this case.
     None
    ✔
             Custodian’s name and address                        Description of the property                        Value

             __________________________________________          ______________________________________             $_____________
             Custodian’s name
                                                                 Case title                                         Court name and address

                                                                 ______________________________________           __________________________________________
                                                                                                                  Name
                                                                 Case number


                                                                 ______________________________________
                                                                 Date of order or assignment

                                                                 ______________________________________

 Part 4:        Certain Gifts and Charitable Contributions

 9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value
     of the gifts to that recipient is less than $1,000
     None
    ✔
             Recipient’s name and address                        Description of the gifts or contributions                   Dates given           Value


     9.1.
            __________________________________________                                                                       _________________   $__________
            Recipient’s name




             Recipient’s relationship to debtor
             __________________________________________


            __________________________________________                                                                       _________________   $__________
     9.2. Recipient’s name




             Recipient’s relationship to debtor
             __________________________________________


 Part 5:        Certain Losses

 10. All losses from fire, theft, or other casualty within 1 year before filing this case.

     None
    ✔
             Description of the property lost and how the loss   Amount of payments received for the loss                    Date of loss        Value of property
             occurred                                            If you have received payments to cover the loss, for                            lost
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.
                                                                 List unpaid claims on Official Form 106A/B (Schedule A/B:
                                                                 Assets – Real and Personal Property).


                                                                 ___________________________________________                 _________________   $__________



Official Form 207                             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 4
Debtor
                Breault Research Organization, Inc
               _______________________________________________________                                                   4:19-bk-08754-BMW
                                                                                                  Case number (if known)_____________________________________
               Name




 Part 6:      Certain Payments or Transfers

 11. Payments related to bankruptcy
     List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before
     the filing of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring,
     seeking bankruptcy relief, or filing a bankruptcy case.

          None

            Who was paid or who received the transfer?        If not money, describe any property transferred            Dates              Total amount or
                                                                                                                                            value

            WATERFALL, ECONOMIDIS, CALDWELL, HANSHAW & VILLAMANA, P.C.
            __________________________________________
   11.1.                                                                                                                 4/2019 6/2019, 07/2019
                                                                                                                         ______________     $_________
                                                                                                                                              8,635.00
            Address

            5210 E. Williams Circle, Suite 800
            Tucson, AZ 85711




            Email or website address
            www.waterfallattorneys.com
            _________________________________

            Who made the payment, if not debtor?


            __________________________________________


            Who was paid or who received the transfer?        If not money, describe any property transferred            Dates              Total amount or
                                                                                                                                            value


   11.2.    __________________________________________
                                                                                                                         ______________      $_________
            Address




            Email or website address


            __________________________________________


            Who made the payment, if not debtor?

            __________________________________________

 12. Self-settled trusts of which the debtor is a beneficiary
     List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case to
     a self-settled trust or similar device.
     Do not include transfers already listed on this statement.

     
     ✔     None

            Name of trust or device                           Describe any property transferred                           Dates transfers    Total amount or
                                                                                                                          were made          value


            __________________________________________                                                                    ______________      $_________

            Trustee

            __________________________________________




Official Form 207                          Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 5
Debtor
                Breault Research Organization, Inc
               _______________________________________________________                                                  4:19-bk-08754-BMW
                                                                                                 Case number (if known)_____________________________________
               Name




 13. Transfers not already listed on this statement

     List any transfers of money or other propertyby sale, trade, or any other meansmade by the debtor or a person acting on behalf of the debtor
     within 2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs.
     Include both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.


     
     ✔     None

            Who received transfer?                             Description of property transferred or payments received   Date transfer       Total amount or
                                                               or debts paid in exchange                                  was made            value



   13.1.    __________________________________________                                                                    ________________     $_________

            Address




            Relationship to debtor

            __________________________________________




            Who received transfer?                                                                                        ________________     $_________

   13.2.    __________________________________________

            Address




            Relationship to debtor

            __________________________________________



 Part 7:      Previous Locations

 14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.

          Does not apply
            Address                                                                                             Dates of occupancy


   14.1.    4400 E BROADWAY BLVD                                                                               From        11/2015
                                                                                                                          ____________       To   06/2019
                                                                                                                                                  ____________
            STE 500
            Tucson, AZ 85711




   14.2.                                                                                                       From       ____________       To   ____________




Official Form 207                          Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 6
Debtor
                 Breault Research Organization, Inc
                 _______________________________________________________                                                 4:19-bk-08754-BMW
                                                                                                   Case number (if known)_____________________________________
                 Name




 Part 8:         Health Care Bankruptcies

 15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
      diagnosing or treating injury, deformity, or disease, or
      providing any surgical, psychiatric, drug treatment, or obstetric care?

     
     ✔     No. Go to Part 9.
          Yes. Fill in the information below.
            Facility name and address                        Nature of the business operation, including type of services the            If debtor provides meals
                                                             debtor provides                                                             and housing, number of
                                                                                                                                         patients in debtor’s care

   15.1.    ________________________________________                                                                                     ____________________
            Facility name


                                                             Location where patient records are maintained (if different from facility
                                                             address). If electronic, identify any service provider.                     How are records kept?


                                                                                                                                         Check all that apply:

                                                                                                                                            Electronically
                                                                                                                                            Paper

                                                             Nature of the business operation, including type of services the            If debtor provides meals
            Facility name and address                        debtor provides                                                             and housing, number of
                                                                                                                                         patients in debtor’s care

   15.2.                                                                                                                                 ____________________
            ________________________________________
            Facility name


                                                             Location where patient records are maintained (if different from facility   How are records kept?
                                                             address). If electronic, identify any service provider.

                                                                                                                                         Check all that apply:
                                                                                                                                          Electronically
                                                                                                                                         Paper

 Part 9:         Personally Identifiable Information

 16. Does the debtor collect and retain personally identifiable information of customers?

     
     ✔     No.
          Yes. State the nature of the information collected and retained. ___________________________________________________________________
                 Does the debtor have a privacy policy about that information?
                 
                    No
                    Yes
 17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other
     pension or profit-sharing plan made available by the debtor as an employee benefit?

     
     ✔     No. Go to Part 10.
          Yes. Does the debtor serve as plan administrator?
                    No. Go to Part 10.
                    Yes. Fill in below:
                        Name of plan                                                                           Employer identification number of the plan

                        _______________________________________________________________________                EIN: ___________________________________

                     Has the plan been terminated?
                           No
                           Yes



Official Form 207                            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 7
Debtor            Breault Research Organization, Inc
                  _______________________________________________________                                                4:19-bk-08754-BMW
                                                                                                  Case number (if known)_____________________________________
                  Name




 Part 10:         Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

 18. Closed financial accounts
     Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
     moved, or transferred?
     Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions,
     brokerage houses, cooperatives, associations, and other financial institutions.

     
     ✔     None
            Financial institution name and address         Last 4 digits of account        Type of account             Date account was        Last balance
                                                           number                                                      closed, sold, moved,    before closing or
                                                                                                                       or transferred          transfer

   18.1.     ______________________________________        XXXX–__________                 Checking                  ___________________      $__________
            Name
                                                                                            Savings
                                                                                            Money market
                                                                                            Brokerage
                                                                                            Other______________

   18.2.     ______________________________________        XXXX–__________                 Checking                  ___________________      $__________
            Name
                                                                                            Savings
                                                                                            Money market
                                                                                            Brokerage
                                                                                            Other______________

 19. Safe deposit boxes
     List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this case.

     
     ✔     None

              Depository institution name and address      Names of anyone with access to it            Description of the contents                  Does debtor
                                                                                                                                                     still have it?

             ______________________________________                                                                                                     No
            Name                                                                                                                                        Yes



                                                           Address




20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.

    
    ✔      None

              Facility name and address                    Names of anyone with access to it          Description of the contents                    Does debtor
                                                                                                                                                     still have it?
                                                                                                                                                       No
             ______________________________________
            Name
                                                                                                                                                       Yes



                                                            Address




Official Form 207                           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 8
Debtor
              Breault Research Organization, Inc
              _______________________________________________________                                                 4:19-bk-08754-BMW
                                                                                               Case number (if known)_____________________________________
              Name




 Part 11:       Property the Debtor Holds or Controls That the Debtor Does Not Own

 21. Property held for another
     List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in
     trust. Do not list leased or rented property.

        None

          Owner’s name and address                       Location of the property                   Description of the property                    Value

          See Attached                                  4400 E Broadway, Suite 10                  Customer Materials                             $_________
                                                                                                                                                    Unknown
          ______________________________________        Tucson, AZ 85712
          Name




 Part 12:       Details About Environmental Information

 For the purpose of Part 12, the following definitions apply:
  Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material,
     regardless of the medium affected (air, land, water, or any other medium).
  Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor
     formerly owned, operated, or utilized.
  Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant,
     or a similarly harmful substance.

 Report all notices, releases, and proceedings known, regardless of when they occurred.


 22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.


     
     ✔   No
        Yes. Provide details below.
          Case title                                 Court or agency name and address               Nature of the case                        Status of case

          _________________________________                                                                                                       Pending
                                                     _____________________________________
          Case number                                Name                                                                                         On appeal

          _________________________________                                                                                                       Concluded




 23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
     environmental law?

     
     ✔   No
        Yes. Provide details below.

         Site name and address                       Governmental unit name and address             Environmental law, if known              Date of notice


          __________________________________         _____________________________________                                                    __________
          Name                                       Name




Official Form 207                         Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 9
Debtor
                Breault Research Organization, Inc
                _______________________________________________________                                             4:19-bk-08754-BMW
                                                                                             Case number (if known)_____________________________________
                Name




 24. Has the debtor notified any governmental unit of any release of hazardous material?
     
     ✔     No
          Yes. Provide details below.

           Site name and address                     Governmental unit name and address           Environmental law, if known                Date of notice


            __________________________________       ______________________________________                                                    __________
            Name                                     Name




 Part 13:          Details About the Debtor’s Business or Connections to Any Business


 25. Other businesses in which the debtor has or has had an interest
     List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
     Include this information even if already listed in the Schedules.

          None


            Business name and address                 Describe the nature of the business                  Employer Identification number
                                                                                                           Do not include Social Security number or ITIN.

           Breault International LLC                                                                       EIN: ________________________
   25.1.    __________________________________
            Name                                                                                           Dates business existed
             2175 E Valencia Rd Suite 125
             Tucson, AZ 85706
                                                                                                           From ___________              To ____________




            Business name and address                 Describe the nature of the business                  Employer Identification number
   25.2.                                                                                                   Do not include Social Security number or ITIN.

                                                                                                           EIN: ________________________
            __________________________________
            Name                                                                                           Dates business existed



                                                                                                           From ___________              To ____________




            Business name and address                 Describe the nature of the business                  Employer Identification number
                                                                                                           Do not include Social Security number or ITIN.

   25.3.                                                                                                   EIN: ________________________
            __________________________________
            Name
                                                                                                           Dates business existed




                                                                                                           From ___________              To ____________




Official Form 207                           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 10
Debtor
                   Breault Research Organization, Inc
                  _______________________________________________________                                               4:19-bk-08754-BMW
                                                                                                 Case number (if known)_____________________________________
                  Name




 26. Books, records, and financial statements
     26a. List    all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.

                 None
              Name and address                                                                                Dates of service


              Charles Leubbering                                                                              From 01/01/1990
                                                                                                                   _______
   26a.1.     __________________________________________________________________________________
              Name                                                                                               05/01/2018
              6622 N Longfellow Rd                                                                            To _______




              Name and address                                                                                Dates of service

              Linda Juozapaitis                                                                               From 03/30/2011
                                                                                                                   _______
   26a.2.     __________________________________________________________________________________
              Name
              2175 E Valencia # 125, Tucson AZ 85706                                                         To _______




     26b.   List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial
            statement within 2 years before filing this case.
                 None

                    Name and address                                                                          Dates of service

                                                                                                                   03/31/2001
                    Flowers, Rieger & Associates, P.L.L.C.                                                    From _______
         26b.1.     ______________________________________________________________________________
                    Name
                    6125 E Grant Rd, Tucson AZ 85712                                                          To _______




                                                                                                              Dates of service
                    Name and address

                                                                                                              From _______
         26b.2.
                    ______________________________________________________________________________
                    Name                                                                                      To _______




     26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.
            
            ✔     None
                    Name and address                                                                          If any books of account and records are
                                                                                                              unavailable, explain why


         26c.1.     ______________________________________________________________________________
                    Name




Official Form 207                             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                            page 11
Debtor
                    Breault Research Organization, Inc
                    _______________________________________________________                                            4:19-bk-08754-BMW
                                                                                                Case number (if known)_____________________________________
                    Name




                     Name and address                                                                        If any books of account and records are
                                                                                                             unavailable, explain why


           26c.2.    ______________________________________________________________________________
                     Name




     26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial statement
          within 2 years before filing this case.

              
              ✔     None

                     Name and address


           26d.1.    ______________________________________________________________________________
                     Name




                     Name and address



           26d.2.    ______________________________________________________________________________
                     Name




 27. Inventories
     Have any inventories of the debtor’s property been taken within 2 years before filing this case?
     
     ✔      No
           Yes. Give the details about the two most recent inventories.



               Name of the person who supervised the taking of the inventory                    Date of       The dollar amount and basis (cost, market, or
                                                                                                inventory     other basis) of each inventory


              ______________________________________________________________________           _______       $___________________

               Name and address of the person who has possession of inventory records


   27.1.       ______________________________________________________________________
              Name




Official Form 207                              Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           page 12
Debtor
                Breault Research Organization, Inc
                _______________________________________________________                                              4:19-bk-08754-BMW
                                                                                               Case number (if known)_____________________________________
                Name




            Name of the person who supervised the taking of the inventory                     Date of          The dollar amount and basis (cost, market, or
                                                                                              inventory        other basis) of each inventory

            ______________________________________________________________________            _______         $___________________

            Name and address of the person who has possession of inventory records


   27.2.    ______________________________________________________________________
            Name




 28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other
     people in control of the debtor at the time of the filing of this case.
   Name                                      Address                                                 Position and nature of any interest      % of interest, if any
 James Wyant                                 1881 N. King Street, Tucson, AZ 85749                   Shareholder                             9.59


 Michael Stevenson                           1028 Fremont St Unit 149, Las Vegas, NV 89101           Shareholder                             0.25


 Michael Frate                               10102 S Azure Surrey Dr, Vail, AZ 85641                 Shareholder                             0.25


 Robert Hubbard                              8520 E. Desert Steppes, Tucson, AZ 85710                Shareholder                             0.43


 Gary Peterson                               15091 346th St, Center City, MN 55012                   Shareholder                             0.84


 29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?
    ✔ No

          Yes. Identify below.
   Name                                                                                                 Position and nature of any   Period during which position
                                                Address                                                 interest                     or interest was held


                                                                                                                                      _________ To _________


                                                                                                                                      _________ To _________


                                                                                                                                      _________ To _________


                                                                                                                                      _________ To _________

 30. Payments, distributions, or withdrawals credited or given to insiders
     Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws,
     bonuses, loans, credits on loans, stock redemptions, and options exercised?
     
     ✔     No
          Yes. Identify below.
                                                                                     Amount of money or description      Dates               Reason for providing
            Name and address of recipient                                            and value of property                                   the value

   30.1.    ______________________________________________________________            _________________________          _____________
            Name


                                                                                                                         _____________


                                                                                                                         _____________

            Relationship to debtor                                                                                       _____________

            ______________________________________________________________                                               _____________
Official Form 207                           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 13
Debtor
                   Breault Research Organization, Inc
                   _______________________________________________________                                                 4:19-bk-08754-BMW
                                                                                                    Case number (if known)_____________________________________
                   Name




              Name and address of recipient
                                                                                            __________________________     _____________

   30.2       ______________________________________________________________
              Name                                                                                                         _____________

                                                                                                                           _____________



                                                                                                                           _____________


              Relationship to debtor                                                                                       _____________

              ______________________________________________________________



 31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?
     
     ✔       No
            Yes. Identify below.
              Name of the parent corporation                                                              Employer Identification number of the parent
                                                                                                          corporation

              ______________________________________________________________                             EIN: ____________________________



 32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?
     
     ✔       No
            Yes. Identify below.

              Name of the pension fund                                                                    Employer Identification number of the pension fund

              ______________________________________________________________                             EIN: ____________________________



 Part 14:            Signature and Declaration


             WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
             connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
             18 U.S.C. §§ 152, 1341, 1519, and 3571.

             I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information
             is true and correct.

             I declare under penalty of perjury that the foregoing is true and correct.

             Executed on       08/01/2019
                               _________________
                                MM / DD / YYYY



              /s/ Matthew Pobloske
              ___________________________________________________________                              Matthew Pobloske
                                                                                          Printed name _________________________________________________
              Signature of individual signing on behalf of the debtor

                                                 President
              Position or relationship to debtor ____________________________________




         Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
             No
         
         ✔    Yes




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          page 14
               Breault Research Organization, Inc                                                                      4:19-bk-08754-BMW
 Debtor Name                                                                                  Case number (if known)



                                                    Continuation Sheet for Official Form 207
3) Certain payments or transfers to creditors within 90 days before filing this case

Solid Modeling Solutions                                                                 Credit card debt
Inc., PO Box 1306,
Vashon, WA 98070


28) Additional people in control of the debtor at the time of the filing of this case

Randall Dockins                               4419 E Quivira Place,                      0.86
                                              Tucson, AZ 85718

Robert Pagano                                 942 W. Wanda Vista Place,                  0.89
                                               Tucson, AZ 85704

John Schweyen                                 64 Burton Ave, San Jose,                   0.98
                                              CA 95112

Kathleen Perkins                              64 Burton Ave, San Jose,                   1.28
                                              CA 95112

Kevin Garcia                                  8261 E. Placito del Oso,                   1.97
                                              Tucson, AZ 85750

Charles Luebbering                            6622 N. Longfellow Dr.,                    2.6
                                              Tucson, AZ 85718

Wayne Hall                                    580 N 5th St, Union, OR                    2.6
                                              97883

Deward Manzer                                 1760 N. Ranch Dr.,                         5.65
                                              Tucson, AZ 85715

Wayne Greynolds                               10741 E. Placita Metate,                   14.76
                                              Tucson, AZ 85749

Adaptisense LLC                               8501 E Woodland Road,                      57.053
                                              Tucson, AZ 85749

LINDA JUOZAPAITIS                             2175 E Valencia Rd #125,                   0
                                              Tucson, AZ 85706

Robert Breault                                2175 E Valencia Rd #125,                   0
                                              Tucson, AZ 85706

Matthew Pobloske                              2175 E Valencia Rd #125,                   65
                                              Tucson, AZ 85706




  Official Form 207                                 Statement of Financial Affairs for Non-Individuals
                        Attachment to Statement of Affairs

Question No. 21 Property Held for Another
Breault Research Organization Inc
Job material




 Job# customer     Vendor         PO#    Item                                                                  Quantity Price EA total cost

                                        91290A102: Black-Oxide Alloy Steel Socket Head Screw, M2.5 x 0.45 mm
65741 EZ Systems                  19904 Thread, 8 mm Long                                                              3     8.07     24.21

65741 EZ Systems                  19904 90145A483: 18-8 Stainless Steel Dowel Pin, 1/8" Diameter, 9/16" Long           3     8.41     25.23
                                        92010A779: Passivated 18-8 Stainless Steel Phillips Flat Head Screw,
65741 EZ Systems                  19904 M1.6 x 0.35mm Thread, 4mm Long                                                 3     7.21     21.63

65741              McMaster Carr 19912 91458A112 Threadlocker, Loctite® 242, 0.34 oz. Bottle                           1      7.3       7.3

65741              Amazon      19913 Kimtech Science Kimwipes Delicate Task Wipers - 2-Ply, 119 Wipes/Box              4     9.15      36.6
                                     McMaster Number: 7614A16 Loctite® Primers SF 7649 1.75 oz. Bottle
65741            McMaster Carr 19914 Green MIL-S-22473E                                                                1    20.82     20.82
66073 EZ Systems               19910 DK-1178 Knob                                                                     21     1.68     35.28
66073 EZ Systems Optimax       19909 54708P10000 Rev A, ELEMENT 1                                                      2     250       500
66073 EZ Systems Optimax       19909 54708P10001 Rev -, ELEMENT 2                                                      9     250      2250
66073 EZ Systems Optimax       19909 54708P10002 Rev -, ELEMENT 3 & 4                                                  1     150       150
66073 EZ Systems Optimax       19909 54708P10000 Rev A, ELEMENT 1                                                      2     110       220
66073 EZ Systems Optimax       19909 54708P10000 Rev A, ELEMENT 1                                                     20     275      5500
66073 EZ Systems Optimax       19909 54708P10001 Rev -, ELEMENT 2                                                     13     305      3965
66073 EZ Systems Optimax       19909 54708P10002 Rev -, ELEMENT 3 & 4                                                 43     165      7095
66073 EZ Systems Optimax       19909 54708P10003 Rev -, ELEMENT 5                                                     20     120      2400
66073 EZ Systems Metal works   19908 54708P60005 BARREL 35MM UV 011 REV                                               21     150      3150
66073 EZ Systems Metal works   19908 54708P60008 SPACER 1 REV -                                                       21     22.5     472.5
66073   EZ Systems   Metal works   19908   54708P60009 SPACER 2                             21    40     840
66073   EZ Systems   Metal works   19908   54708P60010-01 SPACER 3                          21    80    1680
66073   EZ Systems   Metal works   19908   54708P60010-02 SPACER 4                          21    80    1680
66073   EZ Systems   Metal works   19908   54708P60011 SPACER 5 REV B                       21    40     840
66073   EZ Systems   Metal works   19908   54708P60013 RETAINER 1 REV -                     21   37.5   787.5
66073   EZ Systems   Metal works   19908   54708P60014 RETAINER 2 REV -                     21   32.5   682.5
66073   EZ Systems   Metal works   19908   54708P60015 STOP REV A                           21    35     735
66073   EZ Systems   Metal works   19908   54708P60016 WINDOW HOLDER REV -                  21    60    1260
66073   EZ Systems   Metal works   19908   54708P60022 MODIFIED TOP KINIMATIC MOUNT REV -   21    82    1722
66073   EZ Systems   Metal works   19908   54708P60053 FOCUS SPACER REV -                   21    50    1050
66073   EZ Systems   Metal works   19908   54708D60149 BARREL CLAMP REV C                   21   185    3885
66073   EZ Systems   Metal works   19908   54708D60155 5MM ADAPTOR PLATE                    21    50    1050
66073   EZ Systems   Metal works   19908   54708P60054 BARRE; MOUNT, IMPERX CAMERA REV D    21   135    2835
66073   EZ Systems   Metal works   19908   54708P60055 M45 THD WINDOW HOLDER REV C          21    85    1785

66073 EZ Systems Edmund Optics     19907 FS WIND 1/10 WAVE 25MM DIA UVAR CTD                22   100    2200
66073 EZ Systems Lam Optics        19911 54708P60032 Target 2                                1   145     145
                 Essentra
66073 EZ Systems Components        19910   DK-1178 Knob                                     21   1.68   35.28
66073 EZ Systems Metal works       19908   54708P60005 BARREL 35MM UV 011 REV               21   150    3150
66073 EZ Systems Metal works       19908   54708P60007 CELL 35MM UV 011 REV -               21   22.5   472.5
66073 EZ Systems Metal works       19908   54708P60008 SPACER 1 REV -                       21     20    420
66073 EZ Systems Metal works       19908   54708P60009 SPACER 2                             21     40    840
66073 EZ Systems Metal works       19908   54708P60010-01 SPACER 3                          21     80   1680
66073 EZ Systems Metal works       19908   54708P60010-02 SPACER 4                          21     80   1680
66073 EZ Systems Metal works       19908   54708P60011 SPACER 5 REV B                       21     40    840
66073 EZ Systems Metal works       19908   54708P60013 RETAINER 1 REV -                     21   37.5   787.5
66073 EZ Systems Metal works       19908   54708P60014 RETAINER 2 REV -                     21   32.5   682.5
66073 EZ Systems Metal works       19908   54708P60015 STOP REV A                           21     35    735
66073 EZ Systems Metal works       19908   54708P60016 WINDOW HOLDER REV -                  21     60   1260
66073 EZ Systems Metal works       19908   54708P60022 MODIFIED TOP KINIMATIC MOUNT REV -   21     82   1722
66073 EZ Systems Metal works       19908   54708P60053 FOCUS SPACER REV -                   21     50   1050
66073 EZ Systems Metal works       19908   54708D60149 BARREL CLAMP REV C                   21   185    3885
66073 EZ Systems Metal works       19908   54708D60155 5MM ADAPTOR PLATE                    21     50   1050
66073   EZ Systems   Metal works     19908   54708P60054 BARRE; MOUNT, IMPERX CAMERA REV D                           21    135    2835
66073   EZ Systems   Metal works     19908   54708P60055 M45 THD WINDOW HOLDER REV C                                 21     85    1785
66073   EZ Systems   Optimax         19909   54708P10000 Rev A, ELEMENT 1                                             2    250     500
66073   EZ Systems   Optimax         19909   54708P10001 Rev -, ELEMENT 2                                             9    220    1980
66073   EZ Systems   Optimax         19909   54708P10002 Rev -, ELEMENT 3 & 4                                         1    150     150
66073   EZ Systems   Optimax         19909   54708P10003 Rev -, ELEMENT 5                                             2    110     220
66073   EZ Systems   Optimax         19909   54708P10000 Rev A, ELEMENT 1                                            20    275    5500
66073   EZ Systems   Optimax         19909   54708P10001 Rev -, ELEMENT 2                                            13    305    3965
66073   EZ Systems   Optimax         19909   54708P10002 Rev -, ELEMENT 3 & 4                                        43    165    7095
66073   EZ Systems   Optimax         19909   54708P10003 Rev -, ELEMENT 5                                            20    120    2400

66073                Edmund Optics 19915 Edmund Stock #83-420 50mm Diameter 120 Grit Ground Glass Diffuser            1      25      25
66073                Edmund Optics 19915 Edmund Stock #34475 White Diffuser Glass 50mm Dia                            1      30      30
66073                McMaster Carr 19919 NUMBER: 1810A28 Loctite 2221.69Bottle                                        1   39.24   39.24
                                         Texwipe TX409 Absorbond® Hydroentangled Polyester Wipes, 9" x 9",
66073                All-Spec      19918 300/Bag                                                                      2    47.5     95
                                         Bubblefast Brand 14 cu ft Pink anti Static Packing Peanuts Popcorn
66073                Amazon        19929 (3.5cu ft bag x 4)                                                           1     42      42
                                         91292A136 : 18-8 Stainless Steel Socket Head Screw M6 x 1 mm Thread,
66073                McMaster Carr 19945 18 mm Long                                                                   3   10.81   32.43
                                         Bubblefast Brand 14 cu. ft. Pink Anti Static Packing Peanuts Popcorn (3.5
66073                Amazon        19957 cu. ft x 4 Bags)                                                             1   45.96   45.96
                                         175 ft 3/16" SMALL BUBBLE CUSHIONING WRAP 24" wide, perforated
66073                Amazon        19957 every 12", 175' total sq ft                                                  1   20.95   20.95
                                         Aviditi 201515 Corrugated Box, 20" Length x 15" Width x 15" Height,
66073                Amazon        19957 Kraft (Bundle of 20)                                                         1     65      65
                                         12 Pack Heavy Duty Packaging Tape, Clear Packing Tape Designed For
                                         Moving Boxes, Shipping, Office, Commercial Grade 2.7mil Thick, 60 Yard
66073                Amazon        19957 Length                                                                       1   17.49   17.49

66073                McMaster Carr 19959 90145A483: 18-8 Stainless Steel Dowel Pin, 1/8" Diameter, 9/16" Long         2    8.82   17.64
                                         93070A064: Alloy Steel Low-Profile Socket Head Screw, Black-Oxide, M3
66073                McMaster Carr 19959 x 0.5 mm Thread, 8 mm Long                                                   4    9.84   39.36
                            92010A003: Passivated 18-8 Stainless Steel Phillips Flat Head Screw, M2
66073   McMaster Carr 19959 x 0.4 mm Thread, 6 mm Long                                                 4   4.39   17.56
                            91430A003: 18-8 Stainless Steel Slotted Flat Head Screws, M1.6 x 0.35
66073   McMaster Carr 19959 mm Thread, 4 mm Long                                                       3   9.33   27.99
                            93475A196: 18-8 Stainless Steel Washer for M2.5 Screw Size, 2.7 mm ID,
66073   McMaster Carr 19959 6 mm OD                                                                    3   1.58    4.74

66073   McMaster Carr 19959 91828A251: 18-8 Stainless Steel Hex Nut, M6 x 1 mm Thread                  2   8.73   17.46
                            93475A240: 18-8 Stainless Steel Washer for M5 Screw size, 5.3mm ID,
66073   McMaster Carr 19959 10mm OD                                                                    4   2.57   10.28
                            330 count 4x8 airDEFENDER Air Pillows 40 Gallons 5.33 CU FT Void Fill
66073   Amazon        19965 Cushioning                                                                 1   7.95    7.95
        Essentra
66354   Components    19969 DK-1178 Female Lobed Knob                                                 21   1.68   35.28
        Optimax
66354   Systems       19970 54708P10000 Rev A, ELEMENT 1                                              22   275    6050
        Optimax
66354   Systems       19970 54708P10001 Rev -, ELEMENT 2                                              22   250    5500
        Optimax
66354   Systems       19970 54708P10002 Rev -, ELEMENT 3 & 4                                          44   165    7260
        Optimax
66354   Systems       19970 54708P10003 Rev -, ELEMENT 5                                              24   120    2880

66354   Edmund Optics   19971   FS WIND 1/10 WAVE 25MM DIA UVAR CTD                                   22   104    2288
66354   Metal Works     19972   54708P60005 BARREL REV -                                              21   150    3150
66354   Metal Works     19972   54708P60007 CELL REV -                                                21   22.5   472.5
66354   Metal Works     19972   54708P60008 SPACER 1 REV -                                            21    20     420
66354   Metal Works     19972   54708P60009 SPACER 2 REV -                                            21    40     840
66354   Metal Works     19972   54708P60010-01 SPACER 3 REV -                                         21    80    1680
66354   Metal Works     19972   54708P60010-02 SPACER 4, REV -                                        21    80    1680
66354   Metal Works     19972   54708P60011 SPACER 5 REV B                                            21    40     840
66354   Metal Works     19972   54708P60013 RETAINER 1, REV -                                         21   37.5   787.5
66354   Metal Works     19972   54708P60014 RETAINER 2, REV -                                         21   32.5   682.5
66354   Metal Works     19972   547008P60015 STOP REV A                                               21    35     735
                       Job               Equipment
CSP NUM      Date     Number   DEPT        Owner                       Description         Model   Serial Number           QTY

CSP00821   6/26/17    64911    ES     Cognex         Illunis Camera                                                99094   1

CSP00822   6/26/17    64911    ES     Cognex         Illunis Camera                                                99087   1

CSP00823   6/26/17    64911    ES     Cognex         Illunis Camera                                                98756   1

CSP00824   6/26/17    64911    ES     Cognex         Illunis Camera                                                99090   1

CSP00825   6/26/17    64911    ES     Cognex         Illunis Camera                                                98762   1

CSP00826   6/26/17    64911    ES     Cognex         Illunis Camera                                                99120   1

CSP00828   6/26/17    64911    ES     Cognex         Illunis Camera                                                98766   1

CSP00829   6/26/17    64911    ES     Cognex         Illunis Camera                                                98642   1

CSP00830   6/26/17    64911    ES     Cognex         Illunis Camera                                                98628   1

CSP00831   6/26/17    64911    ES     Cognex         Illunis Camera                                                98631   1

CSP00832   6/26/17    64911    ES     Cognex         Illunis Camera                                                98638   1

CSP00833   6/26/17    64911    ES     Cognex         Illunis Camera                                                98644   1

CSP00834   6/26/17    64911    ES     Cognex         Illunis Camera                                                98637   1

CSP00827   6/26/17    64911    ES     Cognex         Illunis Camera                                                98757   1

CSP00848   10/19/17   64911    ES     Cognex         Illunis Camera                                                98757   1




CSP00847    9/1/17    64911    ES     Cognex         Computer - DELL                 DCDO/08056    SN 8G2X1n1              1
66354   Metal Works   19972   547008P60016 WINDOW HOLDER REV -                                       21     60    1260
66354   Metal Works   19972   547008P60022 KIN MOUNT REV -                                           21     82    1722
66354   Metal Works   19972   547008P60053 FOCUS SPACER REV -                                        21     50    1050
66354   Metal Works   19972   547008P60149 CLAMP BLOCK REV C                                         21    185    3885
66354   Metal Works   19972   547008P60155 5MM PLATE REV -                                           21     50    1050
66354   Metal Works   19972   547008P60054 BARRE: MOUNT, IMPERX CAMERA REV D                         21    135    2835
66354   Metal Works   19972   547008P60055 M45 THD WINDOW HOLDER REV C                               22     85    1870
        Global                1/4-20 x 5/8" Tamper-Proof Security Cap Screw - Button Socket Head -
66354   Industrial    19973   18-8 Stainless Steel - 100 Pk                                           1   28.95   28.95
66345   Amazon        19983   330 count 4 x 8 airDefender Air Pillows                                 2   11.69   23.38
66345   Amazon        19983   3.5 CuFt packing peanuts                                                4   10.89   43.56
                              Zinc-Plated Alloy Steel Socket Head Screw M2.5 x 0.45 mm Thread, 8
66345   McMaster Carr 19975   mm Long (Packs of 100)                                                  3   13.43   40.29
                       Job                 Equipment
CSP NUM     Date      Number   DEPT          Owner                               Description                                      Model             Serial Number                   QTY
                                                       Dalsa Camera. attached to lab lens 54. Will return camera with
           9/17/07    51195     ES    Vistakon         custom lens sn 0007                                               Model DS-21-04M15-11E,     Serial 05467044,                 1
                                                       Dalsa Camera. ,attached to custom lens SN 0004. Will clean and
           9/17/07    51195     ES    Vistakon         return to customer                                               Model DS-21-04M15-11E       Serial 05467054,                 1
                                                       Dalsa Camera. , brand new, box included power supply and CD
           9/17/07    51195     ES    Vistakon         with instructions                                                Model DS-21-04M15-12E,      Serial 40000618                  1
                                                       Dalsa Camera. , brand new, box included power supply and CD
           9/17/07    51195     ES    Vistakon         with instructions                                                 Model DS-21-04M15-12E,     Serial 40000593                  1
                                                       Dalsa Camera with lab lens #52 --                                Camera has a sticker that    S/N 05467018” which matches
           8/31/07    51195     ES    Vistakon                                                                          reads “Camera 4             the camera SN                    1
                                                       Dalsa Camera with lab lens #55                                   Camera has a sticker that     S/N 04117007” which matches
           8/31/07    51195     ES    Vistakon                                                                          reads “Camera 2 --          the camera SN                    1
                                                       Dalsa Camera. ,                                                  Camera has a sticker that
                                                                                                                        reads “Camera 3 8/8/7”
            8/17/07   51195     ES    Vistakon                                                                          Model DS-21-04M15-11E       Serial 40000296                  1
           10/11/07   51195     ES    Vistakon         Custome lens                                                                                 SN004                            1
           10/11/07   51195     ES    Vistakon         Camera                                                           DS-21-04M15-11E             SN05467054                       1
           10/11/07   51195     ES    Vistakon         lab lens                                                                                     SN54                             1
           10/11/07   51195     ES    Vistakon         Camera                                                                                       SN 05467044                      1

           1/16/08    51195     ES    Vistakon         Camera                                                           DS-21-04M15-12E             4000-0845 Lens #8                1




                                                                                                                        Dalsa Loaner” Model
CSP00062   7/18/07    51195    ES     Vistakon         Dalsa Camera                                                     DS-21-04M15-11E     Serial 004447011                        1
                                                                                                                        Vistakon inventory
CSP00061   7/18/07    51195    ES     Vistakon         Computer Box, black case only (IBM Computer)                     number 00C15653094 SN KDGNZ9W                               1
                                                                                                                          JOB/Task
               Description                       Part #                 PO#               VENDOR              DATE         Number    Ordered Received On-hand
Barrel 35MM UV011, 6061-T6 Alum,
Black Anodize                          51076P10005, Revision 1,         16185 West Valley Precision, Inc.     7/18/07 51195-10             9                0
 Barrel Mount 35MM UV011, Stainless
Steel, Passivate                       51076P10006, Revision 0,         16185 West Valley Precision, Inc.     7/18/07 51195-10             9                0
Cell 35MM UV011, 6061-T6 Alum, Black
Anodize                                51076P10007, Revision 0,         16185 West Valley Precision, Inc.     7/18/07 51195-10             9                0
Spacer 1 35MM UV011, 6061-T6 Alum,
Black Anodize                          51076P10008, Revision 0,         16185 West Valley Precision, Inc.     7/18/07 51195-10             9                0
Spacer 2 35MM UV011, 6061-T6 Alum,
Black Anodize                          51076P10009, Revision 0,         16185 West Valley Precision, Inc.     7/18/07 51195-10             9                0
 Spacer 3 35MM UV011, 6061-T6 Alum,
Black Anodize                          51076P10010-01, Revision 0,      16185 West Valley Precision, Inc.     7/18/07 51195-10             9                0
Spacer 4 35MM UV011, 6061-T6 Alum,
Black Anodize                          51076P10010-02, Revision 0,      16185 West Valley Precision, Inc.     7/18/07 51195-10             9                0
, Spacer 5 35MM UV011, 6061-T6 Alum,
Black Anodize                          51076P10011, Revision 0          16185 West Valley Precision, Inc.     7/18/07 51195-10             9                0
Focus Spacer 35MM UV011, 6061-T6
Alum, Black Anodize                    51076P10012, Revision 0,         16185 West Valley Precision, Inc.     7/18/07 51195-10             9                0
Retainer 1 35MM UV011, 6061-T6 Alum,
Black Anodize, Laser Engrave S/N 0001-
->0009                                 51076P10013, Revision 1,         16185 West Valley Precision, Inc.     7/18/07 51195-10             9       5        5
Retainer 2 35MM UV011, 6061-T6 Alum,
Black Anodize                          51076P10014, Revision 0,         16185 West Valley Precision, Inc.     7/18/07 51195-10             9                0
 Stop 35MM UV011, 6061-T6 Alum,
Black Anodize                          51076P10015-01, Revision 1,      16185 West Valley Precision, Inc.     7/18/07 51195-10             9       9        9
Stop 35MM UV011, 6061-T6 Alum,
Black Anodize                          51076P10015-02, Revision 1,      16185 West Valley Precision, Inc.     7/18/07 51195-10             3       3        3
Stop 35MM UV011, 6061-T6 Alum,
Black Anodize                          51076P10015-03, Revision 1,      16185 West Valley Precision, Inc.     7/18/07 51195-10             3       3        3
Window Holder 35MM UV011, 6061-T6
Alum, Black Anodize                    51076P10016, Revision 1,         16185   West Valley Precision, Inc.   7/18/07   51195-10           9                0
Freight                                Freight                          16185   West Valley Precision, Inc.   7/18/07   51195-10           1                0
Freight                                Freight                          16185   West Valley Precision, Inc.   7/18/07   51195-10           1                0
Freight                                Freight                          16185   West Valley Precision, Inc.   7/18/07   51195-10           1                0
Freight                                Freight                          16185   West Valley Precision, Inc.   7/18/07   51195-10           1                0
Freight                                Freight                          16185   West Valley Precision, Inc.   7/18/07   51195-10           1                0
Freight                                Freight                          16185   West Valley Precision, Inc.   7/18/07   51195-10           1                0
Ronchi Ruling 40 lp/mm 1 x 1 in        NT58-778,                     16191      Edmund Industrial Optics      7/18/07   51195-10           9                0
fs window 1/10 wave, 25mm dia uv-vis coated
                                       NT48-066,                     16191      Edmund Industrial Optics      7/18/07   51195-10           9                0
diffuser opal 35 mm dia                NT-46-646                     16191      Edmund Industrial Optics      7/18/07   51195-10           1                0
 opt adhesive noa 68 - 1oz             NT-36-427                     16191      Edmund Industrial Optics      7/18/07   51195-10           1                0
Sales Tax                              Sales Tax                     16191      Edmund Industrial Optics      7/18/07   51195-10           1       1        1
Freight                                Freight                       16191      Edmund Industrial Optics      7/18/07   51195-10           1       1        1
                                       SM1L30                        16192      Thorlabs, Inc                 7/19/07   51195-10           5       5        5
Freight                                Freight                       16192      Thorlabs, Inc                 7/19/07   51195-10           1                0
Metric Flat Head Slotted Machine Screw
18-8 SS, M1.6 Size, 4mm Length,
.35mm Pitch, pack of 50                91430A003                     16194      McMaster Carr      7/20/07 51195-10     1   1   1
Metric 18-8 SS Flat Head Phil Machine
Screw M2 Size, 8mm Length, .4mm
Pitch, pack of 100                     92010A004                     16194      McMaster Carr      7/20/07 51195-10     1   1   1
 Metric 18-8 SS Socket Head Cap Screw
M3 Thread, 10mm Length, .5mm Pitch,
pack of 100                            91292A113                     16194      McMaster Carr      7/20/07 51195-10     1   1   1

Metric DIN 125 Zinc-Plated Steel Flat
Washer M3 Screw Size, 3.2mm ID,
7mm OD, .45-.55mm Thick, pack of 100         91166A210               16194      McMaster Carr      7/20/07 51195-10     1   1   1
Metric 18-8 SS Socket Head Cap Screw
M3 Thread, 8mm Length, .5mm Pitch,
pack of 100                                  91292A112               16194      McMaster Carr      7/20/07 51195-10     1   1   1
Nickel-Plated Miniature Threaded Pipe
Fitting 1/4" Male X 10-32 Female, Hex
Bushing, pack of 10                          5483T73                 16194      McMaster Carr      7/20/07 51195-10     1   2   2
Med-Pressure Extruded Brass Thrd Pipe
Fitting 1/4" Pipe Size, Hex Coupling, 7/8"
Length                                       50785K92                16194      McMaster Carr      7/20/07 51195-10     2   2   2
Std-Wall Chrm-Pltd Brass Threaded
Pipe Nipple 1/4" Pipe Size X 10" L,
13/32" Thrd Length, Sch 40                   9176K192                16194      McMaster Carr      7/20/07 51195-10     1   1   1
Freight                                      Freight                 16194      McMaster Carr      7/20/07 51195-10     1   1   1
Fitting Small Flange Insert 10-32-M5
w/O-Ring                                     F7FL-OR,                16195 CC   Rimtech Inc.       7/20/07   51195-10   2   2   2
Fitting, Coupling, M5(F) to M5 (F)           HS5-5F                  16195 CC   Rimtech Inc.       7/20/07   51195-10   2   2   2
Flat Cup, 9mm Flanged (Nomathane)            PF9-NM                  16195 CC   Rimtech Inc.       7/20/07   51195-10   2   2   2
Freight                                      Freight                 16195 CC   Rimtech Inc.       7/20/07   51195-10   1   1   1
Extruded Heat Sink DROP SHIP TO
WEST VALLEY                                  E1228U x 48.00"         16200 CC   ThermaFlo, Inc.    7/25/07 51195-10     1       0
Freight                                      Freight                 16200      ThermaFlo, Inc.    7/25/07 51195-10     1       0
Freight                                      Freight                 16200      ThermaFlo, Inc.    7/25/07 51195-10     1       0
Modifiy Ronchi Target per drawing
51076P10031 Target 1, best effort on
tolerances                                   51076P10031 Target 1,   16202      Lam Optics, Inc.   7/27/07 51195-10     3       0
Modifiy Ronchi Target per drawing
51076P10032 Target 2, best effort on
tolerances                                   51076P10032 Target 2,   16202      Lam Optics, Inc.   7/27/07 51195-10     3       0
Modifiy Ronchi Target per drawing
51076P10033 Target 3, best effort on
tolerances                                   51076P10033 Target 3,   16202      Lam Optics, Inc.   7/27/07 51195-10     3       0
Freight                                      Freight                 16202      Lam Optics, Inc.   7/27/07 51195-10     1       0
Clamping Platform, 40mm Long DROP
SHIP WV                                      XT66C4                  16203      Thorlabs, Inc      7/27/07 51195-10     3       0
 Metric, Extra Top Plate For KB75/M
DROP SHIP WV                                 KBT75/M -               16203      Thorlabs, Inc      7/27/07 51195-10     9       0
Metric, Extra Bottom Plate For KB75/M
DROP SHIP WV                               KBB75/M -       16203   Thorlabs, Inc         7/27/07 51195-10     12        0
66mm Construction Rail, 500mm DROP
SHIP WV                                    XT66-500 -      16203   Thorlabs, Inc         7/27/07   51195-10   1         0
XT66-1000 DROP SHIP WV                     XT66-1000       16203   Thorlabs, Inc         7/27/07   51195-10   1         0
Freight DROP SHIP WV                       Freight         16203   Thorlabs, Inc         7/27/07   51195-10   1         0
Clamping Platform, 40mm Long               XT66C4          16204   Thorlabs, Inc         7/27/07   51195-10   3    3    3

Cage Assembly Rod - 2", 6mm Diameter ER2 -                 16204   Thorlabs, Inc         7/27/07 51195-10     6    6    6

Threaded Bushing, 1/4"-80, 0.57" Long      F25SSN2 -       16204   Thorlabs, Inc         7/27/07 51195-10     9    9    9
 Fine Adjustment Screw, 1/4"-80, 1"
Long                                       FAS100 -        16204   Thorlabs, Inc         7/27/07 51195-10     9    9    9
- 13mm Translation Stage - BO 8/3/07       MT1/M           16204   Thorlabs, Inc         7/27/07 51195-10     3    3    3
 MT-Series Side Actuator                   MT405 -         16204   Thorlabs, Inc         7/27/07 51195-10     3    3    3
Metric, Complete Large Kinematic Base
Plate, Top & Bottom Plates Included -
BO 8/3/07                                  KB75/M -        16204   Thorlabs, Inc         7/27/07   51195-10    2    2    2
Post 75mm                                  TR75/M -        16204   Thorlabs, Inc         7/27/07   51195-10   12   12   12
Freight                                    Freight         16204   Thorlabs, Inc         7/27/07   51195-10    1    1    1
20 SS RETR PLGR WO NLE                     FRD-5 L 1/4 -   15205   Reid Supply Company   7/27/07   51195-10    9         0
 Star Grip Knob 32MM                       KPB-1097        15205   Reid Supply Company   7/27/07   51195-10    3         0
PR Knob Thru HL 1-1/4"                     DK-1178 4       15205   Reid Supply Company   7/27/07   51195-10    8         0
Freight                                    Freight         15205   Reid Supply Company   7/27/07   51195-10    1         0

Metric 18-8 SS Socket Head Cap Screw
M3 Thread, 25mm Length, .5mm Pitch 91292A020               16206   McMaster Carr         7/27/07 51195-10     1    1    1

Metric 18-8 SS Socket Head Cap Screw
M4 Thread, 8mm Length, .7mm Pitch    91292A108             16206   McMaster Carr         7/27/07 51195-10     1    1    1

Metric 18-8 SS Socket Head Cap Screw
M4 Thread, 16mm Length, .7mm Pitch 91292A118               16206   McMaster Carr         7/27/07 51195-10     1    1    1

Metric 18-8 SS Socket Head Cap Screw
M6 Thread, 16mm Length, 1mm Pitch    91292A135             16206   McMaster Carr         7/27/07 51195-10     2    2    2

Metric 18-8 SS Socket Head Cap Screw
M6 Thread, 25mm Length, 1mm Pitch          91292A138       16206   McMaster Carr         7/27/07 51195-10     1    1    1
Metric 18-8 SS Flat Head Socket Cap
Screw M6 Size, 50mm Length, 1mm
Pitch                                      92125A252       16206   McMaster Carr         7/27/07 51195-10     1    1    1
Metric 18-8 Stainless Stl Hex Thin (Jam)
Nut M6 Size, 1mm Pitch, 10mm Width,
3.2mm Height                               90710A038       16206   McMaster Carr         7/27/07 51195-10     1    1    1
18-8 Stainless Steel Dowel Pin 1/8"
Diameter, 3/8" Length                      90145A470       16206   McMaster Carr         7/27/07 51195-10     1    1    1
Brass Double-Barbed Vacuum Tube
Fitting Adapter for .17" Tube ID X 1/8"
NPTF Female Pipe                           44555K123       16206   McMaster Carr         7/27/07 51195-10     1    1    1
Med-Pressure Extruded Brass Thrd Pipe
Fitting 1/8" Pipe Size, Female X Female
X Male, Tee                             50785K219                 16206   McMaster Carr                 7/27/07 51195-10   1    1   1
Freight                                 Freight                   16206   McMaster Carr                 7/27/07 51195-10   1    1   1

CAMERA X-Y 35mm UV 011 FIXTURE,
6061-T6 ALUM, BLACK ANODIZE           Part #51076P10018, Rev 0,   16209   West Valley Precision, Inc.   7/30/07 51195-10   3        0
 X-Y MOUNT 35mm UV 011 FIXTURE,
MODIFY SUPPLIED THOR XT66C4           Part #51076P10019, Rev 0,   16209   West Valley Precision, Inc.   7/30/07 51195-10   3        0
BARREL CLAMP 35mm UV 011
FIXTURE, 6061-T6 ALUM, BLACK
ANODIZE                               Part #51076P10020, Rev 1,   16209   West Valley Precision, Inc.   7/30/07 51195-10   9        0
KINEMATIC SPACER 35mm UV 011
FIXTURE, 6061-T6 ALUM, FINISH AS
MACHINED                              Part #51076P10021, Rev 0,   16209   West Valley Precision, Inc.   7/30/07 51195-10   3        0
MODIFIED KINEMATIC TOP 35mm UV
011 FIXTURE                           Part #51076P10022, Rev 1,   16209   West Valley Precision, Inc.   7/30/07 51195-10   9        0
MODIFIED KINE BOTTOM 35mm UV
011 FIXTURE                           Part #51076P10023, Rev 1,   16209   West Valley Precision, Inc.   7/30/07 51195-10   12       0
 COLUMN 35mm UV 011 FIXTURE,
MODIFIED COLUMN, THOR XT66-500        Part #51076P10024, Rev 1,   16209   West Valley Precision, Inc.   7/30/07 51195-10   3        0
RETAINER NUT 35mm UV 011
FIXTURE, 303 SST, PASSIVATE           Part #51076P10025, Rev 0,   16209   West Valley Precision, Inc.   7/30/07 51195-10   3        0
ELRIN FOCUS SHELF 35mm UV 011
FIXTURE, BLACK D                      Part #51076P10026, Rev 0,   16209   West Valley Precision, Inc.   7/30/07 51195-10   3        0
RECEPTACLE 35mm UV 011
FIXTURE, 303 SST, PASSIVATE           Part #51076P10027, Rev 0,   16209   West Valley Precision, Inc.   7/30/07 51195-10   3        0
TARGET HOLDER 35mm UV 011
FIXTURE, 6061-T6 ALUM, BLACK
ANODIZE                               Part #51076P10028, Rev 1,   16209   West Valley Precision, Inc.   7/30/07 51195-10   3        0
PINHOLE 35mm UV 011 FIXTURE,
6061-T6 ALUM, BLACK ANODIZE           Part #51076P10029, Rev 0,   16209   West Valley Precision, Inc.   7/30/07 51195-10   3        0
TARGET APERTURE 35mm UV 011
FIXTURE, 6061-T6 ALUM, BLACK
ANODIZE                               Part #51076P10030, Rev 0,   16209   West Valley Precision, Inc.   7/30/07 51195-10   3        0
TARGET SPACER 35mm UV 011
FIXTURE, 6061-T6 ALUM, BLACK          Part #51076P10034-01, Rev
ANODIZE                               2,                        16209     West Valley Precision, Inc.   7/30/07 51195-10   3        0
TARGET SPACER 35mm UV 011
FIXTURE, 6061-T6 ALUM, BLACK          Part #51076P10034-02, Rev
ANODIZE                               2,                        16209     West Valley Precision, Inc.   7/30/07 51195-10   3        0

BASE PLATE 35mm UV 011 FIXTURE,
CAST ALUM PLATE, BLACK ANODIZE Part #51076P10035, Rev 0,          16209   West Valley Precision, Inc.   7/30/07 51195-10   3        0
LAMP BAR 35mm UV 011 FIXTURE,
6061-T6 ALUM, BLACK ANODIZE     Part #51076P10036, Rev 1,         16209   West Valley Precision, Inc.   7/30/07 51195-10   3        0
HEAT SINK 35mm UV 011, MODIFY
THERMAFLO E1228                 Part #51076P10037, Rev 1,         16209   West Valley Precision, Inc.   7/30/07 51195-10   9        0
CAMERA PLATE 35MM UV 011, 6061-
T6 ALUM, BLACK ANODIZE                   Part #51076P10038, Rev 0,      16209   West Valley Precision, Inc.    7/30/07 51195-10     2       0
K070301 INTERFACE 35MM UV 011,
6061-T6 ALUM, BLACK ANODIZE              Part #51076P10039, Rev 0,      16209   West Valley Precision, Inc.    7/30/07 51195-10     2       0
2GT INTERFACE 35MM UV 011, 6061-
T6 ALUM, BLACK ANODIZE                   Part #51076P10040, Rev 0,      16209   West Valley Precision, Inc.    7/30/07   51195-10   4       0
Freight                                  Freight                        16209   West Valley Precision, Inc.    7/30/07   51195-10   1       0
Freight                                  Freight                        16209   West Valley Precision, Inc.    7/30/07   51195-10   1       0
Freight                                  Freight                        16209   West Valley Precision, Inc.    7/30/07   51195-10   1       0
Computer                                                                CSP     Vistakon                                                1   1
dalsa Camera                                                            CSP     Vistakon                                                1   1
Basic Current Source with Manual Intensity
                                         NT56-440
                                           Control                      16224   Edmund Industrial Optics       8/13/07   51195-10   1       0
Sales Tax                                Sales Tax                      16224   Edmund Industrial Optics       8/13/07   51195-10   1       0
Freight                                  Freight                        16224   Edmund Industrial Optics       8/13/07   51195-10   1       0
Modify Top Kinematic plates              Modify Top Kinematic plates    16228   Integrity Machine Tool         8/16/07   51195-10   1       0
Freight                                  Freight                        16228   Integrity Machine Tool         8/16/07   51195-10   1       0
, Miniature Post Holder                  MPH-0.5C                       16235   Newport Corporation            8/23/07   51195-10   4       0
 Miniature Post                          MSP-1,                         16235   Newport Corporation            8/23/07   51195-10   4       0
 Miniature Post                          MSP-1.5,                       16235   Newport Corporation            8/23/07   51195-10   2       0
Freight                                  Freight                        16235   Newport Corporation            8/23/07   51195-10   1       0
                                         Drill and tap mounting holes
                                         to XT66 Column
Drill and tap mounting holes to XT66 Column                             16242   West Valley Precision, Inc.    8/31/07   51195-10   3       0
Freight                                  Freight                        16242   West Valley Precision, Inc.    8/31/07   51195-10   1       0
Lightpipe for Enfis Uno Led              Lightpipe for Enfis Uno Led    16244   Sputnik Enterprises, Inc.      8/31/07   51195-10   2       0
Freight                                  Freight                        16244   Sputnik Enterprises, Inc.      8/31/07   51195-10   1       0
2GT Interface 35MM UV 011                Drawing 51076P10040 Rev 1      16262   West Valley Precision, Inc.    9/11/07   51195-10   4       0
Freight                                  Freight                        16262   West Valley Precision, Inc.    9/11/07   51195-10   1       0
Kinematic Base 75mm SQ. Bottom Plate KBB75/M                            16263   Thorlabs, Inc                  9/12/07   51195-10   4       0
Freight                                  Freight                        16263   Thorlabs, Inc                  9/12/07   51195-10   1       0
 Plastic Knob                            DK-1178,                       16270   Reid Supply Company            9/19/07   51195-10   3       0
Freight                                  Freight                        16270   Reid Supply Company            9/19/07   51195-10   1       0
Custome lens                             SN004                          CSP     Vistakon                      10/11/07                  1   1
Camera                                   SN05467054                     CSP     Vistakon                      10/11/07                  1   1
lab lens                                 SN54                           CSP     Vistakon                      10/11/07                  1   1
Camera                                   SN 05467044                    CSP     Vistakon                      10/11/07                  1   1
                                         Target Holder 35MM UV 011
Target Holder 35MM UV 011 Fixture        Fixture Part 51076P10028
Part 51076P10028 Rev 1                   Rev 1                          16335   West Valley Precision, Inc.   10/19/07 51195-10     2       0
                                         Pinhole 35MM UV 011
Pinhole 35MM UV 011 Fixture Part         Fixture Part 51076P10029
51076P10029 Rev 0                        Rev 0                          16335   West Valley Precision, Inc.   10/19/07 51195-10     1       0
Freight                                  Freight                        16335   West Valley Precision, Inc.   10/19/07 51195-10     1       0
                       Job               Equipment
CSP NUM      Date     Number   DEPT        Owner                          Description                             Model   Serial Number           QTY
CSP00507   12/11/12   60176    ES     Cognex         Dalsa Cameras                                       118-1034         1401-4031               1
CSP00524   12/10/12   60176    ES     Cognex         Dalsa Camera                                        118-1034         1401 4201               1
CSP00525   12/12/12   60176    ES     Cognex         RMV-4021,J&J case, no fan                           51-01737                         80521   1
CSP00526   12/12/12   60176    ES     Cognex         RMV-4021,J&J case, no fan                           51-01737                         80481   1
CSP00527   12/12/12   60176    ES     Cognex         RMV-4021,J&J case, no fan                           51-01737                         80486   1
CSP00528   12/12/12   60176    ES     Cognex         RMV-4021,J&J case, no fan                           51-01737                         80490   1
CSP00529   12/12/12   60176    ES     Cognex         RMV-4021,J&J case, no fan                           51-01737                         80508   1
CSP00531   12/12/12   60176    ES     Cognex         15 ft power supply                                  CC1133                                   1
CSP00532   12/12/12   60176    ES     Cognex         15 ft power supply                                  CC1133                                   1
CSP00533   12/12/12   60176    ES     Cognex         15 ft power supply                                  CC1133                                   1
CSP00552    5/6/13    60176    ES     Cognex         Ullunis Cameras to attach w/BRO lens                                                 82789   1
CSP00553    5/6/13    60176    ES     Cognex         Ullunis Cameras to attach w/BRO lens                                                 82807   1
CSP00556    5/6/13    60176    ES     Cognex         Ullunis Cameras to attach w/BRO lens                                                 82785   1
CSP00557    5/6/13    60176    ES     Cognex         Ullunis Cameras to attach w/BRO lens                                                 82786   1
CSP00558    5/6/13    60176    ES     Cognex         Ullunis Cameras to attach w/BRO lens                                                 82798   1
CSP00554    5/6/13    60176    ES     Cognex         Ullunis Cameras to attach w/BRO lens                                                 82797   1
CSP00555    5/6/13    60176    ES     Cognex         Ullunis Cameras to attach w/BRO lens                                                 82796   1
CSP00559    5/6/13    60176    ES     Cognex         Ullunis Cameras to attach w/BRO lens                                                 82806   1
                                                     Illunis Cameras, J&J Case. No fan, new CCD (51-
CSP00592   12/13/13   60176    ES     Cognex         01737) each. PO180562                               RMV-4021                         85959   1
                                                     Illunis Cameras attached to BRO lens to have lens
CSP00579    7/1/13    60176    ES     Cognex         mount blocks rotated 90 degrees                                                              7

CSP00530   12/12/12   60176    ES     Cognex         15 ft power supply                                  CC1133                                   1
CSP00578   6/24/13    60176    ES     Cognex         Ullunis Cameras to attach w/BRO lens SN0148                                          82796   1


CSP00534    1/2/13    60176    ES     Cognex         Lenovo PC Computer                                                                           1

CSP00560    5/6/13    60176    ES     Cognex         Power Supply w/cable for monitor                    NA               NA                      1
                                  ALL OF THE MATERIAL BELOW IS ASSOCIATED WITH JOB NUMBER 64804
            4/15/2010                    THE MATERIAL IS NOW CONTAINED IN CSP 00803 - 12/9/16

                                   Job
    CSP NUM              Date     Number   DEPT                                  Description                        Model        Serial Number   QTY

                                                                  Cryogenics Test Dewar; will stay at BRO
 CSP00045/803           6/25/07   50469     ES    Synodon         indefinitely                               1038                NA               1    R


 CSP00071/803           8/13/07   51125     ES    Synodon         HP Dual Output Power Supply                Synodon 6234A       2445A            1    R



 CSP00179/803           12/1/08   53751     ES    Synodon         Old Style ROIC ceramic substrate w/chips              100600                    2    D



 CSP00184/803           1/5/09    53751     ES    Synodon         J10D1.4MMX21MM - 64EPreassembly                       400579 #5     113392      1    D


 CSP00184/804           11/8/17   64804     ES    New Era         J10D1.4MMX21MM - 64EPreassembly                       400579 #3                 1    D


                                                                 9802 Linear ROIC Die-Bulk Start Mat'l
 CSP00199/803           1/21/09   53751     ES    Synodon (FLIR) 256X1 conf                                  Batch 20047775                      28    R


                                                  Judson-                                                    400571
 CSP00165/803           9/30/08   51125     ES    Teledyne        64E-Prototype 8541406050                   J10d1.4MMX1MM                        1    R


                                                                                                             Teledyne Judson:    InSb W#921
   CSP00748             8/28/15   62271     ES    Synodon         J10D 1.44MMX1MM-64E Array (Detector)       400572              R11-u46          1    K

   CSP00809             2/17/17   65168     ES                  ROICInc.
                                                  New Era Technology Board (from Boyd Tolton)                                                     1    K

Moved from Received 12/2/16


   CSP00240             4/14/10    misc     ES    Synodon         Floor Jack                                                                      1    R


   CSP00241             4/14/10    misc     ES    Synodon         DeWalt Ban Saw                             D28770                               1    R




ged
6/18/2019                                                                                                                                                  1 of 3
                                                                      SYNODON CSP/M




   CSP00250      4/14/10     misc        ES      Synodon       Swagelock Valve                              6LVV-DPLFR4-PL-blue                1        R


   CSP00252      4/14/10     misc        ES      Synodon       Multimeter, velleman                         ACM360                             1        R

                                                                                                            GPS-702-GG
   CSP00262      5/11/10     55523       ES      Synodon       GPS Antenna                                  Antenna            NA              1        D


   CSP00263      5/11/10     55523       ES      Synodon       GPS Antenna cable, 15meter                   BPS-C016                           1        D

                                                               PEI-Genesis: Electrical connector (Cannon APH PT08E14-18S-
   CSP00265      5/25/10     55523       ES      Synodon       Plug)                                     SR               8536.69.4020         1        D

                                                               Printed Circuit Board Read-out Integrating
   CSP00674      12/5/14     62271       ES      Synodon       Circuit                                                                         1        D

                                                               Porta-Trace LED Light Panel 11" X 18"
   CSP00676     12/21/14     62829       ES      Synodon       YLW (from Adorama)                           VRPLP1118YL        NA              1        R

                                                                                                            Teledyne Judson:
   CSP00748a     8/28/15     62271       ES      Synodon       J10D 1.44MMX1MM-64E Array (Detector)         400572             W921 K51-N86    1        D


   CSP00759     11/12/15     62271       ES      Synodon       Read-out Integrating Circuit                                    none            3        R
                                                                                                            Teledyne Judson:
   CSP00762    12/113/2015   62271       ES      Synodon       J10D 1.44MMX1MM-64E Array (Detector)         400572             W921, L13-p46


                                                               National Instrument: SHC68-68M-EPM
                                                               Shielded cable, Male 68-POS.050 Series D-
   CSP00781      3/21/16     62271       ES      Synodon       Tupe to 68-POS VHDCI Offset, 0.3m         192288-0R3:           NA              2        D


   CSP00788      3/24/16     62271       ES      Synodon       ROIC cable                                                                      1        R




      12/2/2016 All remaining Synodon equipment and material from jobs


                                                 Synodon       Top Level Assembly                           51049A00000                            1D




ged
6/18/2019                                                                                                                                                   2 of 3
                    SYNODON CSP/M



                                                     51049A00000 -
            Top Level Assembly -minus top level assembly
                                                     50469A01000
                                                         barrel and dewar    1D


            Electronics Pods Case                          51049P12001       1D


            BARREL WINDOW                                  50469P13001 A     1R


            WEDGE                                          50469P14001 A     1R


            ELEMENT 1                                      50469P15001       1R


            GAS CELL WINDOW 1                              50469P16011 A     1R


            GAS CELL WINDOW 2                              50469P16012 A     1R


            ELEMENT 2                                      50469P18001 A     1R


            TEST STATION ASSEMBLY                                            1R


            GAS CELL TO BARREL ALIGNMENT TOOL                  50469P22002   2   R
            FOCUS SCREW ASSEMBLY                               50469A55000   3   R
            18" Diameter lightweighted, uncoated, optical flat               1   R
            Concave spherical mirror, 12" diameter.                          1   R
            Phase II 12" Tilting Rotary Table                                1   R
            Tip/Tilt mount for 12" Diameter mirror                           1   R
            IR SOURCES                                                       2   R




ged
6/18/2019                                                                            3 of 3
PART NUMBER        REV               TRAVELER                              SERIAL #     PAGE     OF

51049A00000         F                Breault Research Organization, Inc.                 1       12
                                     44000 E. Broadway Blvd. Suite 500
PART NAME                                  Tucson, AZ 85711 USA              DATE       DOCUMENT #
                                              Tel: 520.721.0500
TOP LEVEL ASSEMBLY                            Fax: 520.721.9630            07/12/2017   64804R04101A




TITLE:                              Inventory Report

DOCUMENT NUMBER:                    64804R04101 REV A

REPORT DATE:                        November 8th, 2017

PROGRAM MANAGER:                    Mark Fink
                                    520-721-0500/722
                                    mfink@breault.com

CUSTOMER:

CUSTOMER POC:



1.     Purpose
This report documents the physical inventory of material purchased under contract in support of
BRO project 62271, Manufacturing realSens.

2.     Scope
This document applies to the BRO job number 64804 and lined to 58891.


3.     Reference
Supporting file:
1. NA
     PART NUMBER                REV                                    TRAVELER                                            SERIAL #           PAGE         OF

51049A00000                      F                                      Breault Research Organization, Inc.                                     2         12
                                                                        44000 E. Broadway Blvd. Suite 500
PART NAME                                                                     Tucson, AZ 85711 USA                           DATE               DOCUMENT #
                                                                                 Tel: 520.721.0500
TOP LEVEL ASSEMBLY                                                               Fax: 520.721.9630                        07/12/2017             64804R04101




4.       Inventory Special Electrical Components

 ITEM NO.     QTY.   PART NO.    DESCRIPTION                                             Serial Number         UNIT#                       BRO CSP NUM
                                                                                    DETECTOR CHIP # W921                                    CSP00748a
     1         1     400572      J10D1.4mm x 1mm-64E Array                                  K51-N86            UNIT# 2   In Pelican Case
                                                                                    TJT Serial # InSb W# 921                                CSP00748
     2         1     400572      J10D1.4mm x 1mm-64E Array                                  R11-U46                      In Pelican Case
     3         28    20047775    9802 Linear ROIC Die-Bulk Start Mat'l 256X1 conf                                         In Black Case    CSP00199.803
                                                                                                                             DATE          CSP00184.804
     4         1     400579      REFERENCE: W # 751 - 2                                        #3                           12/19/08
                                                                                                                             DATE          CSP00184.803
     6         1     400579      REFERENCE: W # 752 - 2                                        #5                           12/19/08
       PART NUMBER            REV                          TRAVELER                                   SERIAL #      PAGE        OF

51049A00000                       F                         Breault Research Organization, Inc.                      3          12
                                                            44000 E. Broadway Blvd. Suite 500
PART NAME                                                         Tucson, AZ 85711 USA                    DATE       DOCUMENT #
                                                                     Tel: 520.721.0500
TOP LEVEL ASSEMBLY                                                   Fax: 520.721.9630                07/12/2017      64804R04101




5.          Inventory from BRO Job Number 62271
                       TOP LEVEL ASSEMBLY -
 50469A01000           BARREL AND DEWAR                                                            7/11/2017         NOTES
     ITEM NO.   QTY.   PART NO.                 REV.   DESCRIPTION                                BRO STORES
        1        1     50469A10000               A     BARREL ASSEMBLY                                0            ASSEMBLIES
        2        0     50469A20000               A     DEWAR ASSEMBLY                                 0            ASSEMBLIES
        3        1     50469A40000               A     BARREL DEWAR SEAL ASSEMBLY                     0            ASSEMBLIES
        4        1     50469P51003               B     BARREL INTERFACE PLATE                         0
        6        2     50469P10005               B     BARREL CUSTOM PIN SCREW                        2
        7        1     50469A41000               A     ENCLOSURE SEAL ASSEMBLY                        0            ASSEMBLIES
        8        3     50469A19400               A     STRUCTURAL FLEXURE ASSY                        0            ASSEMBLIES
 50469A10000           BARREL ASSEMBLY
     ITEM NO.   QTY.   PART NO.                 REV.   DESCRIPTION
        1        1     50469P10001               D     BARREL                                         1
        2        1     50469P10004               B     THERMAL INTERFACE PLATE                        1
        8        3     50469P10002               B     INVAR ROD                                      3
 50469A11000           BEARING ASSEMBLY LONG
     ITEM NO.   QTY.   PART NO.                 REV.   DESCRIPTION
        1        3     50469P11001               A     INNER BEARING LONG                             3
        2        3     50469P11002               A     OUTER BEARING LONG                             3
 50469A12000           BEARING ASSEMBLY SHORT
     ITEM NO.   QTY.   PART NO.                 REV.   DESCRIPTION
        1        3     50469P12001               A     INNER BEARING SHORT                            6
        2        3     50469P12002               A     OUTER BEARING SHORT                            6
                                                       OUTER BEARING SHORT CUSTOM
                       50469P12003               A     WASHER                                         6
    PART NUMBER              REV                      TRAVELER                               SERIAL #      PAGE           OF

51049A00000                      F                     Breault Research Organization, Inc.                   4            12
                                                       44000 E. Broadway Blvd. Suite 500
PART NAME                                                    Tucson, AZ 85711 USA                DATE        DOCUMENT #
                                                                Tel: 520.721.0500
TOP LEVEL ASSEMBLY                                              Fax: 520.721.9630            07/12/2017       64804R04101



 50469A13000          WINDOW ASSEMBLY
  ITEM NO.     QTY.   PART NO.             REV.   DESCRIPTION
      1         2     50469P13001           A     BARREL WINDOW                              2
      2         1     50469P13003           A     BARREL WINDOW RETAINER                     1
 50469A14000          WEDGE ASSEMBLY
  ITEM NO.     QTY.   PART NO.             REV.   DESCRIPTION
      1         3     50469P14001           A     WEDGE                                      4
      2         1     50469P14002           C     WEDGE CELL                                 1
      3         1     50469P14003           B     WEDGE RETAINING RING                       1
      4         2     50469P14004           B     WEDGE CLIP                                 2
 50469A15000          ELEMENT 1 ASSEMBLY
  ITEM NO.     QTY.   PART NO.             REV.   DESCRIPTION
      1         2     50469P15001           A     ELEMENT 1                                  2            1 EA BAD - CT
      2         1     50469P15002           C     ELEMENT 1 CELL                             1
      3         1     50469P15003           A     ELEMENT 1 RETAINER                         1
 50469A16000          GAS CELL ASSEMBLY
  ITEM NO.     QTY.   PART NO.             REV.   DESCRIPTION
      1         1     50469P16002           D     GAS CELL HOUSING                           1
      2         1     50469P16003           E     GAS CELL W1 RETAINING RING                 1
      3         1     50469P16004           A     GAS CELL RETAINING RING                    1
      4         1     50469P16005           F     GAS CELL W2 RETAINING RING                 1
      5         2     50469P16006           B     LARGE D-SHAPED O-RING                      0
      6         2     50469P16007           B     SMALL D-SHAPED O-RING                      0
      7         2     50469P16008           A     RTD RING                                   2
      8         2     50469P16011           A     GAS CELL WINDOW 1                          2
      9         2     50469P16012           A     GAS CELL WINDOW 2                          2
     10         1     50469P16010           A     GAS CELL RETAINING WASHER                  2
    PART NUMBER               REV                                   TRAVELER                              SERIAL #     PAGE        OF

51049A00000                      F                                  Breault Research Organization, Inc.                 5         12
                                                                    44000 E. Broadway Blvd. Suite 500
PART NAME                                                                 Tucson, AZ 85711 USA                DATE      DOCUMENT #
                                                                             Tel: 520.721.0500
TOP LEVEL ASSEMBLY                                                           Fax: 520.721.9630            07/12/2017     64804R04101



     12         2     R5T185L-28-4-002-00-18-T3084-2          RTD                                         7            SPARES
     25         1     50469P16013                       A     GAS CELL W2 RETAINER SHIM                   1
 50469A18000          ELEMENT 2 ASSEMBLY
  ITEM NO.     QTY.   PART NO.                         REV.   DESCRIPTION
      1         2     50469P18001                       A     ELEMENT 2                                   2
      2         1     50469P18002                       C     ELEMENT 2 CELL                              1
      3         1     50469P18003                       B     ELEMENT 2 RETAINING RING                    1
                      BARREL HOLE SEAL ASSEMBLY
 50469A19000          LARGE
  ITEM NO.     QTY.   PART NO.                                DESCRIPTION
      1         1     50469P19002                       A     BARREL HOLE SEAL BODY INSERT                6
 50469A19200          ROD CLAMP ASSEMBLY
  ITEM NO.     QTY.   PART NO.                         REV.   DESCRIPTION
      1         1     50469P19201                       A     ROD CLAMP                                   6
 50469A19300          PULLER ASSEMBLY
  ITEM NO.     QTY.   PART NO.                         REV.   DESCRIPTION
      2         4     50469P19302                       A     WEDGE PULLER ROD                            0
      3         4     50469P19303                       A     ELEMENT 1 PULLER ROD                        0
      4         4     50469P19304                       A     GAS CELL PULLER ROD                         0
      5         4     50469P19305                       A     ELEMENT 2 PULLER ROD                        0
                      STRUCTURAL FLEXURE
 50469A19400          ASSEMBLY
  ITEM NO.     QTY.   PART NO.                         REV.   DESCRIPTION
      1         3     50469P19401                       A     STRUCTURAL FLEXURE BASE                     3
      2         3     50469P19402                       A     STRUCTURAL FLEXURE                          3
      3         1     50469P19403                       A     STRUCTURAL FLEXURE SHIM                     35
 50469A19700          PURGE PLUG ASSEMBLY
  ITEM NO.     QTY.   PART NO.                         REV.   DESCRIPTION
    PART NUMBER              REV                           TRAVELER                               SERIAL #     PAGE        OF

51049A00000                      F                          Breault Research Organization, Inc.                 6         12
                                                            44000 E. Broadway Blvd. Suite 500
PART NAME                                                         Tucson, AZ 85711 USA                DATE      DOCUMENT #
                                                                     Tel: 520.721.0500
TOP LEVEL ASSEMBLY                                                   Fax: 520.721.9630            07/12/2017     64804R04101



      1         2     50469P19701                A     PURGE PLUG                                 2
 50469A19800          SPANNER WRENCH ASSEMBLY
  ITEM NO.     QTY.   PART NO.                  REV.   DESCRIPTION
      1         1     50469P19801                A     SPANNER TUBE                               0
      2         1     50469P19301                B     PULLER DISC                                0
      4         1     50469P19804                A     SPANNER GAS CELL                           0
      5         1     50469P19803                A     SPANNER ELEMENT 1                          0
 50469A2000           DEWAR ASSEMBLY
  ITEM NO.     QTY.   PART NO.                  REV.   DESCRIPTION
      3         0     50469P20001                A     DEWAR BODY                                 0
      4         1     50469P20002                C     DEWAR INTERFACE PLATE                      1
 50469A2100           DEWAR OPTICAL ASSEMBLY
  ITEM NO.     QTY.   PART NO.                  REV.   DESCRIPTION
      1         2     50469P21001                A     FIELD FLATTENER                            0
      2         2     50469P21002                A     FILTER                                     0
      3         1     50469P21011                A     DEWAR WINDOW                               1
      4         1     50469P21003                J     OPTICAL HOUSING                            1
      5         2     50469P21030                A     FIELD FLATTENER CLAMP                      2
      6         4     50469P21034                A     FIELD FLATTENER SPRING CLIPS               12
      7         2     50469P21006                B     Y CLAMP                                    2
      8         4     50469P21007                A     X CLAMP                                    4
      9         1     50469P21008                C     FILTER BASE                                1
     10         1     50469P21009                A     FILTER CLAMP                               1
     11         4     50469P21010                B     DETECTOR CLAMP                             4
     12         1     50469P21014                J     COLD PLATE                                 1
     13         1     50469P21012                H     COLD SHIELD                                1
     14         1     50469P21015                A     DOA SHIM PACK 1                            2
    PART NUMBER              REV                          TRAVELER                               SERIAL #     PAGE        OF

51049A00000                      F                         Breault Research Organization, Inc.                 7         12
                                                           44000 E. Broadway Blvd. Suite 500
PART NAME                                                        Tucson, AZ 85711 USA                DATE      DOCUMENT #
                                                                    Tel: 520.721.0500
TOP LEVEL ASSEMBLY                                                  Fax: 520.721.9630            07/12/2017     64804R04101



     15         2     50469P21016              D     FOCAL PLANE ARRAY                           0
     16         1     50469P21013              D     COLD SHIELD SEPTUM                          1
     17         2     50469P21018              B     OPTICAL HOUSING TOP SHIELD                  2
     18         2     50469P21019              C     DETECTOR SIDE CLAMP                         2
     19         1     50469P21024                    FIELD FLATTENER SPACER BLOCK                2
     20         3     50469P21027                    ROIC BOARD                                  0
 50469A2200           DEWAR NUDGER ASSEMBLY
  ITEM NO.     QTY.   PART NO.                REV.   DESCRIPTION
      4         1     50469P44001              A     XY GAMMA RING                               0
      5         3     50469P44002              A     PUSH PIN                                    0
      6         1     50469P44003              A     INDICATOR CLAMP 1                           0
      7         1     50469P44004              A     INDICATOR CLAMP 2                           0
      8         1     50469P44005              A     STAND OFF 1                                 0
                                                     GAMMA ROTATION INDICATOR MOUNT
      9         1     50469P44006              A     BLOCK                                       0
     10         3     50469P44007              A     PUSH PIN - LONG                             0
                      BARREL / DEWAR SEAL
 50469A40000          ASSEMBLY
  ITEM NO.     QTY.   PART NO.                REV.   DESCRIPTION
      1         1     50469P40001              B     FLEXIBLE SEAL                               1
      2         1     50469P40002              A     SEAL RING 1                                 1
      3         1     50469P40003              A     SEAL RING 2                                 1
      4         1     50469P40004              A     SEAL RING 3                                 1
      5         1     50469P40005              A     SEAL RING 4                                 1
      9         2     50469P19002              A     BARREL HOLE SEAL BODY INSERT                6
                      FLEXURE SEAL SHIPPING
 50469A42000          ASSEMBLY
  ITEM NO.     QTY.   PART NO.                REV.   DESCRIPTION
    PART NUMBER              REV                             TRAVELER                                SERIAL #      PAGE        OF

51049A00000                      F                             Breault Research Organization, Inc.                  8          12
                                                               44000 E. Broadway Blvd. Suite 500
PART NAME                                                            Tucson, AZ 85711 USA                DATE       DOCUMENT #
                                                                        Tel: 520.721.0500
TOP LEVEL ASSEMBLY                                                      Fax: 520.721.9630            07/12/2017      64804R04101



      1         0     50469P42001                  B     BARREL DEWAR SEAL PLATE                     0
                                                         BARREL DEWAR SHIPPING SEAL
      2         0     50469P42002                  B     STANDOFF                                    0
                      RADIOMETER PLUMBING                                                                          COMPLETE
 50469A53000          ASSEMBLY                                                                       2            ASSEMBLIES
  ITEM NO.     QTY.   PART NO.                    REV.   DESCRIPTION
                6     50469P19002                  B     BARREL HOLE SEAL BODY INSERT                6             SPARES
                      TOP LEVEL ASSEMBLY -
 51049A00000          SYNODON POD
  ITEM NO.     QTY.   PART NO.                    REV.   DESCRIPTION
      1         2     51049A00100                  C     STIFFENING BLOCK ASSEMBLY                   0            ASSEMBLIES
      2         2     51049A10300                  C     DOOR ASSEMBLY                               0            ASSEMBLIES
      3         2     51049A10610                  B     ALTIMETER ASSEMBLY                          0            ASSEMBLIES
      4         2     51049A10701                  C     CAMERA ASSEMBLY VISABLE                     0            ASSEMBLIES
      5         2     51049A10850                  C     IR CAMERA ASSEMBLY                          0            ASSEMBLIES
      6         2     51049A10950                  B     SPAN-CPT ASSEMBLY                           0            ASSEMBLIES
      7         2     51049A11000                  F     TOP SHELL ASSEMBLY                          0            ASSEMBLIES
      8         2     51049A11100                  C     BOTTOM COVER ASSEMBLY                       0            ASSEMBLIES
      9         4     51049A11350                  C     REAR MOUNT ASSEMBLY                         0            ASSEMBLIES
     10         2     51049A11450                  B     FRONT MOUNT ASSEMBLY                        0            ASSEMBLIES
     11         3     51049A12000                  G     ELECTRONICS POD ASSEMBLY                    0            ASSEMBLIES
     12         8     51049P00001                  E     OPTICAL POD LIFTING EAR                     8
     13         2     51049P11200                  I     OPTICAL BENCH                               2
 51049A00100          STIFFENING BLOCK ASSEMBLY
  ITEM NO.     QTY.   PART NO.                    REV.   DESCRIPTION
      1         1     51049P00003                        STIFFENING BLOCK                            2
 51049A10300          DOOR ASSEMBLY
  ITEM NO.     QTY.   PART NO.                           DESCRIPTION
    PART NUMBER              REV                           TRAVELER                              SERIAL #      PAGE        OF

51049A00000                      F                         Breault Research Organization, Inc.                  9          12
                                                           44000 E. Broadway Blvd. Suite 500
PART NAME                                                        Tucson, AZ 85711 USA                DATE       DOCUMENT #
                                                                    Tel: 520.721.0500
TOP LEVEL ASSEMBLY                                                  Fax: 520.721.9630            07/12/2017      64804R04101



      1         2     51049A20100               C   CAGE ASSEMBLY                                0            ASSEMBLIES
      2         2     51049P30200               B   SLIDING SHUTTER                              2
      3         2     51049P10301               B   BOTTOM SHUTTER COVER                         2
      4         2     51049P10302               B   DRIVE GEAR RACK                              2
      5         2     51049P10303               B   DRIVE GEAR                                   2
      6         2     51049P10304               C   MOTOR MOUNT                                  2
      7         2     51049P10305               B   TOP SHUTTER COVER                            4
      8         8     51049P10306               B   BRUSH HOLDER                                 8
      9         8     51049P10307               B   BRUSH                                        8
     10         2     BLWSG231D-36V-4000-R75        BRUSHLESS DC MOTOR, NEMA 23                  2
 51049A20100          CAGE ASSEMBLY
  ITEM NO.     QTY.   PART NO.                      DESCRIPTION
      1         2     51049A30100               B   BEARING ASSEMBLY                             0            ASSEMBLIES
      2         2     51049P20101               C   END CAP                                      2
      3         2     EE-SPX305-W2A                 SENSING HEAD                                 2
 51049A30100          BEARING ASSEMBLY
  ITEM NO.     QTY.   PART NO.                      DESCRIPTION
      1         2     51049P30101               C   RAIL                                         2
 51049A10610          ALTIMETER ASSEMBLY
  ITEM NO.     QTY.   PART NO.                      DESCRIPTION
      1         2     51049P10611                   ALT MOUNT TOP PLATE                          2
      2         4     51049P10612                   ALT MOUNT SIDE PLATE                         4
 51049A10701          CAMERA ASSEMBLY VISIBLE
  ITEM NO.     QTY.   PART NO.                      DESCRIPTION
      1         2     51049P10702               A   VIS CAMERA MOUNT BASE                        2
      2         2     51049P10703               A   VERTICAL BRACKET VIS CAMERA                  2
 51049A10850          IR CAMERA ASSEMBLY
    PART NUMBER              REV                        TRAVELER                               SERIAL #      PAGE        OF

51049A00000                      F                       Breault Research Organization, Inc.                  10         12
                                                         44000 E. Broadway Blvd. Suite 500
PART NAME                                                      Tucson, AZ 85711 USA                DATE       DOCUMENT #
                                                                  Tel: 520.721.0500
TOP LEVEL ASSEMBLY                                                Fax: 520.721.9630            07/12/2017      64804R04101



  ITEM NO.     QTY.   PART NO.                      DESCRIPTION
      1         2     51049P10851               D   MOUNTING BRACKET                           2
 51049A11000          TOP SHELL ASSEMBLY
  ITEM NO.     QTY.   PART NO.                      DESCRIPTION
      1         2     51049P11002               D   TOP SHELL                                  2
      2         2     51049P11611               C   TOP COVER                                  2
 51049A11100          BOTTOM COVER ASSEMBLY
  ITEM NO.     QTY.   PART NO.                      DESCRIPTION
      1         2     51049P20300               E   BOTTOM SHELL                               2
      2         4     51049A20200               B   WINDOW ASSEMBLY                            0            ASSEMBLIES
      3         2     51049A20600               B   ENCLOSURE SEAL ASSEMBLY                    0            ASSEMBLIES
      4         4     51049A20700               B   ALTIMETER WINDOW ASSEMBLY                  0            ASSEMBLIES
 51049A20200          WINDOW ASSEMBLY
  ITEM NO.     QTY.   PART NO.                      DESCRIPTION
      1         0     51049P20201               B   ROUND WINDOW
      2         2     51049P20202               C   WINDOW MOUNT                               4
 51049A20600          ENCLOSURE SEAL ASSEMBLY
  ITEM NO.     QTY.   PART NO.                      DESCRIPTION
      1         2     51049P20601               B   ENCLOSURE SEALING RING OUTER               2
      2         2     51049P20602               B   ENCLOSURE SEAL                             2
                                                    RADIOMETER ENCLOSURE SEALING
      3         2     51049P20603               C   RING                                       2
                      ALTIMETER WINDOW
 51049A20700          ASSEMBLY
  ITEM NO.     QTY.   PART NO.                      DESCRIPTION
      1         0     51049P20701               B   RECTANGLE WINDOW                           0
      2         2     51049P20702               B   ALTIMETER WINDOW RETAINER                  4
 51049A11350          REAR MOUNT ASSEMBLY
    PART NUMBER              REV                          TRAVELER                               SERIAL #      PAGE        OF

51049A00000                      F                         Breault Research Organization, Inc.                  11         12
                                                           44000 E. Broadway Blvd. Suite 500
PART NAME                                                        Tucson, AZ 85711 USA                DATE       DOCUMENT #
                                                                    Tel: 520.721.0500
TOP LEVEL ASSEMBLY                                                  Fax: 520.721.9630            07/12/2017      64804R04101



  ITEM NO.     QTY.   PART NO.                        DESCRIPTION
      1         2     51049P11351                 E   REAR MOUNT                                 4
      2         4     51049P11504                 B   M8 PRESS NUT, SS                           0
 51049A11450          FRONT MOUNT ASSEMBLY
  ITEM NO.     QTY.   PART NO.                        DESCRIPTION
      1         2     51049P11451                 E   FRONT MOUNT                                2
      2         4     51049P11504                 B   M8 PRESS NUT, SS                           0
 51049A12000          ELECTRONICS POD ASSEMBLY
  ITEM NO.     QTY.   PART NO.                        DESCRIPTION
      1         2     51049A12050                 C   COVER ASSEMBLY                             0            ASSEMBLIES
      2         2     51049A20500                 C   WIRE CONDUIT ASSEMBLY                      0            ASSEMBLIES
      3         2     51049A20800                 C   DATA PORT ASSEMBLY                         0            ASSEMBLIES
      4         3     51049P12001                 H   ELECTRONICS POD CASE                       3
      5         4     51049P12004                 D   REAR MOUNT ADAPTER                         6
      6         8     51049P12005                 C   LOWER POD MOUNT CLAMP                      8
                                                      LOWER POD MOUNT INSIDE CLAMP
      7         4     51049P12006                 B   PLATE                                      4
      8         4     51049P12007                 A   FILTER SUPPORT                             4
      9         2     51049P12008/MMCR 8997T62    B   FILTER                                     2
     10         4     51049P12009                 B   SIDE COVER SUPPORT                         4
 51049A12050          COVER ASSEMBLY
  ITEM NO.     QTY.   PART NO.                        DESCRIPTION
      1         2     51049P12002                 H   ELECTRONICS POD CASE COVER                 3
      2         2     51049P12003/MMCR R8694K43   C   GASKET                                     3
      3         2     51049P12010                 B   FILTER SUPPORT                             4
      4         2     51049P12011/MMCR 8997T62    B   FILTER                                     0
      5         2     51049P12012                 B   SSD DRIVE COVER PLATE                      2
    PART NUMBER              REV                      TRAVELER                               SERIAL #     PAGE        OF

51049A00000                      F                     Breault Research Organization, Inc.                12         12
                                                       44000 E. Broadway Blvd. Suite 500
PART NAME                                                    Tucson, AZ 85711 USA                DATE      DOCUMENT #
                                                                Tel: 520.721.0500
TOP LEVEL ASSEMBLY                                              Fax: 520.721.9630            07/12/2017     64804R04101



      6         2     51049P12013             C   SSD BASE PLATE                             3
 51049A12500          WIRE CONDUIT ASSEMBLY
  ITEM NO.     QTY.   PART NO.                    DESCRIPTION
      1         2     51049P20501             C   BELLOWS FLANGE                             2
      2         2     51049P20502             B   SPLIT RUBBER PLUG                          6
      3         2     51049P20503             B   BELLOWS FLANGE 2                           2
      4         2     MMCR 9421K67                BELLOWS                                    2
      5         2     MMCR 5415K26                HOSE CLAMP                                 10
 51049A20800          DATA PORT ASSEMBLY
  ITEM NO.     QTY.   PART NO.                    DESCRIPTION
      1         2     51049P20801             C   DATA PORT BOX                              2
      2         2     51049P20803             D   DATA PORT DOOR                             2
      3         2     51049P20804             D   DATA PORT GASKET                           2
Customer Supplied Material.xls/Received                                                                                                                                  6/20/2019




                                       Job                         Equipment
     CSP NUM            Date          Number      DEPT               Owner                Description                        Model                     Serial Number     QTY
                                                                                 G3000CR 0iScreen Vision                                              2166 - ID00: 50:
     CSP00816           5/9/17            66181    ES    iScreen Vision Inc.     Screener 3000              Z3849-00                                  C2: B8:01:41         1
                                                                                 BGAC1014 Bulb w/Lens &
     CSP00817           5/9/17            66181    ES    iScreen Vision Inc.     RFlashlamp Assy            RF-ASY RF2315                                                  2

     CSP00818           5/9/17            66181    ES    iScreen Vision Inc.     Shroud, Flash              C-08174R0                                                      1


                                                                                                                                                      SN 1101298273
     CSP00846          8/28/17            66181    ES    iScreen Vision Inc.     Retinoscopy Trainer                                                  SN 1101298274        2

     CSP00850          1/18/18            66181    ES    iScreen Vision Inc.     Gasket, Shroud Lens Opening C-09264R0                                NA                   2


     CSP00893          4/26/19            66073    ES    Vistakon (EZ Systems)   Power Supply+ Power Cord   13-02001                                                42     1


     CSP00894          4/26/19            66345    ES    Vistakon (EZ Systems)   Power Supply+ Power Cord   13-02001                                                45     1

                                                                                 1" ZnS Substrate                                                                          1
     CSP00895           6/7/19            66524    ES    General Atomics         1" ALON Substrate          For Testing                               NA                   1
                                                                                                            51-02784 REV D RMV-4070 Mono, 2-TAP,
                                                                                                            CL, Custom J&J Mount, Reduced Width, No
     CSP00896          6/13/19            66345    ES    EZ Systems              Illunis Cameras            Filter, No Fan                                        2722     1
                                                                                                            51-02784 REV D RMV-4070 Mono, 2-TAP,
                                                                                                            CL, Custom J&J Mount, Reduced Width, No
     CSP00897          6/13/19            66345    ES    EZ Systems              Illunis Cameras            Filter, No Fan                                        2724     1
                                                                                                            51-02784 REV D RMV-4070 Mono, 2-TAP,
                                                                                                            CL, Custom J&J Mount, Reduced Width, No
     CSP00898          6/13/19            66345    ES    EZ Systems              Illunis Cameras            Filter, No Fan                                        2737     1
                                                                                                            51-02784 REV D RMV-4070 Mono, 2-TAP,
                                                                                                            CL, Custom J&J Mount, Reduced Width, No
     CSP00899          6/13/19            66345    ES    EZ Systems              Illunis Cameras            Filter, No Fan                                        2744     1




                                                                                                                                                                               1 of 1
                       Job                Equipment
CSP NUM      Date     Number   DEPT         Owner                           Description          Model        Serial Number       QTY




CSP00189    1/9/09    50517    ES     Navy Lakehurst   Transformer                        PN: 616702-1                            1


CSP00303   8/24/10    50517    ES     Navy             stuffing Tubes (2)                                     NA                  2


CSP00304   8/24/10    50517    ES     Navy             Tubes                              M19622/17-03        NA                  4


CSP00304   8/24/10    50517    ES     Navy             Tubes                              M19622/17-03        NA                  1


CSP00305   8/24/10    50517    ES     Navy             O Rings                                            214 NA                  4


CSP00305   8/24/10    50517    ES     Navy             O Rings                                            214 NA                  1




CSP00447   11/29/11   50517    ES     Navy SEA 21      Deck Surface Floodlight            50517A32001 Rev A                   2   1
Inventory Schedule Report                                                                                                                   Page 1 of 18




Schedule Ref. No: 5S300­50517 DECKLIGHTS                                                                        Inventory Schedule
  Alt. Sched. Ref. No:                                      Case Number: S0302A­3554                               Submit Date: 08 Oct 2014
 Contract Type Code: U                                   Referral Number:                                         Referral Date:
                                                          Docket Number:
 Auth Official Name: Mark Fink                                      Term Inv: N
  Auth Official Title: Director Engineering Services          Final Schedule: N                   Total Line Items: 47
                                                                                                  Total Acquisition Cost:
                                                                  Scrap List: N


  Prime Contractor                                                             Location
           PIIN:      N0002408C4137          SPIIN:                                Location:
                      BREAULT RESEARCH ORGANIZATION, INC.                                          Breault Research Organization, Inc.
        (5S300)       6400 E GRANT RD STE 350                                       (5S300)        6400 E. Grant Rd. Suite 350
                      TUCSON, AZ 85715 US                                                          Tucson, AZ 85715 US

    POC                                                                            POC
   Name:        Gail Dawkins                                                      Name:     Mark Fink
   Phone:       520­721­0500              Ext: 745                                Phone:    520­721­0500                  Ext: 722
      Fax:      520­721­9630                                                         Fax:   520­721­9630
   E­Mail:      gdawkins@breault.com                                              E­Mail:   mfink@breault.com


  1st Tier Contractor                                                          2nd Tier Contractor
  Subcontract No:                                                              Subcontract No:




    POC                                                                            POC
   Name:                                                                          Name:
   Phone:                                 Ext:                                    Phone:                                  Ext:
      Fax:                                                                           Fax:
   E­Mail:                                                                        E­Mail:



                                                                 Line Item(s)
Line      Hazardous Precious
Item Demil Material Metal      Screener Property            Cond                    Unit Acquisition         Contractor
  # Code    Code      Code CIIC Rule Class/Sub Part/Drawing Code Quantity CA/GF UOM Cost    Cost     Estimate Offer
 0001       A                          001       M                                AU          7     CA EA       $2.50            $17.50        N

  Manufacturer
       CAGE:                                            Model Name:                                                       Serial No:
    Name:                                                     Model No:                                         Manufactured On:

                                                                                                           Exchange                       Reimbursement
FSC:               5980                 NSN:                              GSA Sale: No                               No                                 No
                                                                                                               Sale:                          Required:
                                                                                                               NASA
Estimated
                                Replacement                        Reimbursement                             Agency
Scrap                                                                                                                                        Reportable: Yes
                                       Cost:                           Fund Code:                           Location
Proceeds:
                                                                                                              Code:
Contractor ID:                                                                Product Made By:
Unique Item Identifiers:
Item Description:
LUXEON Rebel 20 mm Plain Tight LED Optic ­ Mfr Part#: 10193




https://ej2ee.dcma.mil/pcarss/jsp/viewInventoryScheduleReport.jsf                                                                             07/17/2015
Inventory Schedule Report                                                                                                      Page 2 of 18



Line      Hazardous Precious
Item Demil Material Metal      Screener Property            Cond                    Unit Acquisition         Contractor
  # Code    Code      Code CIIC Rule Class/Sub Part/Drawing Code Quantity CA/GF UOM Cost    Cost     Estimate Offer
 0002      A      N         A      U    001       M                           AU       1   CA EA      $125.00      $125.00        N

  Manufacturer
       CAGE:                                              Model Name:                                           Serial No:
    Name:                                                   Model No:                                 Manufactured On:

                                                                                               Exchange                      Reimbursement
FSC:            9535                     NSN: 9535­01­564­9055          GSA Sale: No                     No                                No
                                                                                                   Sale:                         Required:
                                                                                                      NASA
Estimated
                                Replacement                      Reimbursement                      Agency
Scrap                                                                                                                           Reportable: Yes
                                       Cost:                         Fund Code:                    Location
Proceeds:
                                                                                                     Code:
Contractor ID:                                                              Product Made By:
Unique Item Identifiers:
Item Description:
5052­H32 aluminum ­ 2" X 2" (1 piece cut into 4 pieces)


Line      Hazardous Precious
Item Demil Material Metal      Screener Property            Cond                    Unit Acquisition         Contractor
  # Code    Code      Code CIIC Rule Class/Sub Part/Drawing Code Quantity CA/GF UOM Cost    Cost     Estimate Offer
 0003      A                            001       M                           AU       8   CA EA       $0.41        $3.28         N

  Manufacturer
       CAGE:                                              Model Name:                                           Serial No:
    Name:                                                   Model No:                                 Manufactured On:

                                                                                               Exchange                      Reimbursement
FSC:            9330                     NSN:                           GSA Sale: No                     No                                No
                                                                                                   Sale:                         Required:
                                                                                                      NASA
Estimated
                                Replacement                      Reimbursement                      Agency
Scrap                                                                                                                           Reportable: Yes
                                       Cost:                         Fund Code:                    Location
Proceeds:
                                                                                                     Code:
Contractor ID:                                                              Product Made By:
Unique Item Identifiers:
Item Description:
LUXEON Rebel Black Round LED Holder for 20 mm Optic Mfr Part#: 10235


Line      Hazardous Precious
Item Demil Material Metal      Screener Property            Cond                    Unit Acquisition         Contractor
  # Code    Code      Code CIIC Rule Class/Sub Part/Drawing Code Quantity CA/GF UOM Cost    Cost     Estimate Offer
 0004      A                            001       M                           AU       1   CA EA      $750.00      $750.00        N

  Manufacturer
       CAGE:                                              Model Name:                                           Serial No:
    Name:                                                   Model No:                                 Manufactured On:

                                                                                               Exchange                      Reimbursement
FSC:            4420                     NSN:                           GSA Sale: No                     No                                No
                                                                                                   Sale:                         Required:
                                                                                                      NASA
Estimated
                                Replacement                      Reimbursement                      Agency
Scrap                                                                                                                           Reportable: Yes
                                       Cost:                         Fund Code:                    Location
Proceeds:
                                                                                                     Code:
Contractor ID:                                                              Product Made By:
Unique Item Identifiers:




https://ej2ee.dcma.mil/pcarss/jsp/viewInventoryScheduleReport.jsf                                                                07/17/2015
Inventory Schedule Report                                                                                                 Page 3 of 18



Item Description:
50517D32025 5113 Heat Sink RevA


Line      Hazardous Precious
Item Demil Material Metal      Screener Property            Cond                    Unit Acquisition         Contractor
  # Code    Code      Code CIIC Rule Class/Sub Part/Drawing Code Quantity CA/GF UOM Cost    Cost     Estimate Offer
 0005      A                          001     M                          AU       1   CA EA      $252.00      $252.00        N

  Manufacturer
       CAGE:                                        Model Name:                                            Serial No:
   Name:                                               Model No:                                 Manufactured On:

                                                                                           Exchange                     Reimbursement
FSC:            9330                  NSN:                         GSA Sale: No                      No                               No
                                                                                               Sale:                        Required:
                                                                                                 NASA
Estimated
                               Replacement                    Reimbursement                    Agency
Scrap                                                                                                                      Reportable: Yes
                                      Cost:                       Fund Code:                  Location
Proceeds:
                                                                                                Code:
Contractor ID:                                                          Product Made By:
Unique Item Identifiers:
Item Description:
50517D32002 LENS HOLDER (rev: a)


Line      Hazardous Precious
Item Demil Material Metal      Screener Property            Cond                    Unit Acquisition         Contractor
  # Code    Code      Code CIIC Rule Class/Sub Part/Drawing Code Quantity CA/GF UOM Cost    Cost     Estimate Offer
 0006      A                          001     M                          AU       7   CA EA       $2.53        $17.71        N

  Manufacturer
       CAGE:                                        Model Name:                                            Serial No:
   Name:                                               Model No:                                 Manufactured On:

                                                                                           Exchange                     Reimbursement
FSC:            9330                  NSN:                         GSA Sale: No                      No                               No
                                                                                               Sale:                        Required:
                                                                                                 NASA
Estimated
                               Replacement                    Reimbursement                    Agency
Scrap                                                                                                                      Reportable: Yes
                                      Cost:                       Fund Code:                  Location
Proceeds:
                                                                                                Code:
Contractor ID:                                                          Product Made By:
Unique Item Identifiers:
Item Description:
­ LENS HOLDER


Line      Hazardous Precious
Item Demil Material Metal      Screener Property            Cond                    Unit Acquisition         Contractor
  # Code    Code      Code CIIC Rule Class/Sub Part/Drawing Code Quantity CA/GF UOM Cost    Cost     Estimate Offer
 0007      A     N         A      U   001     M                          AU       1   CA PK      $11.46        $11.46        N

  Manufacturer
       CAGE:                                        Model Name:                                            Serial No:
   Name:                                               Model No:                                 Manufactured On:

                                                                                           Exchange                     Reimbursement
FSC:            5305                  NSN: 5305­01­581­9926        GSA Sale: No                      No                               No
                                                                                               Sale:                        Required:

Estimated                                                                                        NASA
                               Replacement                    Reimbursement
Scrap                                                                                          Agency                      Reportable: Yes
                                      Cost:                       Fund Code:
Proceeds:                                                                                     Location




https://ej2ee.dcma.mil/pcarss/jsp/viewInventoryScheduleReport.jsf                                                           07/17/2015
Inventory Schedule Report                                                                                                                Page 4 of 18



                                                                                                              Code:
Contractor ID:                                                                   Product Made By:
Unique Item Identifiers:
Item Description:
91735A148 ­ Type 316 SS Pan Head Phillips Machine Screw 6­32 Thread, 1/2" Length, packs of 100 (OPENED)


Line      Hazardous Precious
Item Demil Material Metal      Screener Property            Cond                    Unit Acquisition         Contractor
  # Code    Code      Code CIIC Rule Class/Sub Part/Drawing Code Quantity CA/GF UOM Cost    Cost     Estimate Offer
 0008      A                           001        M                                 AU          3   CA EA       $0.43         $1.29         N

  Manufacturer
       CAGE:                                              Model Name:                                                     Serial No:
    Name:                                                    Model No:                                         Manufactured On:

                                                                                                          Exchange                     Reimbursement
FSC:           5365                     NSN:                               GSA Sale: No                             No                               No
                                                                                                              Sale:                        Required:
                                                                                                               NASA
Estimated
                               Replacement                          Reimbursement                            Agency
Scrap                                                                                                                                     Reportable: Yes
                                      Cost:                             Fund Code:                          Location
Proceeds:
                                                                                                              Code:
Contractor ID:                                                                   Product Made By:
Unique Item Identifiers:
Item Description:
2938T1 ­ SAE 863 Flanged­Sleeve Bearing for 1/4" Shaft Dia, 3/8" OD X 1/4" L X 1/2" Flange OD


Line      Hazardous Precious
Item Demil Material Metal      Screener Property            Cond                    Unit Acquisition         Contractor
  # Code    Code      Code CIIC Rule Class/Sub Part/Drawing Code Quantity CA/GF UOM Cost    Cost     Estimate Offer
 0009      A      N        A       U   001        M                                 AU          1   CA PK       $8.43         $8.43         N

  Manufacturer
       CAGE:                                              Model Name:                                                     Serial No:
    Name:                                                    Model No:                                         Manufactured On:

                                                                                                          Exchange                     Reimbursement
FSC:           5310                     NSN: 5310­01­621­3230              GSA Sale: No                             No                               No
                                                                                                              Sale:                        Required:
                                                                                                               NASA
Estimated
                               Replacement                          Reimbursement                            Agency
Scrap                                                                                                                                     Reportable: Yes
                                      Cost:                             Fund Code:                          Location
Proceeds:
                                                                                                              Code:
Contractor ID:                                                                   Product Made By:
Unique Item Identifiers:
Item Description:
90107A013 ­ Type 316 SS General Purpose Flat Washer No. 12 Screw Size, 9/16" OD, .04"­.06" Thick, packs of 100 (OPENED)


Line      Hazardous Precious
Item Demil Material Metal      Screener Property            Cond                    Unit Acquisition         Contractor
  # Code    Code      Code CIIC Rule Class/Sub Part/Drawing Code Quantity CA/GF UOM Cost    Cost     Estimate Offer
 0010      A                           001        M                                 AU          1   CA PK       $8.62         $8.62         N

  Manufacturer
       CAGE:                                              Model Name:                                                     Serial No:
    Name:                                                    Model No:                                         Manufactured On:

                                                                                                          Exchange                     Reimbursement
FSC:           5360                     NSN:                               GSA Sale: No                             No                               No
                                                                                                              Sale:                        Required:




https://ej2ee.dcma.mil/pcarss/jsp/viewInventoryScheduleReport.jsf                                                                          07/17/2015
Inventory Schedule Report                                                                                                                   Page 5 of 18



                                                                                                                 NASA
Estimated
                                Replacement                          Reimbursement                             Agency
Scrap                                                                                                                                        Reportable: Yes
                                       Cost:                             Fund Code:                           Location
Proceeds:
                                                                                                                Code:
Contractor ID:                                                                    Product Made By:
Unique Item Identifiers:
Item Description:
9716K77 301 ­ Stainless Steel Curved Disc Spring 1/2" Hole, 1/4" Rod, .265" ID, .490" OD, .0110" Thk, packs of 10 (OPENED)


Line      Hazardous Precious
Item Demil Material Metal      Screener Property            Cond                    Unit Acquisition         Contractor
  # Code    Code      Code CIIC Rule Class/Sub Part/Drawing Code Quantity CA/GF UOM Cost    Cost     Estimate Offer
 0011      A      N         A      U    001       M                                 AU         1     CA PK        $12.00         $12.00        N

  Manufacturer
       CAGE:                                               Model Name:                                                       Serial No:
    Name:                                                     Model No:                                           Manufactured On:

                                                                                                             Exchange                     Reimbursement
FSC:            5325                     NSN: 5325­01­520­5749              GSA Sale: No                               No                               No
                                                                                                                 Sale:                        Required:
                                                                                                                 NASA
Estimated
                                Replacement                          Reimbursement                             Agency
Scrap                                                                                                                                        Reportable: Yes
                                       Cost:                             Fund Code:                           Location
Proceeds:
                                                                                                                Code:
Contractor ID:                                                                    Product Made By:
Unique Item Identifiers:
Item Description:
98408A120 ­ Side­Mount Retaining Ring (E­Style) Stainless Steel, for 1/4" Shaft Diameter, packs of 50 (OPENED)


Line      Hazardous Precious
Item Demil Material Metal      Screener Property            Cond                    Unit Acquisition         Contractor
  # Code    Code      Code CIIC Rule Class/Sub Part/Drawing Code Quantity CA/GF UOM Cost    Cost     Estimate Offer
 0012      A                            001       M                                 AU         1     CA PK         $4.31         $4.31         N

  Manufacturer
       CAGE:                                               Model Name:                                                       Serial No:
    Name:                                                     Model No:                                           Manufactured On:

                                                                                                             Exchange                     Reimbursement
FSC:            5331                     NSN:                               GSA Sale: No                               No                               No
                                                                                                                 Sale:                        Required:
                                                                                                                 NASA
Estimated
                                Replacement                          Reimbursement                             Agency
Scrap                                                                                                                                        Reportable: Yes
                                       Cost:                             Fund Code:                           Location
Proceeds:
                                                                                                                Code:
Contractor ID:                                                                    Product Made By:
Unique Item Identifiers:
Item Description:
9396K12 ­ Silicone O­Ring AS568A Dash Number 007, packs of 100 (OPENED)


Line      Hazardous Precious
Item Demil Material Metal      Screener Property            Cond                    Unit Acquisition         Contractor
  # Code    Code      Code CIIC Rule Class/Sub Part/Drawing Code Quantity CA/GF UOM Cost    Cost     Estimate Offer
 0013      A      N         A      U    001       M                                 AU         3     CA PK         $4.93         $14.79        N

  Manufacturer
       CAGE:                                               Model Name:                                                       Serial No:




https://ej2ee.dcma.mil/pcarss/jsp/viewInventoryScheduleReport.jsf                                                                             07/17/2015
Inventory Schedule Report                                                                                                               Page 6 of 18



    Name:                                                   Model No:                                         Manufactured On:

                                                                                                          Exchange                    Reimbursement
FSC:           5305                    NSN: 5305­015­637­777             GSA Sale: No                               No                              No
                                                                                                              Sale:                       Required:
                                                                                                              NASA
Estimated
                               Replacement                        Reimbursement                             Agency
Scrap                                                                                                                                    Reportable: Yes
                                      Cost:                           Fund Code:                           Location
Proceeds:
                                                                                                             Code:
Contractor ID:                                                                 Product Made By:
Unique Item Identifiers:
Item Description:
92185A106 ­ Type 316 Stainless Stl Socket Head Cap Screw 4­40 Thread, 1/4" Length, packs of 50 (OPENED)


Line      Hazardous Precious
Item Demil Material Metal      Screener Property            Cond                    Unit Acquisition         Contractor
  # Code    Code      Code CIIC Rule Class/Sub Part/Drawing Code Quantity CA/GF UOM Cost    Cost     Estimate Offer
 0014      A                          001       M                                 AU       10      CA EA       $1.46         $14.60        N

  Manufacturer
       CAGE:                                             Model Name:                                                     Serial No:
    Name:                                                   Model No:                                         Manufactured On:

                                                                                                          Exchange                    Reimbursement
FSC:           5365                    NSN:                              GSA Sale: No                               No                              No
                                                                                                              Sale:                       Required:
                                                                                                              NASA
Estimated
                               Replacement                        Reimbursement                             Agency
Scrap                                                                                                                                    Reportable: Yes
                                      Cost:                           Fund Code:                           Location
Proceeds:
                                                                                                             Code:
Contractor ID:                                                                 Product Made By:
Unique Item Identifiers:
Item Description:
92319A746 ­ Nylon Female Threaded Hex Standoff 3/8" Hex, 5/8" Length, 10­32 Screw Size


Line      Hazardous Precious
Item Demil Material Metal      Screener Property            Cond                    Unit Acquisition         Contractor
  # Code    Code      Code CIIC Rule Class/Sub Part/Drawing Code Quantity CA/GF UOM Cost    Cost     Estimate Offer
 0015      A                          001       M                                 AU        1      CA PK       $7.77         $7.77         N

  Manufacturer
       CAGE:                                             Model Name:                                                     Serial No:
    Name:                                                   Model No:                                         Manufactured On:

                                                                                                          Exchange                    Reimbursement
FSC:           5305                    NSN:                              GSA Sale: No                               No                              No
                                                                                                              Sale:                       Required:
                                                                                                              NASA
Estimated
                               Replacement                        Reimbursement                             Agency
Scrap                                                                                                                                    Reportable: Yes
                                      Cost:                           Fund Code:                           Location
Proceeds:
                                                                                                             Code:
Contractor ID:                                                                 Product Made By:
Unique Item Identifiers:
Item Description:
92313A834 ­ Type 316 SS Cup Point Socket Set Screw 10­32 Thread, 1" Length, packs of 25 (OPENED)


Line      Hazardous Precious
Item Demil Material Metal      Screener Property            Cond                    Unit Acquisition         Contractor
  # Code    Code      Code CIIC Rule Class/Sub Part/Drawing Code Quantity CA/GF UOM Cost    Cost     Estimate Offer




https://ej2ee.dcma.mil/pcarss/jsp/viewInventoryScheduleReport.jsf                                                                         07/17/2015
Inventory Schedule Report                                                                                                                   Page 7 of 18



 0016      A      N        A      U    001       M                                 AU         3     CA PK        $3.69           $11.07        N

  Manufacturer
       CAGE:                                              Model Name:                                                        Serial No:
    Name:                                                    Model No:                                           Manufactured On:

                                                                                                           Exchange                       Reimbursement
FSC:           5305                     NSN: 5305­01­577­2822              GSA Sale: No                              No                                 No
                                                                                                               Sale:                          Required:
                                                                                                               NASA
Estimated
                               Replacement                          Reimbursement                            Agency
Scrap                                                                                                                                        Reportable: Yes
                                      Cost:                             Fund Code:                          Location
Proceeds:
                                                                                                              Code:
Contractor ID:                                                                   Product Made By:
Unique Item Identifiers:
Item Description:
92185A194 ­ Type 316 Stainless Stl Socket Head Cap Screw 8­32 Thread, 1/2" Length, packs of 25 (OPENED)


Line      Hazardous Precious
Item Demil Material Metal      Screener Property            Cond                    Unit Acquisition         Contractor
  # Code    Code      Code CIIC Rule Class/Sub Part/Drawing Code Quantity CA/GF UOM Cost    Cost     Estimate Offer
 0017      A      N        A      U    001       M                                 AU         1     CA PK        $4.60           $4.60         N

  Manufacturer
       CAGE:                                              Model Name:                                                        Serial No:
    Name:                                                    Model No:                                           Manufactured On:

                                                                                                           Exchange                       Reimbursement
FSC:           5305                     NSN: 5305­01­413­0305              GSA Sale: No                              No                                 No
                                                                                                               Sale:                          Required:
                                                                                                               NASA
Estimated
                               Replacement                          Reimbursement                            Agency
Scrap                                                                                                                                        Reportable: Yes
                                      Cost:                             Fund Code:                          Location
Proceeds:
                                                                                                              Code:
Contractor ID:                                                                   Product Made By:
Unique Item Identifiers:
Item Description:
92185A988 ­ Type 316 Stainless Stl Socket Head Cap Screw 10­32 Thread, 3/8" Length, packs of 25 (OPENED)


Line      Hazardous Precious
Item Demil Material Metal      Screener Property            Cond                    Unit Acquisition         Contractor
  # Code    Code      Code CIIC Rule Class/Sub Part/Drawing Code Quantity CA/GF UOM Cost    Cost     Estimate Offer
 0018      A      N        A      U    001       M                                 AU         1     CA PK        $2.54           $2.54         N

  Manufacturer
       CAGE:                                              Model Name:                                                        Serial No:
    Name:                                                    Model No:                                           Manufactured On:

                                                                                                           Exchange                       Reimbursement
FSC:           5310                     NSN: 5310­01­563­5565              GSA Sale: No                              No                                 No
                                                                                                               Sale:                          Required:
                                                                                                               NASA
Estimated
                               Replacement                          Reimbursement                            Agency
Scrap                                                                                                                                        Reportable: Yes
                                      Cost:                             Fund Code:                          Location
Proceeds:
                                                                                                              Code:
Contractor ID:                                                                   Product Made By:
Unique Item Identifiers:
Item Description:
91113A005 ­ Zinc­Plated Steel Internal­Tooth Lock Washer No. 4 Screw Size, .27" OD, .01"­.02" Thick, packs of 100 (OPENED)




https://ej2ee.dcma.mil/pcarss/jsp/viewInventoryScheduleReport.jsf                                                                             07/17/2015
Inventory Schedule Report                                                                                                                 Page 8 of 18



Line      Hazardous Precious
Item Demil Material Metal      Screener Property            Cond                    Unit Acquisition         Contractor
  # Code    Code      Code CIIC Rule Class/Sub Part/Drawing Code Quantity CA/GF UOM Cost    Cost     Estimate Offer
 0019      A      N        A      U    001       M                                 AU        1      CA PK          $2.65       $2.65         N

  Manufacturer
       CAGE:                                              Model Name:                                                      Serial No:
    Name:                                                    Model No:                                             Manufactured On:

                                                                                                           Exchange                     Reimbursement
FSC:           5310                     NSN: 5310­01­560­6292              GSA Sale: No                              No                               No
                                                                                                               Sale:                        Required:
                                                                                                               NASA
Estimated
                               Replacement                          Reimbursement                            Agency
Scrap                                                                                                                                      Reportable: Yes
                                      Cost:                             Fund Code:                          Location
Proceeds:
                                                                                                              Code:
Contractor ID:                                                                   Product Made By:
Unique Item Identifiers:
Item Description:
98449A510 ­ 400 Series SS Internal­Tooth Lock Washer No. 4 Screw Size, .27" OD, .01"­.02" Thick, packs of 100 (OPENED)


Line      Hazardous Precious
Item Demil Material Metal      Screener Property            Cond                    Unit Acquisition         Contractor
  # Code    Code      Code CIIC Rule Class/Sub Part/Drawing Code Quantity CA/GF UOM Cost    Cost     Estimate Offer
 0020      A      N        A      U    001       M                                 AU        1      CA PK          $7.83       $7.83         N

  Manufacturer
       CAGE:                                              Model Name:                                                      Serial No:
    Name:                                                    Model No:                                             Manufactured On:

                                                                                                           Exchange                     Reimbursement
FSC:           5310                     NSN: 5310015297992                 GSA Sale: No                              No                               No
                                                                                                               Sale:                        Required:
                                                                                                               NASA
Estimated
                               Replacement                          Reimbursement                            Agency
Scrap                                                                                                                                      Reportable: Yes
                                      Cost:                             Fund Code:                          Location
Proceeds:
                                                                                                              Code:
Contractor ID:                                                                   Product Made By:
Unique Item Identifiers:
Item Description:
91860A029 ­ High Strength 17­7 Ph SS Flat Washer 1/4" Screw Size, 3/4" OD, .05"­.07" Thick, packs of 10 (OPENED)


Line      Hazardous Precious
Item Demil Material Metal      Screener Property            Cond                    Unit Acquisition         Contractor
  # Code    Code      Code CIIC Rule Class/Sub Part/Drawing Code Quantity CA/GF UOM Cost    Cost     Estimate Offer
 0021      A                           001       M                                 AU        1      CA PK          $7.12       $7.12         N

  Manufacturer
       CAGE:                                              Model Name:                                                      Serial No:
    Name:                                                    Model No:                                             Manufactured On:

                                                                                                           Exchange                     Reimbursement
FSC:           5331                     NSN:                               GSA Sale: No                              No                               No
                                                                                                               Sale:                        Required:
                                                                                                               NASA
Estimated
                               Replacement                          Reimbursement                            Agency
Scrap                                                                                                                                      Reportable: Yes
                                      Cost:                             Fund Code:                          Location
Proceeds:
                                                                                                              Code:
Contractor ID:                                                                   Product Made By:
Unique Item Identifiers:




https://ej2ee.dcma.mil/pcarss/jsp/viewInventoryScheduleReport.jsf                                                                           07/17/2015
Inventory Schedule Report                                                                                                              Page 9 of 18



Item Description:
9396K205 Silicone O­Ring AS568A Dash Number 203, packs of 50 (OPENED)


Line      Hazardous Precious
Item Demil Material Metal      Screener Property            Cond                    Unit Acquisition         Contractor
  # Code    Code      Code CIIC Rule Class/Sub Part/Drawing Code Quantity CA/GF UOM Cost    Cost     Estimate Offer
 0022      A     N         A      U   001       M                                AU         1     CA PK        $5.78        $5.78         N

  Manufacturer
       CAGE:                                             Model Name:                                                    Serial No:
    Name:                                                   Model No:                                         Manufactured On:

                                                                                                         Exchange                    Reimbursement
FSC:           5305                    NSN: 5305­01­610­5977             GSA Sale: No                              No                              No
                                                                                                             Sale:                       Required:
                                                                                                             NASA
Estimated
                               Replacement                        Reimbursement                            Agency
Scrap                                                                                                                                   Reportable: Yes
                                      Cost:                           Fund Code:                          Location
Proceeds:
                                                                                                            Code:
Contractor ID:                                                                 Product Made By:
Unique Item Identifiers:
Item Description:
91735A199 Type 316 SS Pan Head Phillips Machine Screw 8­32 Thread, 1" Length, packs of 25 (OPENED)


Line      Hazardous Precious
Item Demil Material Metal      Screener Property            Cond                    Unit Acquisition         Contractor
  # Code    Code      Code CIIC Rule Class/Sub Part/Drawing Code Quantity CA/GF UOM Cost    Cost     Estimate Offer
 0023      A     N         A          001       M                                AU         1     CA PK        $3.45        $3.45         N

  Manufacturer
       CAGE:                                             Model Name:                                                    Serial No:
    Name:                                                   Model No:                                         Manufactured On:

                                                                                                         Exchange                    Reimbursement
FSC:           5310                    NSN: 5310­01­528­6397             GSA Sale: No                              No                              No
                                                                                                             Sale:                       Required:
                                                                                                             NASA
Estimated
                               Replacement                        Reimbursement                            Agency
Scrap                                                                                                                                   Reportable: Yes
                                      Cost:                           Fund Code:                          Location
Proceeds:
                                                                                                            Code:
Contractor ID:                                                                 Product Made By:
Unique Item Identifiers:
Item Description:
90107A010 Type 316 SS General Purpose Flat Washer No. 8 Screw Size, 3/8" OD, .02"­.04" Thick, packs of 100 (OPENED)


Line      Hazardous Precious
Item Demil Material Metal      Screener Property            Cond                    Unit Acquisition         Contractor
  # Code    Code      Code CIIC Rule Class/Sub Part/Drawing Code Quantity CA/GF UOM Cost    Cost     Estimate Offer
 0024      A                          001       M                                AU         2     CA PK        $9.38        $18.76        N

  Manufacturer
       CAGE:                                             Model Name:                                                    Serial No:
    Name:                                                   Model No:                                         Manufactured On:

                                                                                                         Exchange                    Reimbursement
FSC:           5310                    NSN:                              GSA Sale: No                              No                              No
                                                                                                             Sale:                       Required:

Estimated                                                                                                    NASA
                               Replacement                        Reimbursement
Scrap                                                                                                      Agency                       Reportable: Yes
                                      Cost:                           Fund Code:
Proceeds:                                                                                                 Location




https://ej2ee.dcma.mil/pcarss/jsp/viewInventoryScheduleReport.jsf                                                                        07/17/2015
Inventory Schedule Report                                                                                                               Page 10 of 18



                                                                                                               Code:
Contractor ID:                                                                   Product Made By:
Unique Item Identifiers:
Item Description:
95647A117 Wear­Resistant Delrin (Acetal) Flat Washer No. 8 Screw Size, .38" OD, .02"­.04" Thick, packs of 50 (OPENED)


Line      Hazardous Precious
Item Demil Material Metal      Screener Property            Cond                    Unit Acquisition         Contractor
  # Code    Code      Code CIIC Rule Class/Sub Part/Drawing Code Quantity CA/GF UOM Cost    Cost     Estimate Offer
 0025      A      N        A      U    001       M                                 AU         1     CA PK        $6.07        $6.07         N

  Manufacturer
       CAGE:                                              Model Name:                                                     Serial No:
    Name:                                                    Model No:                                           Manufactured On:

                                                                                                           Exchange                    Reimbursement
FSC:           5305                     NSN: 5305­01­617­2428              GSA Sale: No                              No                              No
                                                                                                               Sale:                       Required:
                                                                                                               NASA
Estimated
                               Replacement                          Reimbursement                            Agency
Scrap                                                                                                                                     Reportable: Yes
                                      Cost:                             Fund Code:                          Location
Proceeds:
                                                                                                              Code:
Contractor ID:                                                                   Product Made By:
Unique Item Identifiers:
Item Description:
91735A830 Type 316 SS Pan Head Phillips Machine Screw 10­32 Thread, 5/8" Length, packs of 25 (OPENED)


Line      Hazardous Precious
Item Demil Material Metal      Screener Property            Cond                    Unit Acquisition         Contractor
  # Code    Code      Code CIIC Rule Class/Sub Part/Drawing Code Quantity CA/GF UOM Cost    Cost     Estimate Offer
 0026      A      N        A      U    001       M                                 AU         1     CA PK        $11.65       $11.65        N

  Manufacturer
       CAGE:                                              Model Name:                                                     Serial No:
    Name:                                                    Model No:                                           Manufactured On:

                                                                                                           Exchange                    Reimbursement
FSC:           5310                     NSN: 5310­01­523­6845              GSA Sale: No                              No                              No
                                                                                                               Sale:                       Required:
                                                                                                               NASA
Estimated
                               Replacement                          Reimbursement                            Agency
Scrap                                                                                                                                     Reportable: Yes
                                      Cost:                             Fund Code:                          Location
Proceeds:
                                                                                                              Code:
Contractor ID:                                                                   Product Made By:
Unique Item Identifiers:
Item Description:
90715A130 Type 316 SS Nylon­Insert Hex Locknut 1/4"­28 Thread Size, 7/16" Width, 5/16" Height, packs of 50 (OPENED)


Line      Hazardous Precious
Item Demil Material Metal      Screener Property            Cond                    Unit Acquisition         Contractor
  # Code    Code      Code CIIC Rule Class/Sub Part/Drawing Code Quantity CA/GF UOM Cost    Cost     Estimate Offer
 0027      A      N        A      U    001       M                                 AU         1     CA PK        $10.00       $10.00        N

  Manufacturer
       CAGE:                                              Model Name:                                                     Serial No:
    Name:                                                    Model No:                                           Manufactured On:

                                                                                                           Exchange                    Reimbursement
FSC:           5310                     NSN: 5310­01­540­0223              GSA Sale: No                              No                              No
                                                                                                               Sale:                       Required:




https://ej2ee.dcma.mil/pcarss/jsp/viewInventoryScheduleReport.jsf                                                                          07/17/2015
Inventory Schedule Report                                                                                                                 Page 11 of 18



                                                                                                                NASA
Estimated
                                Replacement                          Reimbursement                            Agency
Scrap                                                                                                                                       Reportable: Yes
                                       Cost:                             Fund Code:                          Location
Proceeds:
                                                                                                               Code:
Contractor ID:                                                                    Product Made By:
Unique Item Identifiers:
Item Description:
95647A125 Wear­Resistant Delrin (Acetal) Flat Washer 1/4" Screw Size, .5" OD, .02"­.04" Thick, packs of 50


Line      Hazardous Precious
Item Demil Material Metal      Screener Property            Cond                    Unit Acquisition         Contractor
  # Code    Code      Code CIIC Rule Class/Sub Part/Drawing Code Quantity CA/GF UOM Cost    Cost     Estimate Offer
 0028      A      N         A      U    001       M                                 AU         1     CA PK       $10.10         $10.10        N

  Manufacturer
       CAGE:                                              Model Name:                                                       Serial No:
    Name:                                                     Model No:                                          Manufactured On:

                                                                                                             Exchange                    Reimbursement
FSC:            5310                     NSN: 5310­01­353­8272              GSA Sale: No                               No                              No
                                                                                                                 Sale:                       Required:
                                                                                                                NASA
Estimated
                                Replacement                          Reimbursement                            Agency
Scrap                                                                                                                                       Reportable: Yes
                                       Cost:                             Fund Code:                          Location
Proceeds:
                                                                                                               Code:
Contractor ID:                                                                    Product Made By:
Unique Item Identifiers:
Item Description:
94804A029 Type 316 Stainless Steel Hex Nut 1/4"­20 Thread Size, 7/16" Width, 7/32" Height, packs of 100


Line      Hazardous Precious
Item Demil Material Metal      Screener Property            Cond                    Unit Acquisition         Contractor
  # Code    Code      Code CIIC Rule Class/Sub Part/Drawing Code Quantity CA/GF UOM Cost    Cost     Estimate Offer
 0029      A      N         A      U    001       M                                 AU         1     CA PK        $7.60         $7.60         N

  Manufacturer
       CAGE:                                              Model Name:                                                       Serial No:
    Name:                                                     Model No:                                          Manufactured On:

                                                                                                             Exchange                    Reimbursement
FSC:            5305                     NSN: 5305­01­528­6785              GSA Sale: No                               No                              No
                                                                                                                 Sale:                       Required:
                                                                                                                NASA
Estimated
                                Replacement                          Reimbursement                            Agency
Scrap                                                                                                                                       Reportable: Yes
                                       Cost:                             Fund Code:                          Location
Proceeds:
                                                                                                               Code:
Contractor ID:                                                                    Product Made By:
Unique Item Identifiers:
Item Description:
91735A833 Type 316 SS Pan Head Phillips Machine Screw 10­32 Thread, 1" Length, packs of 25 (OPENED)


Line      Hazardous Precious
Item Demil Material Metal      Screener Property            Cond                    Unit Acquisition         Contractor
  # Code    Code      Code CIIC Rule Class/Sub Part/Drawing Code Quantity CA/GF UOM Cost    Cost     Estimate Offer
 0030      A                            001       M                                 AU         1     CA UN       $558.46       $558.46        N

  Manufacturer
       CAGE:                                              Model Name:                                                       Serial No:




https://ej2ee.dcma.mil/pcarss/jsp/viewInventoryScheduleReport.jsf                                                                            07/17/2015
Inventory Schedule Report                                                                                             Page 12 of 18



   Name:                                           Model No:                                 Manufactured On:

                                                                                      Exchange                       Reimbursement
FSC:           5962                   NSN:                     GSA Sale: No                     No                                 No
                                                                                          Sale:                          Required:
                                                                                             NASA
Estimated
                             Replacement                Reimbursement                      Agency
Scrap                                                                                                                   Reportable: Yes
                                    Cost:                   Fund Code:                    Location
Proceeds:
                                                                                            Code:
Contractor ID:                                                     Product Made By:
Unique Item Identifiers:
Item Description:
BL01A: Custom Luxeon LED Grid Board


Line      Hazardous Precious
Item Demil Material Metal      Screener Property            Cond                    Unit Acquisition         Contractor
  # Code    Code      Code CIIC Rule Class/Sub Part/Drawing Code Quantity CA/GF UOM Cost    Cost     Estimate Offer
 0031      A                          001    M                       AU       1   CA UN     $1,040.54     $1,040.54       N

  Manufacturer
       CAGE:                                     Model Name:                                            Serial No:
   Name:                                           Model No:                                 Manufactured On:

                                                                                      Exchange                       Reimbursement
FSC:           5962                   NSN:                     GSA Sale: No                     No                                 No
                                                                                          Sale:                          Required:
                                                                                             NASA
Estimated
                             Replacement                Reimbursement                      Agency
Scrap                                                                                                                   Reportable: Yes
                                    Cost:                   Fund Code:                    Location
Proceeds:
                                                                                            Code:
Contractor ID:                                                     Product Made By:
Unique Item Identifiers:
Item Description:
BL02A: Custom Power Supply Driver Board


Line      Hazardous Precious
Item Demil Material Metal      Screener Property            Cond                    Unit Acquisition         Contractor
  # Code    Code      Code CIIC Rule Class/Sub Part/Drawing Code Quantity CA/GF UOM Cost    Cost     Estimate Offer
 0032      A                          001    M                       AU       1   CA UN      $508.11       $508.11        N

  Manufacturer
       CAGE:                                     Model Name:                                            Serial No:
   Name:                                           Model No:                                 Manufactured On:

                                                                                      Exchange                       Reimbursement
FSC:           5962                   NSN:                     GSA Sale: No                     No                                 No
                                                                                          Sale:                          Required:
                                                                                             NASA
Estimated
                             Replacement                Reimbursement                      Agency
Scrap                                                                                                                   Reportable: Yes
                                    Cost:                   Fund Code:                    Location
Proceeds:
                                                                                            Code:
Contractor ID:                                                     Product Made By:
Unique Item Identifiers:
Item Description:
07A: Custom Luxeon LED 2x2


Line      Hazardous Precious
Item Demil Material Metal      Screener Property            Cond                    Unit Acquisition         Contractor
  # Code    Code      Code CIIC Rule Class/Sub Part/Drawing Code Quantity CA/GF UOM Cost    Cost     Estimate Offer




https://ej2ee.dcma.mil/pcarss/jsp/viewInventoryScheduleReport.jsf                                                        07/17/2015
Inventory Schedule Report                                                                                                           Page 13 of 18



 0033      A                          001       M                               HX       1      CA UN       $486.77      $486.77        N

  Manufacturer
       CAGE:                                            Model Name:                                                   Serial No:
    Name:                                                  Model No:                                        Manufactured On:

                                                                                                      Exchange                     Reimbursement
FSC:           5962                    NSN:                             GSA Sale: No                            No                               No
                                                                                                          Sale:                        Required:
                                                                                                           NASA
Estimated
                               Replacement                         Reimbursement                         Agency
Scrap                                                                                                                                 Reportable: Yes
                                      Cost:                            Fund Code:                       Location
Proceeds:
                                                                                                          Code:
Contractor ID:                                                               Product Made By:
Unique Item Identifiers:
Item Description:
Custom Power Filter Board (cracked)


Line      Hazardous Precious
Item Demil Material Metal      Screener Property            Cond                    Unit Acquisition         Contractor
  # Code    Code      Code CIIC Rule Class/Sub Part/Drawing Code Quantity CA/GF UOM Cost    Cost     Estimate Offer
 0034      A     N         A     U    001       M                               AU       1      CA PK        $5.94        $5.94         N

  Manufacturer
       CAGE:                                            Model Name:                                                   Serial No:
    Name:                                                  Model No:                                        Manufactured On:

                                                                                                      Exchange                     Reimbursement
FSC:           5305                    NSN: 5305­01­547­5255            GSA Sale: No                            No                               No
                                                                                                          Sale:                        Required:
                                                                                                           NASA
Estimated
                               Replacement                         Reimbursement                         Agency
Scrap                                                                                                                                 Reportable: Yes
                                      Cost:                            Fund Code:                       Location
Proceeds:
                                                                                                          Code:
Contractor ID:                                                               Product Made By:
Unique Item Identifiers:
Item Description:
93190A307 Type 316 SS Fully Threaded Hex Head Cap Screw 1/4"­28 Thread, 7/8" Length, packs of 10 (OPENED)


Line      Hazardous Precious
Item Demil Material Metal      Screener Property            Cond                    Unit Acquisition         Contractor
  # Code    Code      Code CIIC Rule Class/Sub Part/Drawing Code Quantity CA/GF UOM Cost    Cost     Estimate Offer
 0035      A                          001       M                               HX       1      CA EA       $37.50        $37.50        N

  Manufacturer
       CAGE:                                            Model Name:                                                   Serial No:
    Name:                                                  Model No:                                        Manufactured On:

                                                                                                      Exchange                     Reimbursement
FSC:           9340                    NSN:                             GSA Sale: No                            No                               No
                                                                                                          Sale:                        Required:
                                                                                                           NASA
Estimated
                               Replacement                         Reimbursement                         Agency
Scrap                                                                                                                                 Reportable: Yes
                                      Cost:                            Fund Code:                       Location
Proceeds:
                                                                                                          Code:
Contractor ID:                                                               Product Made By:
Unique Item Identifiers:
Item Description:
5 mm standard Robax (no polishing) L = 6.25" W = 13.25" (BROKEN)




https://ej2ee.dcma.mil/pcarss/jsp/viewInventoryScheduleReport.jsf                                                                      07/17/2015
Inventory Schedule Report                                                                                                             Page 14 of 18



Line      Hazardous Precious
Item Demil Material Metal      Screener Property            Cond                    Unit Acquisition         Contractor
  # Code    Code      Code CIIC Rule Class/Sub Part/Drawing Code Quantity CA/GF UOM Cost    Cost     Estimate Offer
 0036      A                          001       M                                AU       1         CA PK      $10.84       $10.84        N

  Manufacturer
       CAGE:                                            Model Name:                                                     Serial No:
    Name:                                                   Model No:                                          Manufactured On:

                                                                                                        Exchange                     Reimbursement
FSC:           5305                    NSN:                              GSA Sale: No                             No                               No
                                                                                                            Sale:                        Required:
                                                                                                               NASA
Estimated
                               Replacement                        Reimbursement                              Agency
Scrap                                                                                                                                   Reportable: Yes
                                      Cost:                           Fund Code:                            Location
Proceeds:
                                                                                                              Code:
Contractor ID:                                                                 Product Made By:
Unique Item Identifiers:
Item Description:
91772A131 18­8 SS Pan Head Phillips Machine Screw 5­40 Thread, 3/4" Length, packs of 100 (OPENED)


Line      Hazardous Precious
Item Demil Material Metal      Screener Property            Cond                    Unit Acquisition         Contractor
  # Code    Code      Code CIIC Rule Class/Sub Part/Drawing Code Quantity CA/GF UOM Cost    Cost     Estimate Offer
 0037      A                          001       M                                AU       1         CA PK       $7.97       $7.97         N

  Manufacturer
       CAGE:                                            Model Name:                                                     Serial No:
    Name:                                                   Model No:                                          Manufactured On:

                                                                                                        Exchange                     Reimbursement
FSC:           5305                    NSN:                              GSA Sale: No                             No                               No
                                                                                                            Sale:                        Required:
                                                                                                               NASA
Estimated
                               Replacement                        Reimbursement                              Agency
Scrap                                                                                                                                   Reportable: Yes
                                      Cost:                           Fund Code:                            Location
Proceeds:
                                                                                                              Code:
Contractor ID:                                                                 Product Made By:
Unique Item Identifiers:
Item Description:
91772A133 18­8 SS Pan Head Phillips Machine Screw 5­40 Thread, 1" Length, packs of 50


Line      Hazardous Precious
Item Demil Material Metal      Screener Property            Cond                    Unit Acquisition         Contractor
  # Code    Code      Code CIIC Rule Class/Sub Part/Drawing Code Quantity CA/GF UOM Cost    Cost     Estimate Offer
 0038      A                          001       M                                AU       1         CA PK      $10.42       $10.42        N

  Manufacturer
       CAGE:                                            Model Name:                                                     Serial No:
    Name:                                                   Model No:                                          Manufactured On:

                                                                                                        Exchange                     Reimbursement
FSC:           5315                    NSN:                              GSA Sale: No                             No                               No
                                                                                                            Sale:                        Required:
                                                                                                               NASA
Estimated
                               Replacement                        Reimbursement                              Agency
Scrap                                                                                                                                   Reportable: Yes
                                      Cost:                           Fund Code:                            Location
Proceeds:
                                                                                                              Code:
Contractor ID:                                                                 Product Made By:
Unique Item Identifiers:




https://ej2ee.dcma.mil/pcarss/jsp/viewInventoryScheduleReport.jsf                                                                        07/17/2015
Inventory Schedule Report                                                                                                               Page 15 of 18



Item Description:
90145A541 18­8 Stainless Steel Dowel Pin 1/4" Diameter, 7/8" Length, packs of 20


Line      Hazardous Precious
Item Demil Material Metal      Screener Property            Cond                    Unit Acquisition         Contractor
  # Code    Code      Code CIIC Rule Class/Sub Part/Drawing Code Quantity CA/GF UOM Cost    Cost     Estimate Offer
 0039      A                           001       M                                  AU      1    CA PK       $10.17        $10.17           N

  Manufacturer
       CAGE:                                             Model Name:                                                  Serial No:
    Name:                                                    Model No:                                       Manufactured On:

                                                                                                       Exchange                        Reimbursement
FSC:           5315                     NSN:                              GSA Sale: No                           No                                  No
                                                                                                           Sale:                           Required:
                                                                                                            NASA
Estimated
                               Replacement                         Reimbursement                          Agency
Scrap                                                                                                                                     Reportable: Yes
                                      Cost:                            Fund Code:                        Location
Proceeds:
                                                                                                           Code:
Contractor ID:                                                                     Product Made By:
Unique Item Identifiers:
Item Description:
97395A494 ­ REV A ­ Type 316 Stainless Dowell Pin 1/4" Diameter, 1­1/2" Length 1 pack


Line      Hazardous Precious
Item Demil Material Metal      Screener Property            Cond                    Unit Acquisition         Contractor
  # Code    Code      Code CIIC Rule Class/Sub Part/Drawing Code Quantity CA/GF UOM Cost    Cost     Estimate Offer
 0040      A                           001       M                                  AU      1    CA PK       $6.59             $6.59        N

  Manufacturer
       CAGE:                                             Model Name:                                                  Serial No:
    Name:                                                    Model No:                                       Manufactured On:

                                                                                                       Exchange                        Reimbursement
FSC:           5310                     NSN:                              GSA Sale: No                           No                                  No
                                                                                                           Sale:                           Required:
                                                                                                            NASA
Estimated
                               Replacement                         Reimbursement                          Agency
Scrap                                                                                                                                     Reportable: Yes
                                      Cost:                            Fund Code:                        Location
Proceeds:
                                                                                                           Code:
Contractor ID:                                                                     Product Made By:
Unique Item Identifiers:
Item Description:
94830A535 Cadmium­Pltd Steel Expanding Thin Hex Locknut 3/8"­24 Thread Size, 9/16" Width, 9/32" Height, packs of 10 (OPENED)


Line      Hazardous Precious
Item Demil Material Metal      Screener Property            Cond                    Unit Acquisition         Contractor
  # Code    Code      Code CIIC Rule Class/Sub Part/Drawing Code Quantity CA/GF UOM Cost    Cost     Estimate Offer
 0041      A     N         A      U    001       M                                  AU      1    CA PK       $10.07        $10.07           N

  Manufacturer
       CAGE:                                             Model Name:                                                  Serial No:
    Name:                                                    Model No:                                       Manufactured On:

                                                                                                       Exchange                        Reimbursement
FSC:           5306                     NSN: 5306­01­549­1943             GSA Sale: No                           No                                  No
                                                                                                           Sale:                           Required:

Estimated                                                                                                   NASA
                               Replacement                         Reimbursement
Scrap                                                                                                     Agency                          Reportable: Yes
                                      Cost:                            Fund Code:
Proceeds:                                                                                                Location




https://ej2ee.dcma.mil/pcarss/jsp/viewInventoryScheduleReport.jsf                                                                          07/17/2015
Inventory Schedule Report                                                                                                              Page 16 of 18



                                                                                                               Code:
Contractor ID:                                                                 Product Made By:
Unique Item Identifiers:
Item Description:
91772A820 REV A ­ 18­8 SS Pan Head Phillips Machine Screw 10­32 Thread, 1­3/8" Length, packs of 50 (OPENED)


Line      Hazardous Precious
Item Demil Material Metal      Screener Property            Cond                    Unit Acquisition         Contractor
  # Code    Code      Code CIIC Rule Class/Sub Part/Drawing Code Quantity CA/GF UOM Cost    Cost     Estimate Offer
 0042      A     N         A      U   001       M                                 AU        1        CA PK       $8.89       $8.89         N

  Manufacturer
       CAGE:                                             Model Name:                                                     Serial No:
    Name:                                                   Model No:                                           Manufactured On:

                                                                                                         Exchange                     Reimbursement
FSC:           5305                    NSN: 5305­01­549­2301             GSA Sale: No                              No                               No
                                                                                                             Sale:                        Required:
                                                                                                                NASA
Estimated
                               Replacement                         Reimbursement                              Agency
Scrap                                                                                                                                    Reportable: Yes
                                      Cost:                            Fund Code:                            Location
Proceeds:
                                                                                                               Code:
Contractor ID:                                                                 Product Made By:
Unique Item Identifiers:
Item Description:
91772A836 REV A ­ 18­8 SS Pan Head Phillips Machine Screw 10­32 Thread, 1­1/2" Length, Packs of 50


Line      Hazardous Precious
Item Demil Material Metal      Screener Property            Cond                    Unit Acquisition         Contractor
  # Code    Code      Code CIIC Rule Class/Sub Part/Drawing Code Quantity CA/GF UOM Cost    Cost     Estimate Offer
 0043      A                          001       M                                 AU       20        CA EA       $0.33       $6.60         N

  Manufacturer
       CAGE:                                             Model Name:                                                     Serial No:
    Name:                                                   Model No:                                           Manufactured On:

                                                                                                         Exchange                     Reimbursement
FSC:           5915                    NSN:                              GSA Sale: No                              No                               No
                                                                                                             Sale:                        Required:
                                                                                                                NASA
Estimated
                               Replacement                         Reimbursement                              Agency
Scrap                                                                                                                                    Reportable: Yes
                                      Cost:                            Fund Code:                            Location
Proceeds:
                                                                                                               Code:
Contractor ID:                                                                 Product Made By:
Unique Item Identifiers:
Item Description:
541­100ACCT­ND RES 100 OHM 3/4W 1% 2010 SMD


Line      Hazardous Precious
Item Demil Material Metal      Screener Property            Cond                    Unit Acquisition         Contractor
  # Code    Code      Code CIIC Rule Class/Sub Part/Drawing Code Quantity CA/GF UOM Cost    Cost     Estimate Offer
 0044      A     N         A      U   001       M                                 AU        3        CA PK       $8.92       $26.76        N

  Manufacturer
       CAGE:                                             Model Name:                                                     Serial No:
    Name:                                                   Model No:                                           Manufactured On:

                                                                                                         Exchange                     Reimbursement
FSC:           5305                    NSN: 5305­01­453­9591             GSA Sale: No                              No                               No
                                                                                                             Sale:                        Required:




https://ej2ee.dcma.mil/pcarss/jsp/viewInventoryScheduleReport.jsf                                                                         07/17/2015
Inventory Schedule Report                                                                                                             Page 17 of 18



                                                                                                               NASA
Estimated
                               Replacement                       Reimbursement                               Agency
Scrap                                                                                                                                   Reportable: Yes
                                      Cost:                          Fund Code:                             Location
Proceeds:
                                                                                                              Code:
Contractor ID:                                                                Product Made By:
Unique Item Identifiers:
Item Description:
91772A198 18­8 SS Pan Head Phillips Machine Screw 8­32 Thread, 7/8" Length, packs of 100 (OPENED)


Line      Hazardous Precious
Item Demil Material Metal      Screener Property            Cond                    Unit Acquisition         Contractor
  # Code    Code      Code CIIC Rule Class/Sub Part/Drawing Code Quantity CA/GF UOM Cost    Cost     Estimate Offer
 0045      A     N         A     U    001       M                               AU        1         CA PK       $4.10       $4.10         N

  Manufacturer
       CAGE:                                            Model Name:                                                     Serial No:
    Name:                                                  Model No:                                           Manufactured On:

                                                                                                        Exchange                     Reimbursement
FSC:           5305                    NSN: 5305­01­465­5450            GSA Sale: No                              No                               No
                                                                                                            Sale:                        Required:
                                                                                                               NASA
Estimated
                               Replacement                       Reimbursement                               Agency
Scrap                                                                                                                                   Reportable: Yes
                                      Cost:                          Fund Code:                             Location
Proceeds:
                                                                                                              Code:
Contractor ID:                                                                Product Made By:
Unique Item Identifiers:
Item Description:
91772A108 18­8 SS Pan Head Phillips Machine Screw 4­40 Thread, 3/8" Length, packs of 100 (OPENED)


Line      Hazardous Precious
Item Demil Material Metal      Screener Property            Cond                    Unit Acquisition         Contractor
  # Code    Code      Code CIIC Rule Class/Sub Part/Drawing Code Quantity CA/GF UOM Cost    Cost     Estimate Offer
 0046      A     N         A     U    001       M                               AU        1         CA PK       $4.97       $4.97         N

  Manufacturer
       CAGE:                                            Model Name:                                                     Serial No:
    Name:                                                  Model No:                                           Manufactured On:

                                                                                                        Exchange                     Reimbursement
FSC:           5305                    NSN: 5305­01­561­1391            GSA Sale: No                              No                               No
                                                                                                            Sale:                        Required:
                                                                                                               NASA
Estimated
                               Replacement                       Reimbursement                               Agency
Scrap                                                                                                                                   Reportable: Yes
                                      Cost:                          Fund Code:                             Location
Proceeds:
                                                                                                              Code:
Contractor ID:                                                                Product Made By:
Unique Item Identifiers:
Item Description:
91735A104 Type 316 SS Pan Head Phillips Machine Screw 4­40 Thread, 3/8" Length, packs of 50 (OPENED)


Line      Hazardous Precious
Item Demil Material Metal      Screener Property            Cond                    Unit Acquisition         Contractor
  # Code    Code      Code CIIC Rule Class/Sub Part/Drawing Code Quantity CA/GF UOM Cost    Cost     Estimate Offer
 0047      A     N         A     U    001       M                               AU        1         CA PK       $4.85       $4.85         N

  Manufacturer
       CAGE:                                            Model Name:                                                     Serial No:




https://ej2ee.dcma.mil/pcarss/jsp/viewInventoryScheduleReport.jsf                                                                        07/17/2015
Inventory Schedule Report                                                                                                           Page 18 of 18



    Name:                                                   Model No:                                           Manufactured On:

                                                                                                         Exchange                  Reimbursement
FSC:           5305                    NSN: 5305­01­521­1191             GSA Sale: No                              No                            No
                                                                                                             Sale:                     Required:
                                                                                                                NASA
Estimated
                               Replacement                         Reimbursement                              Agency
Scrap                                                                                                                                 Reportable: Yes
                                      Cost:                            Fund Code:                            Location
Proceeds:
                                                                                                               Code:
Contractor ID:                                                                 Product Made By:
Unique Item Identifiers:
Item Description:
93985A305 Type 416 SS Precision Hex Socket Shldr Screw 5/16" Shoulder Dia, 5/8" L Shoulder, 1/4"­20 Thread




https://ej2ee.dcma.mil/pcarss/jsp/viewInventoryScheduleReport.jsf                                                                      07/17/2015
                                        PACKING SLIP
Date:                       09/21/2011

Consignee:                  NAVAL SEA SYSTEM COMMAND
                            1333 ISAAC HULL AVE SE - MAIL STOP 2030
                            WASHINGTON NAVY YARD DC 20376-2030

                            ATTN: Kurt Hartig
                            732-323-1696

Phone #:                    732-323-1696

Customer #:                 50517

Last PO#:                   N00024-08-C-4137

Line Item:                  CLIN 0004

SBIR DATA RIGHTS
Contract No.: N00024-08-C-4137
Contractor Name: Breault Research Organization, Inc.
Contractor Address: 6400 E. Grant Road, Tucson, AZ 85715
Expiration of SBIR Data Rights Period: April 8th, 2015, subject to section 8 of the SBA/SBIR
policy directive of
Sept 24th, 2002
        The Government's rights to use, modify, reproduce, release, perform, display, or disclose
        technical data or computer software marked with this legend are restricted during the
        period shown as provided in paragraph (b)(4) of the Rights in Noncommercial Technical
        Data and Computer Software--Small Business Innovative Research (SBIR) Program
        clause contained in the above identified contract. No restrictions apply after the
        expiration date shown above. Any reproduction of technical data, computer software, or
        portions thereof marked with this legend must also reproduce the markings.



  Carton                                      Description                                                           Qty.
                  DECK SURFACE FLOODLIGHT VLA
                  P/N 50517A32001
      1           SERIAL NUMBER: 0001
                                                                                                                        1
                  NSN: 62301000000816




                                                                              6400 East Grant Road, Suite 350 Tucson, Arizona 85715 USA
                                                                                                 www. Breault.com info@breault.com
                                                                  800.882.5085 USA/Canada 1.520.721.0500 Worldwide 1.520.721.9630 Fax
BROQM-F-240.003 Rev. A
\\Skywalker\customerfiles\SBIR\Navy04-081.50517.Phase 2\Controlled Files\Packing
Slips\50517PACKINGSLIP60001.SN0001.doc
                                        PACKING SLIP
Date:                       09/21/2011

Consignee:                  NAVAL SEA SYSTEM COMMAND
                            1333 ISAAC HULL AVE SE - MAIL STOP 2030
                            WASHINGTON NAVY YARD DC 20376-2030

                            ATTN: Kurt Hartig
                            732-323-1696

Phone #:                    732-323-1696

Customer #:                 50517

Last PO#:                   N00024-08-C-4137

Line Item:                  CLIN 0004

SBIR DATA RIGHTS
Contract No.: N00024-08-C-4137
Contractor Name: Breault Research Organization, Inc.
Contractor Address: 6400 E. Grant Road, Tucson, AZ 85715
Expiration of SBIR Data Rights Period: April 8th, 2015, subject to section 8 of the SBA/SBIR
policy directive of
Sept 24th, 2002
        The Government's rights to use, modify, reproduce, release, perform, display, or disclose
        technical data or computer software marked with this legend are restricted during the
        period shown as provided in paragraph (b)(4) of the Rights in Noncommercial Technical
        Data and Computer Software--Small Business Innovative Research (SBIR) Program
        clause contained in the above identified contract. No restrictions apply after the
        expiration date shown above. Any reproduction of technical data, computer software, or
        portions thereof marked with this legend must also reproduce the markings.



  Carton                                      Description                                                           Qty.
                  DECK SURFACE FLOODLIGHT VLA
                  P/N 50517A32001
      1           SERIAL NUMBER: 0002
                                                                                                                        1
                  NSN: 62301000000816




                                                                              6400 East Grant Road, Suite 350 Tucson, Arizona 85715 USA
                                                                                                 www. Breault.com info@breault.com
                                                                  800.882.5085 USA/Canada 1.520.721.0500 Worldwide 1.520.721.9630 Fax
BROQM-F-240.003 Rev. A
\\Skywalker\customerfiles\SBIR\Navy04-081.50517.Phase 2\Controlled Files\Packing
Slips\50517PACKINGSLIP60002.SN0002.doc
                      Job                Equipment
CSP NUM     Date     Number   DEPT         Owner                          Description                   Model   Serial Number           QTY




CSP00543   4/1/13    58197    ES                        Fiber Optic
                                     Naval Air Warfare Ctr                                       P/N 524699-1   NIIN 6010-01-464-8930   1



CSP00544   4/1/13    58197    ES                        Optic Head
                                     Naval Air Warefare Ctr                                      P/N 628407-1   NIIN 1710-01-596-1637   1


CSP00541   3/15/13   58197    ES                         Guard
                                     Naval Air Engineering     Assembly
                                                           (NAVAIR)                              NA             NA                      1


CSP00647   6/17/14   58197    ES     NAVAIR Lakehurst Nomen: Prototype Hardware RETURNED TO US   NA             NA                      1
                                                                                                                       SBIR Navy Naval Air
                                                                 Property Type: material               J#58197        Warfare Ctr Aircraft Div                            Location
                                                                                                                                                  Invoice
DATA                     Description                                  Part #                               PO#                 VENDOR               Amt      PO Balance
   1 LUXEON Z MCPCB - 4 LED 20mm x 20mm               LUXEONZ-4UP-MCPCB,                               CC19013       Future Electronics               8.80            -
   1 LUXEON Z SMT High Power LED Emitter N White LLXZ1-4070,                                           CC19013       Future Electronics              27.20            -
   1 LUXEON Z MCPCB - 4 LED 20mm x 20mm               LUXEONZ-4UP-MCPCB,                               CC19045       Future Electronics              33.00            -
     Multipurpose Anodized Aluminum (Alloy 6061) 1/8"
   1 Thick X 2" Width, 1' Length                      6023K271 -                                       19050         McMaster Carr                  16.18            -
     Push-in High-Temperature Flexible Grommet
     MS35489-35, AN 931-A4-7, 1/4" ID, 5/8" OD, Pack
   1 of 10                                            1061T25 -                                        19050         McMaster Carr                    6.20           -
     Push-in Flexible Rubber Grommet MS 35489-35,
   1 AN 931-A4-7, 1/4" ID, 5/8" OD, Pack of 50        9307K14 -                                        19050         McMaster Carr                    4.06           -
   1 LUXEON Z MCPCB - 4 LED 20mm x 20mm               LUXEONZ-4UP-MCPCB,                               CC19110       Future Electronics              33.00           -
   1 Focus Spacers                                    58197P130011 REVA                                19117 Rev A   A1 Fab Inc. (Real Images)       40.00           -
   1 1 Cavity Production Mold to fabricate part       58197P13006 REV B LENS                           19118         Active Burgess              14,730.00           -    Windsor, Ontario, CANADA
                                                      58197P13009 Quote: # V2822 ,
                                                      Date: 9/5/2013                                                 New Hope Machine and
   1 MODIFIED BOX, LIGHT                                                                               19119 (A)     Automation                   2,862.00           -
                                                                                                                     New Hope Machine and
   1   WINDOW PLATE                                              524690-1                              19119         Automation                     740.30           -
   1   16 3C SHLD M24640/20-01UO 20 X 4 FEET                     TXOW3                                               Allied Wire and Cable          198.40           -
   1   FIBER OPTIC GUARD                                         524692-1                              19127         Tahl, Inc.                   1,701.12           -
   1   LED BASE                                                  58197P13001 Rev A                     19126Rev B    Metal Works                  3,630.00           -
   1   PCB COVER, LED BASE                                       58197P13002 Rev A                     19126Rev B    Metal Works                  2,750.00           -
   1   LENS MOUNT                                                58197P13005 Rev A                     19126Rev B    Metal Works                  1,150.00           -
   1   BRACKET, LED PCB                                          58197P13008 Rev A                     19126Rev B    Metal Works                  3,000.00           -
   1   CAPTIVE SCREW ASSEMBLY                                    524691-1                              19126Rev B    Metal Works                    600.00           -
   1   OPTIC DEFLECTOR                                           524695-1                              19126Rev B    Metal Works                  3,000.00           -
       Electronics Cover Gasket Material: Polastrip 07-
   1   0701-3006 (Minimum Order Quantity)                        58197P13003                           19128A        State Seal Company            262.50            -
   1   NRSUC: Tooling                                            NRSUC: Tooling                        19128A        State Seal Company            150.00            -
   1   Gasket Fiber Optic Deck Fixture                            drawing number 524693                CC19131       Eur-Pac Corporation           275.00            -
   1   Quartz Window Guard Assembly:                             524689                                19133         Cosmo Optics                  750.00            -
   1   SHCS, #0-80 X .7500", 18-8SS, Pk-25 EA                    92196A059                             19134         McMaster Carr                   3.42            -
   1   SHCS, #0-80 X .1875", 18-8SS, Pk-100 EA                   92196A054                             19134         McMaster Carr                   6.28            -
   1   #0 FLAT WASHER, NAS 620-C0, Pk-250 EA                     90945A700                             19134         McMaster Carr                   8.35            -
       #0 WASHER, FLAT, ROUND, .125"OD, 18-8SS,
   1   Pk-10 EA                                                  92217A310                             19134         McMaster Carr                  44.91            -
   1   SHCS, #0-80 X .3125", 18-8SS, Pk-100 EA                   92196A056                             19134         McMaster Carr                   7.48            -
   1   SHCS, #2-56 X .3750", 18-8SS, Pk-100 EA                   92196A079                             19134         McMaster Carr                  11.32            -
       DOWEL PIN, .0625D X .1875L, 18-8SS, Pk-100
   1   EA                                                        90145A414                             19134         McMaster Carr                   8.24            -
   1   STANDOFF, #2-56 MF HEX, .188W (3/16) X .219L              91075A654                             19134         McMaster Carr                 105.16            -
   1   CR-PHMS, #2-56 X .1875, 18-8SS, Pk-100 EA                 91772A076                             19134         McMaster Carr                   5.74            -
   1   Al FLAT WASHER, #10                                       93286A011                             19134         McMaster Carr                   4.28            -
       1/4" X 20 X 1 3/4" ALLOY STEEL THREADED
   1   STUD, PLAIN FINISH EA                                     98750A017                             19134         McMaster Carr                  27.28            -
   1   Nylon-Insert Hex Locknut, 1/4"-20 Pk-100 EA               90640A129                             19134         McMaster Carr                   4.27            -
   1   STUFFING TUBE , TYPE MR-16 HOLDER                         MI9622 2-002                          CC19135       Murray Benjamin Electric       95.00            -
   1   CG 50A-350 (WHITE GLAND)                                  Product: 9761                         CC19139       Heyco                          60.70            -
       Type 316 Stainless Steel Socket Head Cap Screw,
   1   6-32 Thread, 5/8" Length                                  PN 92185A149,                         19143         McMaster Carr                    2.88           -
       18-8 Stainless Steel Socket Head Cap Screw, 1/4"-
   1   20 Thread, 3/4" Length                                    PN 92196A540,                         19143         McMaster Carr                    6.54           -
       Type 316 Stainless Steel Socket Head Cap Screw,
   1   1/4"-20 Thread, 3/8" Length                               PN 92185A535,                         19143         McMaster Carr                    3.55           -
       5,Optical Pedestal Base, 0.5 in. Height, 1.0 in.
   1   Diameter, 1/4-20 (M6) CLR                                 PN: PS-B-0.                           19144         Newport Corporation            41.97            -
       Platform Pillar, 5.0 in. Height, 1.0 in. Diameter, 1/4-
   1   20 Threads, 290 Series                                    PN: P-5,                              19144         Newport Corporation           107.97            -
       , Clamping Fork, Standard Slot, For 1.0-in.
   1   Pedestals                                                 PN: PS-F                              19144         Newport Corporation            25.47            -
   1   3oz - Tube                                                3145 Clear                            CC19145       Hisco                          58.00            -
   1   10.3 oz cartridge                                         3145 Clear                            CC19145       Hisco                          88.40            -
   1   VLA TEST FIXTURE BASE PLATE                               58197P25001 RevA,                     19146         Metal Works                   325.00            -
   1   VLA TEST LED-OPTICS SPACER                                58197P25002 RevA,                     19146         Metal Works                   125.00            -
   1    VLA TEST LENS MOUNT                                      58197P25003 RevA,                     19146         Metal Works                   300.00            -
   1   VLA TEST LED BRACKET                                      58197P25004 RevA,                     19146         Metal Works                   400.00            -
   1   VLA TEST, CONVERTER SPACER                                58197P25005 RevA,                     19146         Metal Works                   100.00            -
   1   VLA TEST, OPTICS DEFLECTOR                                58197P25006 RevA,                     19146         Metal Works                   850.00            -

       18-8 Stainless Steel Male-Female Threaded Hex
       Standoff, 3/8" Hex, 3/4" Length Screw Size: 10-32
   1                                                             91075A775                             19183         McMaster Carr                  15.68            -

       18-8 Stainless Steel Male-Female Threaded Hex
   1   Standoff, 3/8" Hex, 7/8" Length Screw Size: 10-32         91075A780                             19183         McMaster Carr                  16.44            -
   1   VLA TEST LENS MOUNT                                       58197P25003 REV A                     19197         Metal Works                   600.00            -
       18-8 Stainless Steel Flat-Head Socket Cap Screw,
   1   6-32 Thread, 5/8" Long                                    92210A150                             19199         McMaster Carr                    5.19           -
       18-8 Stainless Steel Slotted Machine Screw 6-32
   1   Thread, 5/8" Length                                       91810A150                             19199         McMaster Carr                    5.16           -
       Type 316 Stainless Steel Flat-Head Socket Cap
   1   Screw, 6-32 Thread, 1" Long                               90585A218                             19199         McMaster Carr                    7.64           -
       Includes Fabricated Board, Component Kit and              Quote # 0027858 3A) XB18B – VLA LED
   1   Lead Free Solder Assembly                                 Board FAB                             19201         MJS Design                   2,335.52           -



               9/26/2014                                                                                                                                                              1 of2
                                                                                                                      SBIR Navy Naval Air
       Government Contract #N68335-13-C-0059             Property Type: material                         J#58197     Warfare Ctr Aircraft Div                            Location
                                                                                                                                                 Invoice
DATA                      Description                                             Part #                      PO#             VENDOR               Amt      PO Balance
       Includes Fabricated Board, NRE and Test, Stencil
  1    and Machine Programming.                               Quote # 0027858 3B) XBL18B – NRE Charges   19201      MJS Design                    650.00            -
       Includes Fabricated Board, Component Kit and           Quote # 0027859 4A) XB24B – VLA LED
  1    Lead Free Solder Assembly                              Board FAB                                  19201      MJS Design                   2,087.10           -
       Includes Fabricated Board, NRE and Test, Stencil
  1    and Machine Programming.                               Quote # 0027859 4B) XBL24B – NRE Charges   19201      MJS Design                   1,050.00           -
  1    LENS MOUNT                                             58197P13005 REV A                          19203      Metal Works                  1,150.00           -
  1    BRACKET, LED PCB                                       58197P13008 REV B                          19203      Metal Works                  3,100.00           -
  1    VLA TEST LED BRACKET                                   58197P25004 - REV C                        19204      Metal Works                    800.00           -
  1    Elastosil G790 Primer 0.8 Kg with shelf life greater thElastosil G790 Primer 0.8 Kg               19209      Hisco                           75.15           -
  1    Elastosil N9111, 403 g, black                          Elastosil N9111, 403 g, black              19209      Hisco                           17.18           -
  1    Elastosil N9111, 403 g, white                          Elastosil N9111, 403 g, white              19209      Hisco                           17.18           -
       Standard Ring Terminal, Nylon Insulated, 26-22
  1    AWG, #2 Screw/Stud Size, packs of 25                   7113K263                                   19211      McMaster Carr                  22.20            -
       Heat-Shrink Tubing, 1/8" ID Before, 1/16" ID After,
  1    25' Long, Green                                        7856K73                                    19211      McMaster Carr                  12.42            -
       Alloy Steel Cup Point Set Screw, 5/16"-18 Thread,
  1    1" Long, packs of 50                                   91375A583                                  19211      McMaster Carr                  12.97            -
  1    Focus Spacers                                          58197P130011 REVA                          Verbal     A1 Fab Inc. (Real Images)      60.00            -
       Harsh Environment Wire, 22 Gauge, White, 25 ft.
  1    Length                                                 6276T13                                    19235      McMaster Carr                  20.50            -
       Chemical-Resistant Wire, 22 Gauge, White, 25 ft.
  1    Length                                                 7304K11                                    19235      McMaster Carr                  18.25            -
       Heat-Shrink Tubing, 1/8" ID Before, 1/16" ID After,
  1    25' Long, White                                        7856K73                                    19235      McMaster Carr                  15.42            -
       18-8 Stainless Steel Type B Flat Washer for Soft
       Material, Number 0 Screw Size, .1/8" Narrow OD,
  1    .022"-.028" Thick Package of 10                        92217A310                                  19238      McMaster Carr                  19.96            -
       18-8 Stainless Steel Socket Head Cap Screw, 0-80
  1    Thread, 5/16" Length Package of 100                    92196A056                                  19238      McMaster Carr                    7.23           -
       18-8 Stainless Steel Socket Head Cap Screw, 0-80
  1    Thread, 3/4" Length Package of 25                      92196A059                                  19238      McMaster Carr                    3.42           -
       18-8 Stainless Steel Socket Head Cap Screw, 0-80
  1    Thread, 3/16" Length Package of 100                    92196A054                                  19238      McMaster Carr                    6.05           -
       Quote # 0028416, Line Item #16/30/2014 Includes
       Fabricated Board, Component Kit and Lead Free
  1    Solder Assembly                                        XB18B – VLA LED Board FAB                  19240      MJS Design                   1,459.70           -
                                                                                                                                                                    -

  79                                                                                                                Acquisition Cost            52,411.19
                                                                                                                    Special Tooling             14,730.00
       Bench Audit 2014                                                                                             Materials                   37,681.19




              9/26/2014                                                                                                                                                             2 of2
                                                                                      55612               Musco
                                                                                                                                           JOB/Task
               Description                       Part #                              PO#                  VENDOR               DATE         Number    Ordered Received On-hand
Consol. with am1withdrawn PUBLICATION
pdf                                   IEC 60529 ed2.1                           CC18271         IEC                              5/7/10 55612-11            1       1        1

Methods of Characterizing the Performance
of Radiometers and Photometers pdf             CIE 53-1982                      CC18272 Techstreet                               5/7/10 55612-11            1       1        1
 Photometric detectors: IPR-PDET011A,
area > 14.8 mm2, (3.8mm x 3.8mm)               IPR-PDET: 1. Quotation #5821               18275 Inphora                         5/13/10 55612-11            2       2        2
detector responsivity in Amp/lumens,
Amp/luxs, spetral response                     Calibration of items:                      18275 Inphora                         5/13/10 55612-11            2       2        2
 detector responsivity in Amp/lumens,
Amp/luxs, spetral response (customer's
detectors)                                     Calibration of items:                  18275 Inphora                             5/13/10 55612-11            2       2        2
Freight                                        Freight                                18275 Inphora                             5/13/10 55612-11            1                0
7024799: S100                                  7024799: S100                    18276       Laser Technology                    5/13/10 55612-11            1       1        1
Freight                                        Freight                          18276       Laser Technology                    5/13/10 55612-11            1                0
iris 94000                                     iris 94000                       CC18279     SAHM-Feinwerktechnik GmbH           5/17/10 55612-11           10      10       10
Conversion                                                                                                                              55612-11            1       1        1
Freight                                        Freight                          CC18279         SAHM-Feinwerktechnik GmbH       5/17/10 55612-11            1       1        1
Freight                                        Freight                          CC18279         SAHM-Feinwerktechnik GmbH       5/17/10 55612-11            1                0
Bushnell Powerview 12x50 Wide Angle            Bushnell Powerview 12x50
Binocular                                      Wide Angle Binocular             CC18299         Amazon.com                      5/26/10 55612-11            1       1        1
Freight                                        Freight                          CC18299         Amazon.com                      5/26/10 55612-11            1                0
ND 3 filter 50 mm diameter: Provide
transmission curve data as funtion of
wavelength
                                                 ND3 filter 50 mm diameter        18338         Inphora                         6/20/10   55612-26          2                0
Freight                                          Freight                          18338         Inphora                         6/20/10   55612-26          1                0
Tilt Platform, 3.15 x 4.72 inch, ±2.86° Travel, 2Model:TGN80
                                                   arc sec Sensitivity            18343         Newport Corporation             6/25/10   55612-26          2                0
Freight                                          Freight                          18343         Newport Corporation             6/25/10   55612-26          1                0
Top Housing                                      55612D62008                      18353         Metal Works Precision Machine & Tool
                                                                                                                                 7/8/10   55612-26          1                0
Bottom Housing                                   55612D62009                      18353         Metal Works Precision Machine & Tool
                                                                                                                                 7/8/10   55612-26          1                0
Freight                                          Freight                          18353         Metal Works Precision Machine & Tool
                                                                                                                                 7/8/10   55612-26          1                0
Crossed-Roller Bearing Linear Stage, Solid Platform, 1 in. Travel, 1/4-20 426 18365             Newport Corporation             7/14/10   55612-26          1                0
Vernier Micrometer, 25 mm Travel, 23 lb Loadsm-25 Capacity, 50.8 TPI. Travel, 1/4-20
                                                                                  18365         Newport Corporation             7/14/10   55612-26          1                0
Freight                                          Freight                          18365         Newport Corporation             7/14/10   55612-26          1                0
SM05 Retaining Ring for Ø1/2" Lens Tubes and     SM05RR
                                                    Mounts-                       18366         Thorlabs                        7/14/10   55612-26          1       1        1
SM05 Lens Tube, 1" Long, One Retaining Ring      SM05L10
                                                   Included-                      18366         Thorlabs                        7/14/10   55612-26          1       1        1
Adapter with External SM1 Threads and Internal   SM1A6
                                                     SM05- Threads, 0.15" Thick 18366           Thorlabs                        7/14/10   55612-26          1       1        1
End Cap External Threads, SM1 Series             SM1CP2 -                         18366         Thorlabs                        7/14/10   55612-26          1       1        1
SM1 Lens Tube, 2" Long, One Retaining RingSM1L20  Included-                       18366         Thorlabs                        7/14/10   55612-26          1       1        1
SM2 Lens Tube, 1" Thread Depth, One Retaining    SM2L10Ring- Included             18366         Thorlabs                        7/14/10   55612-26          1       1        1
Ø1/2" x 1.5" Post                              TR1.5 -                           18366          Thorlabs                        7/14/10   55612-26    3   3     3
Ø1/2" x 4" Post                                TR4 -                             18366          Thorlabs                        7/14/10   55612-26    1   1     1
Ø1/2" x 6" Post                                TR6 -                             18366          Thorlabs                        7/14/10   55612-26    2   2     2
Freight                                        Freight                           18366          Thorlabs                        7/14/10   55612-26    1   1     1
Top Housing                                    55612D62009.STL                   18368          Quickparts                      7/15/10   55612-26    1   1     1
Bottom Housing STL                             55612D62008.STL                   18368          Quickparts                      7/15/10   55612-26    1   1     1
Freight                                        Freight                           18368          Quickparts                      7/15/10   55612-26    1         0
2 x "AA" Battery Holder With 6" 26AWG WireBC2AA-Battery
                                                Leads ( 2P) - RoHS
                                                                 holder:
                                                                      Compliant CC18369         Batteryspace.com                7/15/10   55612-26   10   10   10
Freight                                        Freight                           CC18369        Batteryspace.com                7/15/10   55612-26    1         0
Metric Type 316 Stainless Steel Hex Nut M2 Size,
                                               94150A305
                                                    .4mm Pitch, 4mm Width, 1.6mm 18370Height, packs
                                                                                                McMaster
                                                                                                      of 50Carr                 7/15/10   55612-26    2    2    2
Metric 18-8 SS Knurled-Head Thumb Screw M3     92545A111
                                                   Size, 8mm Length, 8mm Head    18370
                                                                                    Dia, 5mm Head
                                                                                                McMaster
                                                                                                     HeightCarr                 7/15/10   55612-26    1    1    1
Plain Steel Slotted Spring Pin 1/16" Diameter, 98296A019
                                               1/4" Length, packs of 500         18370          McMaster Carr                   7/15/10   55612-26    1    1    1
Pull-Action Toggle Clamp Steel, 200# Holding5136A76
                                                Cap, 1" H X 5-9/16" L O'all      18370          McMaster Carr                   7/15/10   55612-26    2    2    2
Acetal Dowel Pin 5/16" Diameter, 3/4" Length,97155A737
                                                packs of 50                      18370          McMaster Carr                   7/15/10   55612-26    1    1    1
Metric Type 316 Stainless Steel Threaded Rod91780A166
                                                 M2 Size, 1-Meter Length, 0.40mm 18370Pitch     McMaster Carr                   7/15/10   55612-26    1    1    1
Aluminum Female Threaded Hex Standoff 1/4"     91780A166
                                                  Hex, 3/4" Length, 4-40 Screw 18370
                                                                                 Size           McMaster Carr                   7/15/10   55612-26   10   10   10
18-8 Stainless Steel Shoulder Screw 5/16" Shoulder
                                               90298A581Dia, 3/4" L Shoulder, 1/4"-20
                                                                                 18370Thread McMaster Carr                      7/15/10   55612-26    6    6    6
Metric 18-8 Stainless Steel Dowel Pin M2 Diameter,
                                               91585A912
                                                       4 mm Length, packs of 100 18370          McMaster Carr                   7/15/10   55612-26    1    1    1
Metric 18-8 Stainless Steel Dowel Pin M2 Diameter,
                                               91585A015
                                                       6 mm Length, packs of 100 18370          McMaster Carr                   7/15/10   55612-26    1    1    1
Polyurethane O-Ring AS568A Dash Number 131,    9558K221
                                                    Durometer A70                18370          McMaster Carr                   7/15/10   55612-26    1    1    1
Polyurethane O-Ring AS568A Dash Number 9558K96 133, Durometer A70                18370          McMaster Carr                   7/15/10   55612-26    1    1    1
Polyurethane O-Ring AS568A Dash Number 129,    9558K94
                                                    Durometer A70                18370          McMaster Carr                   7/15/10   55612-26    1    1    1
Metric Flat Head Socket Cap Screw Class 10.9   91294A194
                                                 Stl, M4 Size, 16mm Length, .70mm18370Pitch, packs
                                                                                                McMaster
                                                                                                     of 100Carr                 7/15/10   55612-26    1    1    1
Metric Flat Head Socket Cap Screw Class 10.9   91294A126
                                                 Stl, M3 Size, 6mm Length, .50mm 18370Pitch, packs
                                                                                                McMaster
                                                                                                   of 100 Carr                  7/15/10   55612-26    1    1    1
Metric 18-8 SS Socket Head Cap Screw M2 Thread,91292A011
                                                       10mm Length, 0.4mm Pitch, 18370
                                                                                     packs of 100
                                                                                                McMaster Carr                   7/15/10   55612-26    1    1    1
Metric Combination Wrench 6 Point, Short, 4mm  5314A83
                                                   Sz, 3" Length, Polished Finish18370          McMaster Carr                   7/15/10   55612-26    1    1    1
Premium Combination Wrench 6 Point, 1/4" Sz,   5772A25
                                                  3-15/16" Length, Polished, Short
                                                                                 18370          McMaster Carr                   7/15/10   55612-26    1    1    1
Blue Coated Metric Ball-Point Hex L-Key Set 95786A2
                                                 Pcs, 1.5 Thru 10mm, Plastic Indexed
                                                                                 18370 Caddy McMaster Carr                      7/15/10   55612-26    1    1    1
Ball-Point Hex Set L-Key, 13 PC, .050"-3/8", Plastic
                                               5709A52Indexed Caddy              18370          McMaster Carr                   7/15/10   55612-26    1    1    1
Precision Subminiature Snap-Acting Switch Spdt,7193K1
                                                    Pin Plunger, 5 Amps          18370          McMaster Carr                   7/15/10   55612-26    7    7    7
Freight                                        Freight                           18370          McMaster Carr                   7/15/10   55612-26    1    1    1
2 IN LENS TUBE SUPPORT                         55612D62001                       18372          Metal Works Precision Machine & Tool
                                                                                                                                7/16/10   55612-23    1    1    1
EYEPIECE END PLATE                             55612D62004                       18372          Metal Works Precision Machine & Tool
                                                                                                                                7/16/10   55612-23    1    1    1
EYEPIECE NUT PLATE                             55612D62005                       18372          Metal Works Precision Machine & Tool
                                                                                                                                7/16/10   55612-23    1    1    1
MODIFIED SM05L 10 FOR IRIS                     55612D62006                       18372          Metal Works Precision Machine & Tool
                                                                                                                                7/16/10   55612-23    1    1    1
NUT PLATE FOR MICRO SWITCH                     55612D62007                       18372          Metal Works Precision Machine & Tool
                                                                                                                                7/16/10   55612-23    6    6    6
BATTERY COVER                                  55612D62010                       18372          Metal Works Precision Machine & Tool
                                                                                                                                7/16/10   55612-23    1    1    1
IRIS KNOB                                      55612D62015                       18372          Metal Works Precision Machine & Tool
                                                                                                                                7/16/10   55612-23    1    1    1
IRIS DRIVE WHEEL                               55612D62017                       18372          Metal Works Precision Machine & Tool
                                                                                                                                7/16/10   55612-23    1    1    1
Freight                                        Freight                           18372          Metal Works Precision Machine & Tool
                                                                                                                                7/16/10   55612-23    1         0
ALIGNMENT CRADLE                               5561D62101                        18387          Metal Works Precision Machine & Tool
                                                                                                                                7/19/10   55612-26    1   1     1
EYEPIECE SUPPORT                               55612D62102                       18387          Metal Works Precision Machine & Tool
                                                                                                                                7/19/10   55612-26    1   1     1
M2 THREADED ROD                                55612D62014                       18387          Metal Works Precision Machine & Tool
                                                                                                                                7/19/10   55612-26    4   4     4
FRONT FOCUS SPACER                             55612D62012                       18387          Metal Works Precision Machine & Tool
                                                                                                                                7/19/10   55612-26    1   1     1
REAR FOCUS SPACER                              55612D62011                       18387          Metal Works Precision Machine & Tool
                                                                                                                                7/19/10   55612-26    1   1     1
Freight                                        Freight                          18387          Metal Works Precision Machine & Tool
                                                                                                                               7/19/10   55612-26   1         0
English (Imperial) Tap: 1.035"-40 Thread (SM1),97355
                                                   Use- a 1.008" Tap Drill      18401          Thorlabs                        7/29/10   55612-26   1    1    1
SM05 Lens Tube, 1" Long, One Retaining Ring    SM05L10
                                                  Included-                     18401          Thorlabs                        7/29/10   55612-26   1    1
Freight                                        Freight                          18401          Thorlabs                        7/29/10   55612-26   1         0
High Load Lab Jack, 4.375 x 6.5 inch, 200 lb Load
                                               High Capacity
                                                      Load Lab Jack, 4.375 x 6.518403
                                                                                 inch, 200 lb Load
                                                                                               Newport
                                                                                                   Capacity
                                                                                                        Corporation            7/30/10   55612-26   1         0
Freight                                        Freight                          18403          Newport Corporation             7/30/10   55612-26   1         0
Non-Polarizing Cube Beamsplitter 15mm VIS Non-Polarizing Cube Beamsplitter      18406
                                                                                   15mm VIS Edmund Optics                       8/3/10   55612-26   6    6    6
Freight                                        Three day air BRO#               18406          Edmund Optics                    8/3/10   55612-26   1         0
Spanner Wrench with Clear Aperture for SM1 SPW602
                                                Retaining- Rings $29.00         18407          Thorlabs                         8/4/10   55612-26   2    2    2
Spanner Wrench with Clear Aperture for SM05SPW603 Retaining
                                                          - Rings $28.40        18407          Thorlabs                         8/4/10   55612-26   1    1    1
 Thread Adapter, Internal to External Stud, #8-32
                                               AE8E25E
                                                    to 1/4"-20
                                                            - $4.10             18407          Thorlabs                         8/4/10   55612-26   1    1    1
Freight                                        Freight                          18407          Thorlabs                         8/4/10   55612-26   1         0
                                               55612D62020                      18411          Quickparts                      8/18/10   55612-26   1    1    1
                                               55612D62028                      18411          Quickparts                      8/18/10   55612-26   1    1    1
                                               55612D62099                      18411          Quickparts                      8/18/10   55612-26   1    1    1
Freight                                        Freight                          18411          Quickparts                      8/18/10   55612-26   1         0
Non-Recurring Engineering: Reticle             P/N 55612D62018, revision B 18412               Max Levy Autograph              8/19/10   55612-71   1    1    1
Reticle: MLA Quote: T081310-1 Revision 2 P/N 55612D62018, revision B 18412                     Max Levy Autograph              8/19/10   55612-71   10   10   10
Freight                                        Freight                          18412          Max Levy Autograph              8/19/10   55612-71    1         0
iris 94000                                     iris 94000                       18414          SAHM-Feinwerktechnik GmbH       8/19/10   55612-71   10   10   10
Freight                                        Freight                          18414          SAHM-Feinwerktechnik GmbH       8/19/10   55612-71    1    1    1
Freight                                        Freight                          18414          SAHM-Feinwerktechnik GmbH       8/19/10   55612-71    1         0
Wire Transfer fees                             Wire Transfer fees               18414          SAHM-Feinwerktechnik GmbH       8/19/10   55612-71    1         0
 2 IN LENS TUBE SUPPORT                        55612D62021                      18415          Metal Works Precision Machine & Tool
                                                                                                                               8/23/10   55612-71    6    6    6
EYEPIECE END PLATE                             55612D62024                      18415          Metal Works Precision Machine & Tool
                                                                                                                               8/23/10   55612-71    6    6    6
EYEPIECE NUT PLATE                             55612D62005                      18415          Metal Works Precision Machine & Tool
                                                                                                                               8/23/10   55612-71    6    6    6
 MODIFIED SM05L 10 FOR IRIS                    55612D62026                      18415          Metal Works Precision Machine & Tool
                                                                                                                               8/23/10   55612-71    6    6    6
NUT PLATE FOR MICRO SWITCH                     55612D62007REV A                 18415          Metal Works Precision Machine & Tool
                                                                                                                               8/23/10   55612-71    6    6    6
Top Housing                                    55612D62028REV A                 18415          Metal Works Precision Machine & Tool
                                                                                                                               8/23/10   55612-71    6    6    6
Bottom Housing                                 55612D62029REV A                 18415          Metal Works Precision Machine & Tool
                                                                                                                               8/23/10   55612-71    6    6    6
 BATTERY COVER                                 55612D62020                      18415          Metal Works Precision Machine & Tool
                                                                                                                               8/23/10   55612-71    6    6    6
REAR FOCUS SPACER                              55612D62011                      18415          Metal Works Precision Machine & Tool
                                                                                                                               8/23/10   55612-71    6    6    6
FRONT FOCUS SPACER                             55612D62012                      18415          Metal Works Precision Machine & Tool
                                                                                                                               8/23/10   55612-71    6    6    6
M2 THREADED ROD                                55612D62014                      18415          Metal Works Precision Machine & Tool
                                                                                                                               8/23/10   55612-71   25   25   25
 IRIS KNOB                                     55612D62025                      18415          Metal Works Precision Machine & Tool
                                                                                                                               8/23/10   55612-71    6    6    6
 IRIS DRIVE WHEEL                              55612D62017                      18415          Metal Works Precision Machine & Tool
                                                                                                                               8/23/10   55612-71    6    6    6
1" SPACER                                      52642P35013                      18415          Metal Works Precision Machine & Tool
                                                                                                                               8/23/10   55612-71    2    2    2
NRE                                            NRE                              18415          Metal Works Precision Machine & Tool
                                                                                                                               8/23/10   55612-71    1    1    1
Freight                                        Freight                          18415          Metal Works Precision Machine & Tool
                                                                                                                               8/23/10   55612-71    1         0
NRE FOR BREADBOARD                             NRE FOR BREADBOARD               18416          Metal Works Precision Machine & Tool
                                                                                                                               8/23/10   55612-26    1   1     1
 Photometric detectors: IPR-PDET011A, area IPR-PDET:
                                                > 14.8 mm2, (3.8mm x 3.8mm) 18417              Inphora                         8/25/10   55612-71    6   5     5
                                               Calibration of items: detector
Calibration of items: detector responsivity in responsivity in Amp/lumens,
Amp/lumens, Amp/luxs, spetral response         Amp/luxs, spetral response       18417          Inphora                         8/25/10   55612-71   1    1    1
Freight                                        Freight                          18417        Inphora                         8/25/10 55612-71    0       0
S100                                           7024799                          18419        Laser Technology                8/30/10 55612-71    5   5   5
Freight                                        Freight                          18419        Laser Technology                8/30/10 55612-71    1   1   1
21.5mm EFL Focusing Instrument Eyepiece
"                                              Eyepiece: Edmund NT41-394: 18436              Edmund Optics                     9/8/10 55612-71   2   2   2
Achromatic Doublet Lens 50mm Dia. x            Objective Lens:Edmund NT45-
100mm FL, MgF2 Coating                         353:                             18436        Edmund Optics                     9/8/10 55612-71   2   2   2
Achromatic Doublet Lens 25mm Dia. x 40         Relay Optics:Edmund NT32-
mm FL, MgF2 Coating                            321:                             18436        Edmund Optics                     9/8/10 55612-71   4   4   4
3 day air - UPS BRO                            Freight                          18436        Edmund Optics                     9/8/10 55612-71   1       0
Adapter with External SM1 Threads and Internal SM1A6
                                                  SM05- Threads, 0.15" Thick $18.75
                                                                                18469        Thorlabs                        9/16/10 55612-71    6   6   6
 End Cap External Threads, SM1 Series $16.00   SM1CP2 -                         18469        Thorlabs                        9/16/10 55612-71    6   6   6
SM2 Series End Cap, External Thread $17.75SM2CP2 -                              18469        Thorlabs                        9/16/10 55612-71    6   6   6
SM1 Lens Tube, L = 2", One Retaining Ring Included
                                               SM1L20$16.50
                                                          -                     18469        Thorlabs                        9/16/10 55612-71    3   3   3
SM1 Retaining Ring for Ø1" Lens Tubes and Mounts
                                               SM1RR$4.50-                      18469        Thorlabs                        9/16/10 55612-71    6   6   6
SM05 Lens Tube, 1" Long, One Retaining Ring    SM05L10
                                                 Included-$14.75                18469        Thorlabs                        9/16/10 55612-71    6   6   6
 SM05 Retaining Ring for Ø1/2" Lens Tubes and  SM05RR
                                                   Mounts- $3.75                18469        Thorlabs                        9/16/10 55612-71    6   6   6
SM1 Retaining Ring for Ø1" Lens Tubes and Mounts
                                               SM1RR$4.50-                      18469        Thorlabs                        9/16/10 55612-71    6   6   6
Freight                                        Freight                          18469        Thorlabs                        9/16/10 55612-71    1   1   1
Polyurethane O-Ring AS568A Dash Number 136,    9558K224
                                                    Durometer A70               18473        McMaster Carr                   9/20/10 55612-71    1   1   1
Type 316 SS Cup Point Socket Set Screw 4-40    92313A102
                                                 Thread, 3/32" Length, packs of18473
                                                                                  50         McMaster Carr                   9/20/10 55612-71    1   1   1
 Polyurethane O-Ring AS568A Dash Number 9558K225
                                               137, Durometer A70               18473        McMaster Carr                   9/20/10 55612-71    6   6   6
Nylon Unthreaded Round Spacer 3/16" OD, 3/4"   94639A664
                                                  Length, #4 Screw Size, packs18473
                                                                                  of 100     McMaster Carr                   9/20/10 55612-71    1   6   6
 SS Ultra Precision Compression Spring 1/2" Length,
                                               9002T14  .12"
                                                           302OD, .022" Wire Diameter,
                                                                                18473 packs ofMcMaster
                                                                                               3        Carr                 9/20/10 55612-71    3   3   3
Magnetically Actuated Switch Mini Cylindrical, 65985K15
                                               .4 Amps @ 24 VDC, Spst-No 18473               McMaster Carr                   9/20/10 55612-71    6   6   6
Metric DIN 125 Type 316 SS Flat Washer M2 90965A110
                                               Screw Size, 5mm OD, 0.25mm-0.35mm18473 Thick,McMaster
                                                                                               packs of Carr
                                                                                                        100                  9/20/10 55612-71    1   1   1
Metric 316 SS Socket Head Cap Screw M2 Thread, 92290A015
                                                      8mm Length, .4mm Pitch,18473
                                                                                 packs of 25 McMaster Carr                   9/20/10 55612-71    1   1   1
Freight                                        Freight                          18473        McMaster Carr                   9/20/10 55612-71    1       0
SM2 Lens Tube, 1" Thread Depth, One Retaining  SM2L10:
                                                    Ring Included Family: Ø2" Stackable
                                                                                18480 LensThorlabs
                                                                                               Tubes                         9/21/10 55612-71    6       0
Freight                                        Freight                          18480        Thorlabs                        9/21/10 55612-71    1       0
Bushnell Powerview 12x50 Wide Angle Binocular  Bushnell Powerview 12x50 WideCC18482
                                                                                 Angle Binocular
                                                                                             Amazon.com                      9/24/10 55612-71    5   5   5
Freight                                        Freight                          CC18482      Amazon.com                      9/24/10 55612-71    1       0
LIGHT-DUTY ABS CASE                                                        1414 CC18504      SWS Electronics & Computers (Platt-Luggage)
                                                                                                                             10/4/10 55612-71    5   5   5
Tax                                            Tax                              CC18504      SWS Electronics & Computers (Platt-Luggage)
                                                                                                                             10/4/10 55612-71    1       0
 English (Imperial) Tap: 0.535"-40 Thread (SM05),
                                               83373Use
                                                      - a 0.508" Tap Drill $86.20
                                                                                18506        Thorlabs                        10/8/10 55612-71    1   1   1
NDA Freight                                    NDA Freight                      18506        Thorlabs                        10/8/10 55612-71    1   1   1
 CREDIT English (Imperial) Tap: 0.535"-40 Thread
                                               83373(SM05),
                                                      -        Use a 0.508" Tap 18506
                                                                                Drill $86.20 Thorlabs                        10/8/10 55612-71    1       0
CREDIT NDA Freight                             NDA Freight                      18506        Thorlabs                        10/8/10 55612-71    1       0
 PHOTO DETECTOR SHIELD                         55612D62031                      18508        Metal Works Precision Machine &10/13/10
                                                                                                                            Tool      55612-71   6       0
LED LIGHT SHIELD                               55612D62030                      18508        Metal Works Precision Machine &10/13/10
                                                                                                                            Tool      55612-71   6       0
Freight                                        Freight                          18508        Metal Works Precision Machine &10/13/10
                                                                                                                            Tool      55612-71   0       0
SM1 Series Stress-Free Retaining Ring $21.40   SM1LTRR -                        18513        Thorlabs                       10/15/10 55612-71    6   6   6
SM2 Series Stress-Free Retaining Ring $23.00   SM2LTRR -                        18513        Thorlabs                       10/15/10 55612-71    3   3   3
Freight                                        Freight                          18513        Thorlabs                       10/15/10 55612-71    1       0
Plastic Bin: Polypropylene 8 1/4" x 18" x 9"   28765T36                         18514        McMaster Carr                  10/15/10 55612-71    6   6   6
Metric Flat Head Slotted Machine Screw 18-8 91430A116
                                               SS, M3 Size, 6mm Length, .5mm    18514
                                                                                  Pitch       McMaster Carr                  10/15/10   55612-71    1   1     1
Freight                                       Freight                           18514         McMaster Carr                  10/15/10   55612-71    1         0
Ultra-Grip Screwdriver Slotted Narrow Round 7127A17
                                              Blade, 5/32" W Tip, 1" L Blade 18515            McMaster Carr                  10/15/10   55612-71    6   6     6
Freight                                       Freight                           18515         McMaster Carr                  10/15/10   55612-71    1         0
Electrical Insulating Synthetic Grease Standard,
                                              1418K35
                                                  5.3-Ounce Tube, 830 Dielectric18516
                                                                                  Strength 11.40
                                                                                              McMaster
                                                                                                  each Carr                  10/18/10   55612-71    1   1     1
Loctite® Superflex Silicone Sealant Number 59330,
                                              74945A652.7 Ounce Tube, Black 4.7018516
                                                                                   each       McMaster Carr                  10/18/10   55612-71    2   2     2
Freight                                       Freight                           18516         McMaster Carr                  10/18/10   55612-71    1         0
Metric Type 316 Stainless Steel Threaded RodMetric
                                                M2 Size,
                                                      Type1-Meter
                                                            316 Stainless
                                                                   Length,Steel
                                                                           0.40mm
                                                                                18523
                                                                                Threaded
                                                                                     Pitch RodMcMaster
                                                                                               M2 Size, Carr
                                                                                                        1-Meter Length, 0.40mm
                                                                                                                             10/21/10
                                                                                                                               Pitch    55612-71    1   1     1
Overnight                                     Overnight                         18523         McMaster Carr                  10/21/10   55612-71    1         0
 Top Housing LASER ETCH ONLY HOLD             55612D62028 REV A                 18524         Metal Works Precision Machine &10/25/10
                                                                                                                             Tool       55612-71    6    6    6
M2 THREADED ROD HOLD                          55612D62014                       18524         Metal Works Precision Machine &10/25/10
                                                                                                                             Tool       55612-71   31   31   31
Freight                                       Freight                           18524         Metal Works Precision Machine &10/25/10
                                                                                                                             Tool       55612-71    1         0
Polyurethane O-Ring AS568A Dash Number 136,   9558K224
                                                    Durometer A70 4.74          18526         McMaster Carr                  10/27/10   55612-71    5   5     5
18-8 Stainless Steel Socket Head Cap Screw 92196A302
                                               4-40 Thread, 1-1/4" Length, packs18526
                                                                                   of 100 $5.50
                                                                                              McMaster
                                                                                                pack    Carr                 10/27/10   55612-71    1   1     1
18-8 Stainless Steel Socket Head Cap Screw 92196A245
                                               10-24 Thread, 3/4" Length, packs 18526
                                                                                  of 100 7.47 McMaster
                                                                                              pack      Carr                 10/27/10   55612-71    1   1     1
18-8 Stainless Steel Machine Screw Hex Nut 4-40
                                              91841A005
                                                    Thread Size, 1/4" Width, 3/32"
                                                                                18526
                                                                                    Height, packs
                                                                                              McMaster
                                                                                                  of 100Carr
                                                                                                        2.75 pack            10/27/10   55612-71    1   1     1
Freight                                       Freight                           18526         McMaster Carr                  10/27/10   55612-71    1   1     1
18-8 SS Standard Helical Insert Repair Kit, M391732A942
                                                Int Thread, 4.5mm Length        18534         McMaster Carr                   11/4/10   55612-71    1   1     1
18-8 SS Standard Helical Insert Repair Kit, 1/4"-20
                                              91732A921
                                                     Thrd, .250",.375",.500" L 18534          McMaster Carr                   11/4/10   55612-71    1   1     1
tal-Handle Screwdriver and Tool Set 25-PC: 16 5821A46
                                                 Handles, 16 Blades, 8 Hex Keys,18534
                                                                                   Tweezer McMaster Carr                      11/4/10   55612-71    1   1     1
Freight                                       Freight                           18534         McMaster Carr                   11/4/10   55612-71    1         0
2 IN LENS TUBE SUPPORT                        55612D62021 REV-                  18556         Metal Works Precision Machine &11/11/10
                                                                                                                             Tool       55612-71    2   2     2
 Mounted Ø2" Absorptive ND Filter, Optical Density:
                                              NE2R20A 2.0 -                     18709         Thorlabs                         6/3/11   55612-99    1   1     1
Mounted Ø2" Absorptive ND Filter, Optical Density:
                                              NE2R30A3.0 -                      18709         Thorlabs                         6/3/11   55612-99    1   1     1
Freight                                       Freight                           18709         Thorlabs                         6/3/11   55612-99    1         0
                       Job               Equipment
CSP NUM      Date     Number   DEPT        Owner                          Description                     Model   Serial Number   QTY


CSP00802   11/21/16   65037    ES     Musco          Night Meters for evaluation and maintenance   55612A62001    SN 0001         1



CSP00802   11/21/16   65037    ES     Musco          Night Meters for evaluation and maintenance   55612A62001    SN 0004         1
CSP00808   2/10/17    65037    ES     Musco          Night Meter for calibration                   55612A61001    SN 0002         1



CSP00820   6/13/17    65037    ES     Musco          Night Meter                                   55612A61001    0004            1
Breault Research Organization Inc
Job material




     Job#      customer   Vendor                  PO#         Item                                                                             Quantity       Price EA         total cost

    65493                 Edmund Optics                 19931 Edmund Part 30941 21mm EFL Mounted, RKE Precision Eyepiece                                  1             85              85
    65493                 Ebay                          19932 Edmund Scientific 21.5mm RKE Eyepiece for Telescope 1.25"                                   1          69.99           69.99
    65493                 Amazon                        19934 12MM Waterproof Momentary Push Button Switch 15PCS ON- OFF Switch (5 Colors)                1          10.99           10.99
    65493                 Edmund Optics                 19933 Edmund Part Number: 66210 21mm EFL Unmounted, RKE Precision Eyepiece                        1             85              85
    65493                 Sahm                          19935 20180082 94000: Irisblende 12/7                                                           20           17.43           348.6
    65493                 Laser Technology              19938 TRUSENSE S200 W/O HOUSING (OEM)                                                             2           995             1990
    65493                 Compliance Machine & Tool     19943 65493P63000 REV - RETICLE RETAINING RING                                                    1           100              100
    65493                 Compliance Machine & Tool     19943 65493P63001 REV - LENS RETAINING RING                                                       1           100              100
    65493                 Compliance Machine & Tool     19943 65493P63002 REV - RETAINING RING SPANNER                                                    1             80              80
    65493                 Compliance Machine & Tool     19943 Modify Part 65493P62024 REV - EYEPIECE END PLATE                                            1             80              80
    65493                 Compliance Machine & Tool     19943 Carbide insert                                                                              1             45              45
    65493                 Compliance Machine & Tool     19943 Black anodize lot charge                                                                    1           130              130
    65493                 Gamma Scientific              19949 DR-2000-1: S/N 1642                                                                         1          1758             1758
    65493                 Amazon                        19953 AmScope Microscope Eyepiece Eyeshields or Eye-guards                                        1          11.99           11.99
    65493                 Ebay                          19956 New 2 pcs Microscope Telescope Eyepiece Eye Shield Rubber Eye Guards Eye Cups               1            6.5             6.5
    65493                 Frontier Mfg                  19967 Modify Part: 55612D62028 REV C TOP HOUSING Serial # 55612A61001-0006                        1           425              425
    65493                 Ebay                          19968 2 pcs Microscope Telescope Eyepiece Eye Shield Rubber Eye Guards Eye Cups                   1            4.9             4.9
    65493                 Amazon                        19974 OMAX Large Pair of Rubber Eyecups for Microscopes                                           1          10.99           10.99
    65493                 Compliance Machine & Tool     19976 65493P27000 REV - EYEPIECE SUPPORT                                                          3           300              900
    65493                 Compliance Machine & Tool     19976 65493P62047 REV - 7mm DIAMETER PIN                                                          4           200              800
    65493                 Amazon                        19977 AmScope Microscope Eyepiece Eyeshields or Eye-Guards                                        1          11.99           11.99
    65493                 Laser Technology              19979 TRUSENSE S200 ITEM 7005785                                                                13           1046            13598
    65493                 DigiKey                       19980 H4BBG-10104-W8-ND: White 28 AWG Jumper Lead Socket to Socket Gold 4.00"                   10            0.72             7.2
    65493                 DigiKey                       19980 DF13-65-1.25C Part#H2183-ND 6 Position Rectangular Housing connector Receptable Beige 0.049"4           0.18            0.72
    65493                 Stratasys Direct              19984 65493A62028-2 REV B TOP HOUSING, PLASTIC, ASSEMBLY                                                                         0
                                                              65493P62028-2 REV D TOP HOUSING, PLASTIC                                                                                   0
                                                              MASTER PATTERN: : FDM SD10: Material=ABS-M30 Natural, Finish=Inside and Outside Master 1               1191             1191
                                                              65493A62028-2 REV B TOP HOUSING, PLASTIC, ASSEMBLY                                                                         0
                                                              65493P62028-2 REV D TOP HOUSING, PLASTIC                                                                                   0
    65493                 Stratasys Direct              19984 Silicone Mold: Minimum mold life=20                                                         1              901           901
                                                              65493A62028-2 REV B TOP HOUSING, PLASTIC, ASSEMBLY                                                                         0
                                                              65493P62028-2 REV D TOP HOUSING, PLASTIC                                                                                   0
                                                              QuantumCast Setup: per part per order                                                       1              100           100
                                                              65493A62028-2 REV B TOP HOUSING, PLASTIC, ASSEMBLY                                                                         0
                                                              65493P62028-2 REV D TOP HOUSING, PLASTIC                                                                                   0
                                                              Quantum Cast: Material=AFP3100FR, Texture=MT11030, Finish=Semi-gloss.                                                      0
65493   Stratasys Direct            19984 Color=Standard Black, with 3x inserts per drawing, with silk screen printing on one face single color
                                                                                                                                            20 white (serialized)
                                                                                                                                                         211      per4220
                                                                                                                                                                      65493P62050 REV A SILK
                                          65493A62029-2 REV A BOTTOM HOUSING, PLASTIC, ASSEMBLY                                                                         0
                                          65493P62029-2 REV A BOTTOM HOUSING, PLASTIC                                                                                   0
                                          MASTER PATTERN: FDM SD10: Material=ABS-M30 Natural, Finish=Inside and Outside Master.                                         0
                                          EXCEPTION: NOT INSTALLED                                                                                                      0
                                            1. 91290A119 M3 X 0.5 X 14 SHCS BLK OXIDE                                                                                   0
65493   Stratasys Direct            19984 2. 91732A212 HELICAL INSERT, 1/4"-20 RIGHT-HAND THREAD, 3/8" LONG, 18-8 SS                         1           953          953
                                          65493A62029-2 REV A BOTTOM HOUSING, PLASTIC, ASSEMBLY                                                                         0
                                          65493P62029-2 REV A BOTTOM HOUSING, PLASTIC                                                                                   0
65493   Stratasys Direct            19984 Silicone Mold: Minimum mold life=20                                                                1           696          696
                                          65493A62029-2 REV A BOTTOM HOUSING, PLASTIC, ASSEMBLY                                                                         0
                                          65493P62029-2 REV A BOTTOM HOUSING, PLASTIC                                                                                   0
65493   Stratasys Direct            19984 QuantumCast Setup: per part per order                                                              1           100          100
                                          65493A62029-2 REV A BOTTOM HOUSING, PLASTIC, ASSEMBLY                                                                         0
                                          65493P62029-2 REV A BOTTOM HOUSING, PLASTIC                                                                                   0
65493   Stratasys Direct            19984 Quantum Cast: Material=AFP3100FR, Texture=MT11030, Finish=Semi-gloss, Color=Standard Black,       20 with 3x inserts
                                                                                                                                                         147 per drawing
                                                                                                                                                                     2940 and M3x0.5 SHCS.
                                          65493P62020-2 REV A BATTERY COVER, PLASTIC                                                                                    0
65493   Stratasys Direct            19984 FDM HD7: Material=ABS-M30 Natural, Finish=Inside and Outside Master                                1           192          192
                                          65493P62020-2 REV A BATTERY COVER, PLASTIC                                                                                    0
65493   Stratasys Direct            19984 Silicone Mold: Minimum mold life=20                                                                1           422          422
                                          65493P62020-2 REV A BATTERY COVER, PLASTIC                                                                                    0
65493   Stratasys Direct            19984 QuantumCast Setup: per part per order                                                              1           100          100
                                          65493P62020-2 REV A BATTERY COVER, PLASTIC                                                                                    0
65493   Stratasys Direct            19984 Quantum Cast: Material=AFP3100FR, Texture=MT11030, Finish=Semi-gloss, Color=Standard Black        20            44          880
65493   Frontier Mfg                19985 65493P22100 REV - MODIFY PLASTIC PROJECT BOX, 3 X 2 X 1 INCH                                      20          20.8          416
65493   Frontier Mfg                19985 65493P62005 REV - EYEPIECE NUT PLATE                                                              20         39.25          785
65493   Frontier Mfg                19985 65493P62007 REV - NUT PLATE FOR MICRO SWITCH                                                      20            27          540
65493   Frontier Mfg                19985 65493P62011 REV - REAR FOCUS SPACER                                                               20          22.8          456
65493   Frontier Mfg                19985 65493P62012 REV - FRONT FOCUS SPACER                                                              20            30          600
65493   Frontier Mfg                19985 65493P62013 REV - 1 INCH SPACER                                                                   20            30          600
65493   Frontier Mfg                19985 65493P62014 REV A M2 THREADED ROD                                                                 20          23.8          476
65493   Frontier Mfg                19985 65493P62017 REV A IRIS DRIVE WHEEL                                                                20          63.8         1276
65493   Frontier Mfg                19985 65493P62021 REV - 2 IN LENS TUBE SUPPORT                                                          20            57         1140
65493   Frontier Mfg                19985 65493P62024 REV A EYEPIECE END PLATE                                                              20            97         1940
65493   Frontier Mfg                19985 65493P62025 REV - IRIS KNOB                                                                       20            63         1260
65493   Frontier Mfg                19985 65493P62026 REV - MODIFIED SM05L10 FOR IRIS                                                       20          70.2         1404
65493   Frontier Mfg                19985 65493P62030 REV - LED LIGHT SHIELD                                                                20            17          340
65493   Frontier Mfg                19985 65493P62031 REV A PHOTO DETECTOR SHIELD                                                           20            17          340
65493   Amazon                      19986 OMAX Large Pair of Rubber Eyecups for Microscopes                                                  1         10.99        10.99
65493   The Metal man               19990 65493P62063 REV C BATTERY HOLD DOWN TRAY                                                          20         17.35          347
66468   Thorlabs                    19989 KBB75/M                                                                                           13            52          676
66345   McMaster Carr               19992 18-8 Stainless Steel Socket Head Screw M6 x 1 mm Thread, 18 mm Long                                2         10.81        21.62
66468   Compliance Machine & Tool   19991 54708P60023 - Modified Bottom Kinematic Mount                                                     13            40          520
66468   Compliance Machine & Tool   19991 54708P60051 - 2GT Interface Plate                                                                 13           125         1625
65493   Ebay                        19993 Pair Microscope Eyepiece Eye Guards Eyeshields Eyeguard Foldable 34mm                              1          8.99         8.99
65493   Compliance Machine & Tool   19998 65493P63003 REV A SHORT LENS SPACER RING                                                          11            68          748
65493   Compliance Machine & Tool   19998 65493P63004 REV A EYE PIECE THREADED INNER BODY                                                   11           200         2200
65493   Compliance Machine & Tool   19998   65493P63005 REV A THREADED LENS RETAINING RING                                                11           75      825
65493   Compliance Machine & Tool   19998   65493P63006 REV A STATIONARY EYEPIECE BARREL                                                  11          180     1980
65493   Compliance Machine & Tool   19998   65493P63007 REV A KNURLED FOCUS BARREL                                                        11           22      242
65493   McMaster Carr               19999   91290A113 Black-Oxide Alloy Steel Socket Head Screw, M3 x 0.5 mm Thread, 8 mm Long             1         7.12      7.12
65493   McMaster Carr               19999   91430A116 18-8 Stainless Steel Slotted Flat Head Screws, M3 x 0.5 mm Thread, 6 mm Long         1         6.61      6.61
65493   McMaster Carr               19999   92605A097 18-8 Stainless Steel Slotted Flat Head Screws, M3 x 0.5 mm Thread, 3 mm Long         2         2.93      5.86
65493   McMaster Carr               19999   92313A102 Super-Corrosion-Resistant Cup-Point Set Screw, 316 Stainless Steel, 4-40 Thread, 3/32"
                                                                                                                                           1 Long    7.83      7.83
65493   McMaster Carr               19999   90965A110 316 Stainless Steel Washer for M2 Screw Size, 2.2 mm ID, 5 mm OD                     1          2.5       2.5
65493   McMaster Carr               19999   94150A305 316 Stainless Steel Hex Nut, Super-Corrosion-Resistant, M2 x 0.4 mm Thread           2         2.66      5.32
65493   McMaster Carr               19999   7193K100 Precision Subminiature Snap-Acting Switch, Plunger Actuato                           20         6.21     124.2
65493   McMaster Carr               19999   9558K224 Oil- and Abrasion-Resistant Polyurethane O-Ring,3/32 Fractional Width, Dash Number20136         4.86      97.2
65493   McMaster Carr               19999   90298A585 18-8 Stainless Steel Shoulder Screw, 5/16" Shoulder Diameter, 1-1/4" Shoulder Length,
                                                                                                                                          20 1/4"-20 Thread
                                                                                                                                                     2.98      59.6
65493   McMaster Carr               19999   91290A019 Black-Oxide Alloy Steel Socket Head Screw,M2 x 0.4 mm Thread, 12 mm Long             1        12.21     12.21
                                            9307K37 Buna-N Rubber Push-In Grommet for 5/16" ID and 1/4" Material Thickness,
65493   McMaster Carr               19999   MS-35489-91                                                                                              5.33        0
                                            90295A325 Nylon Plastic Washer for Number 2 Screw Size, 0.09" ID, 0.25" OD
65493   McMaster Carr               19999   BLACK                                                                                          1         4.85      4.85
65493   Thorlabs                    20000   SM1L20 SM1 Lens Tube, 2.00" Thread Depth                                                       5         16.5      82.5
65493   Thorlabs                    20000   SM1A6 Adapter with External SM1 Threads and Internal SM05 Threads, 0.15" Thick                10        20.17     201.7
65493   Thorlabs                    20000   SM1LTRR SM1 Series Stress-Free Retaining Ring                                                 10        23.01     230.1
65493   Thorlabs                    20000   SM1CP2M Externally SM1-Threaded End Cap for Machining"                                        10        18.57     185.7
65493   Thorlabs                    20000   SM2L10 SM2 Lens Tube, 1" Thread Depth, One Retaining Ring Included                            10        30.09     300.9
65493   Thorlabs                    20000   SM2LTRR SM1 Series Stress-Free Retaining Ring                                                 10        24.69     246.9
65493   Edmund Optics               20001   Part#66210 21mm EFL Unmounted, RKE Precision Eyepiece                                          6           85      510
                                               PACKING SLIP
Date:                      09/28/2011

Consignee:                 NAVAIR NORFOLK ASIR FIELD OFFICE
                           BLDG V147, DOOR W12, 2ND FL
                           1141 AIRCRAFT TOWWAY
                           NORFOLK NAVAL BASE
                           NORFOLK VA 23511

                           ATTN: BILL BARNETT
                           757-836-3197

                           TPOC: Kurt Hartig
                           732-323-1696

Phone #:                   NA

Customer #:                58370

Last PO#:                  N68335-11-P-0379

Line Item:                 CLIN 0001

SBIR DATA RIGHTS
Contract No.: N00024-08-C-4137
Contractor Name: Breault Research Organization, Inc.
Contractor Address: 6400 E. Grant Road, Tucson, AZ 85715
Expiration of SBIR Data Rights Period: April 8th, 2015, subject to section 8 of the SBA/SBIR policy directive of
Sept 24th, 2002
        The Government's rights to use, modify, reproduce, release, perform, display, or disclose technical data or
        computer software marked with this legend are restricted during the period shown as provided in
        paragraph (b)(4) of the Rights in Noncommercial Technical Data and Computer Software--Small
        Business Innovative Research (SBIR) Program clause contained in the above identified contract. No
        restrictions apply after the expiration date shown above. Any reproduction of technical data, computer
        software, or portions thereof marked with this legend must also reproduce the markings.


           Carton                                    Description                                                      Qty.
                          DECK SURFACE FLOODLIGHT VLA
                          P/N 50517A32001 REV A
               1          SERIAL NUMBER: 0003
                                                                                                                         1
                          NSN: 62301000000816


                                                                                             6400 East Grant Road, Suite 350 Tucson, Arizona 85715 USA
                                                                                                                www. Breault.com info@breault.com
                                                                                 800.882.5085 USA/Canada 1.520.721.0500 Worldwide 1.520.721.9630 Fax
BROQM-F-240.003 Rev. A
\\Skywalker\customerfiles\SBIR\Navy04-081.58370.2 EA Deck Lamps\Controlled Files\Packing Slips\58370PACKINGSLIP04001.SN0003.doc
                                               PACKING SLIP
Date:                      09/28/2011

Consignee:                 NAVAIR NORFOLK ASIR FIELD OFFICE
                           BLDG V147, DOOR W12, 2ND FL
                           1141 AIRCRAFT TOWWAY
                           NORFOLK NAVAL BASE
                           NORFOLK VA 23511

                           ATTN: BILL BARNETT
                           757-836-3197

                           TPOC: Kurt Hartig
                           732-323-1696

Phone #:                   NA

Customer #:                58370

Last PO#:                  N68335-11-P-0379

Line Item:                 CLIN 0001

SBIR DATA RIGHTS
Contract No.: N00024-08-C-4137
Contractor Name: Breault Research Organization, Inc.
Contractor Address: 6400 E. Grant Road, Tucson, AZ 85715
Expiration of SBIR Data Rights Period: April 8th, 2015, subject to section 8 of the SBA/SBIR policy directive of
Sept 24th, 2002
        The Government's rights to use, modify, reproduce, release, perform, display, or disclose technical data or
        computer software marked with this legend are restricted during the period shown as provided in
        paragraph (b)(4) of the Rights in Noncommercial Technical Data and Computer Software--Small
        Business Innovative Research (SBIR) Program clause contained in the above identified contract. No
        restrictions apply after the expiration date shown above. Any reproduction of technical data, computer
        software, or portions thereof marked with this legend must also reproduce the markings.


           Carton                                    Description                                                      Qty.
                          DECK SURFACE FLOODLIGHT VLA
                          P/N 50517A32001 REV A
               1          SERIAL NUMBER: 0004
                                                                                                                         1
                          NSN: 62301000000816


                                                                                             6400 East Grant Road, Suite 350 Tucson, Arizona 85715 USA
                                                                                                                www. Breault.com info@breault.com
                                                                                 800.882.5085 USA/Canada 1.520.721.0500 Worldwide 1.520.721.9630 Fax
BROQM-F-240.003 Rev. A
\\Skywalker\customerfiles\SBIR\Navy04-081.58370.2 EA Deck Lamps\Controlled Files\Packing Slips\58370PACKINGSLIP04004.SN0004.doc
